Exhibit 10.1




acuity2018creditagree_image1.gif [acuity2018creditagree_image1.gif]
CREDIT AGREEMENT
DATED AS OF JUNE 29, 2018
AMONG
ACUITY BRANDS, INC.,
ACUITY BRANDS LIGHTING, INC.
THE SUBSIDIARY BORROWERS
FROM TIME TO TIME PARTIES HERETO,
THE LENDERS FROM TIME TO TIME PARTIES HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents
and
BRANCH BANKING & TRUST COMPANY, KEYBANK NATIONAL ASSOCATION, PNC BANK, NATIONAL
ASSOCIATION, TD BANK, N.A., THE TORONTO-DOMINION BANK, NEW YORK BRANCH and U.S.
BANK NATIONAL ASSOCATION,
as Co-Documentation Agents





--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC, and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------














--------------------------------------------------------------------------------


Exhibit 10.1


TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS    1
1.1.
Certain Defined Terms    1

1.2.
References    27

1.3.
Supplemental Disclosure    27

1.4.
Terms Generally    27

ARTICLE II THE CREDITS    28
2.1.
Commitments    28

2.2.
Swing Line Loans    28

2.3.
Determination of Dollar Amounts; Required Payments; Termination    30

2.4.
Loans    31

2.5.
Types of Advances    31

2.6.
Facility Fee; Reductions in Aggregate Commitment    31

2.7.
Minimum Amount of Each Advance    32

2.8.
Principal Payments    32

2.9.
Method of Selecting Types and Interest Periods for New Advances; Method of
Borrowing    33

2.10.
Conversion and Continuation of Outstanding Advances    34

2.11.
Changes in Interest Rate, etc.    35

2.12.
No Conversion or Continuation of Eurocurrency Advances After Default; Rates
Applicable After Default    35

2.13.
Method of Payment    36

2.14.
Noteless Agreement; Evidence of Indebtedness    36

2.15.
Telephonic Notices    37

2.16.
Interest Payment Dates; Interest and Fee Basis    37

2.17.
Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions    38

2.18.
Lending Installations    38

2.19.
Non-Receipt of Funds by the Administrative Agent    38

2.20.
Replacement of Lender    39

2.21.
Facility LCs    39

2.22.
Subsidiary Borrowers    45

2.23.
Expansion Option    45

2.24.
Interest    47

2.25.
Judgment Currency    47

2.26.
Market Disruption    48

2.27.
Defaulting Lenders    48

ARTICLE III YIELD PROTECTION; TAXES    50
3.1.
Yield Protection    50

3.2.
Changes in Capital Adequacy Regulations    51

3.3.
Availability of Types of Advances    51

3.4.
Funding Indemnification    53

3.5.
Taxes    53

3.6.
Lender Statements; Survival of Indemnity    55

3.7.
Mitigation of Obligations    56

ARTICLE IV CONDITIONS PRECEDENT    56
4.1.
Effectiveness of Agreement    56

4.2.
Each Credit Extension    57



i



--------------------------------------------------------------------------------

Exhibit 10.1


4.3.
Initial Advance to Each New Subsidiary Borrower    58

ARTICLE V REPRESENTATIONS AND WARRANTIES    59
5.1.
Existence and Standing    59

5.2.
Authorization and Validity    59

5.3.
No Conflict; Government Consent    59

5.4.
Financial Statements    60

5.5.
Material Adverse Change    60

5.6.
Taxes    60

5.7.
Litigation and Contingent Obligations    60

5.8.
Subsidiaries    60

5.9.
Accuracy of Information    60

5.10.
Regulation U    61

5.11.
Material Agreements    61

5.12.
Compliance With Laws    61

5.13.
Ownership of Properties    61

5.14.
ERISA; Foreign Pension Matters    61

5.15.
Plan Assets; Prohibited Transactions    61

5.16.
Environmental Matters    61

5.17.
Investment Company Act    62

5.18.
Insurance    62

5.19.
Solvency    62

5.20.
Anti-Corruption Laws and Sanctions    62

5.21.
EEA Financial Institution. No Loan Party is an EEA Financial Institution.    62

ARTICLE VI COVENANTS    63
6.1.
Reporting    63

6.2.
Use of Proceeds    64

6.3.
Notice of Default    64

6.4.
Conduct of Business    65

6.5.
Taxes    65

6.6.
Insurance    65

6.7.
Compliance with Laws; Maintenance of Plans    65

6.8.
Maintenance of Properties    65

6.9.
Inspection; Keeping of Books and Records    65

6.10.
Addition of Guarantors    66

6.11.
Subsidiary Indebtedness    66

6.12.
Consolidations and Mergers; Permitted Acquisitions    67

6.13.
Liens    68

6.14.
Transactions with Affiliates    69

6.15.
Swap Agreements    70

6.16.
ERISA    70

6.17.
Environmental Compliance    70

6.18.
Financial Covenants    70

ARTICLE VII DEFAULTS    71
7.1.
Breach of Representations or Warranties    71

7.2.
Failure to Make Payments When Due    71

7.3.
Breach of Covenants    71

7.4.
Other Breaches    71

7.5.
Default as to Other Indebtedness    72

7.6.
Voluntary Bankruptcy; Appointment of Receiver; Etc.    72



ii



--------------------------------------------------------------------------------

Exhibit 10.1


7.7.
Involuntary Bankruptcy; Appointment of Receiver; Etc.    72

7.8.
Judgments    73

7.9.
Unfunded Liabilities    73

7.10.
Other ERISA Liabilities    73

7.11.
Environmental Matters    73

7.12.
Change in Control    73

7.13.
Receivables Purchase Document Events    73

7.14.
Guarantor Revocation; Failure of Loan Documents    73

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    73
8.1.
Acceleration    73

8.2.
Amendments    75

8.3.
Preservation of Rights    77

ARTICLE IX JOINT AND SEVERAL OBLIGATIONS    77
9.1.
Joint and Several Liability    77

9.2.
Primary Obligation; Waiver of Marshalling    77

9.3.
Financial Condition of Obligors    77

9.4.
Continuing Liability    78

9.5.
Additional Waivers    78

9.6.
Settlements or Releases    78

9.7.
No Election    78

9.8.
Joint Loan Account    78

9.9.
Apportionment of Proceeds of Loans    79

9.10.
The Administrative Agent, Lenders and LC Issuers Held Harmless    79

9.11.
Obligors’ Integrated Operations    79

9.12.
Foreign Subsidiary Borrowers    79

9.13.
Keepwell    79

ARTICLE X GENERAL PROVISIONS    80
10.1.
Survival of Representations    80

10.2.
Governmental Regulation    80

10.3.
Headings    80

10.4.
Entire Agreement    80

10.5.
Several Obligations; Benefits of this Agreement    80

10.6.
Expenses; Indemnification    80

10.7.
Numbers of Documents    81

10.8.
Accounting    81

10.9.
Severability of Provisions    82

10.10.
Nonliability of Lenders    82

10.11.
Confidentiality    83

10.12.
Intentionally Omitted    84

10.13.
Nonreliance    84

10.14.
Disclosure    84

10.15.
Subordination of Intercompany Indebtedness    84

10.16.
No Advisory or Fiduciary Responsibility    85

10.17.
USA PATRIOT ACT NOTIFICATION    86

10.18.
Replacement of Non-Consenting Lenders    86

ARTICLE XI THE AGENTS    87
11.1.
Appointment; Nature of Relationship    87

11.2.
Powers    87

11.3.
General Immunity    87



iii



--------------------------------------------------------------------------------

Exhibit 10.1


11.4.
No Responsibility for Loans, Recitals, etc.    88

11.5.
Action on Instructions of Lenders    88

11.6.
Employment of Agents and Counsel    88

11.7.
Reliance on Documents; Counsel    88

11.8.
Agents’ Reimbursement and Indemnification    88

11.9.
Notice of Default    89

11.10.
Rights as a Lender    89

11.11.
Lender Credit Decision    89

11.12.
Successor Administrative Agent    89

11.13.
Agent Fees    90

11.14.
Delegation to Affiliates    90

11.15.
Release of Guarantors    90

11.16.
Posting of Communications.    91

11.17.
Certain ERISA Matters    92

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:    92
ARTICLE XII SETOFF; RATABLE PAYMENTS    94
12.1.
Setoff    94

12.2.
Ratable Payments    94

ARTICLE XIII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    94
13.1.
Successors and Assigns    94

13.2.
Participations    95

13.2.1
Permitted Participants; Effect    95

13.2.2
Voting Rights    95

13.2.3
Benefit of Certain Provisions    95

13.3.
Assignments    96

13.3.1
Permitted Assignments    96

13.3.2
Consents    96

13.3.3
Effect; Effective Date    96

13.3.4
The Register    97

13.4.
Dissemination of Information    97

13.5.
Tax Treatment    97

13.6.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    97

13.7.
. Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:    97

ARTICLE XIV NOTICES    98
14.1.
Notices    98

14.2.
Electronic Communications    99

14.3.
Change of Address    99

ARTICLE XV COUNTERPARTS    99


iv



--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION AND SERVICE OF PROCESS;
WAIVER OF VENUE, FORUM AND JURY TRIAL    100
16.1.
CHOICE OF LAW    100

16.2.
CONSENT TO JURISDICTION    100

16.3.
SERVICE OF PROCESS    100

16.4.
WAIVER OF VENUE AND FORUM    101

16.5.
WAIVER OF JURY TRIAL    101












EXHIBITS
Exhibit A    -    [Intentionally Omitted]
Exhibit B    -    Form of Compliance Certificate
Exhibit C    -    Form of Assignment Agreement
Exhibit D    -    [Intentionally Omitted]
Exhibit E-1    -    Form of Revolving Note (if requested)
Exhibit E-2    -    Form of Term Note (if requested)
Exhibit F    -    List of Closing Documents
Exhibit G    -    Form of Guaranty
Exhibit H    -    Form of Assumption Letter
Exhibit I    -    Form of Increasing Lender Supplement
Exhibit J    -    Form of Augmenting Lender Supplement
SCHEDULES
Pricing Schedule
Commitment Schedule
Schedule 2.21    -    Transitional Letters of Credit
Schedule 5.5    -    Certain Disclosures
Schedule 5.8    -    Subsidiaries
Schedule 5.16    -    Environmental Matters
Schedule 6.11    -    Existing Indebtedness
Schedule 6.13    -    Existing Liens






v



--------------------------------------------------------------------------------


Exhibit 10.1


CREDIT AGREEMENT
This Credit Agreement, dated as of June 29, 2018, is among ACUITY BRANDS, INC.,
a Delaware corporation, ACUITY BRANDS LIGHTING, INC., a Delaware corporation,
and one or more Subsidiary Borrowers from time to time parties hereto (whether
now existing or hereafter formed), the institutions from time to time parties
hereto as Lenders (whether by execution of this Agreement or an assignment
pursuant to Section 13.3), JPMORGAN CHASE BANK, N.A., as Swing Line Lender, LC
Issuer and Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION and BANK
OF AMERICA, N.A., as Co-Syndication Agents and BRANCH BANKING & TRUST COMPANY,
KEYBANK NATIONAL ASSOCATION, PNC BANK, NATIONAL ASSOCIATION, TD BANK, N.A., TD
SECURITIES USA LLC and U.S. BANK NATIONAL ASSOCATION, as Co-Documentation
Agents. The parties hereto agree as follows:
ARTICLE I

DEFINITIONS
1.1.    Certain Defined Terms. As used in this Agreement:
“ABL” means Acuity Brands Lighting, Inc., a Delaware corporation, and its
permitted successors and assigns (including, without limitation, a
debtor-in-possession on its behalf).
“ABL Notes Maturity Date” shall have the meaning assigned to such term in the
definition of Permitted Refinancing Indebtedness.
“ABL Refinanced Notes” shall have the meaning assigned to such term in the
definition of Permitted Refinancing Indebtedness.
“Accounting Changes” is defined in Section 10.8 hereof.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any Person, or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires from one or more
Persons (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
ownership interests of a partnership, limited liability company or any Person.
“Administrative Agent” means JPMorgan (including its branches and affiliates) in
its capacity as contractual representative of the Lenders pursuant to
Article XI, and not in its individual capacity as a Lender, and any successor
Administrative Agent appointed pursuant to Article XI.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent, completed by a Lender with a copy to ABL
(upon request).
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans (i) made by some or all of the Lenders on the same Borrowing Date,
or (ii) converted or continued by the Lenders on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Loans of the same Type and, in the case of Eurocurrency Loans, in the same
Agreed Currency







--------------------------------------------------------------------------------

Exhibit 10.1


and for the same Interest Period. The term “Advance” shall include Swing Line
Loans unless otherwise expressly provided.
“Affected Lender” is defined in Section 2.20.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of twenty percent (20%) or more of any class of voting securities (or
other voting interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise.
“Agent” means any of the Administrative Agent, a Co-Syndication Agent or a
Co-Documentation Agent, as appropriate, and “Agents” means, collectively, the
Administrative Agent, the Co-Syndication Agents and the Co-Documentation Agents.
“Aggregate Commitment” means, with respect to each Lender, the sum of such
Lender’s Revolving Commitment and Term Loan Commitment. The initial amount of
each Lender’s Aggregate Commitment is set forth on the Commitment Schedule, or
in the Assignment Agreement executed pursuant to Section 13.3, as it may be
modified as a result of any assignment that has become effective pursuant to
Section 13.3.2 or as otherwise modified from time to time pursuant to the terms
hereof, pursuant to which such Lender shall have assumed its Aggregate
Commitment, as applicable.
“Aggregate Outstanding Credit Exposure” means, as to any Lender at any time, the
sum of (a) such Lender’s Revolving Credit Exposure at such time, plus (b) an
amount equal to the aggregate principal amount of such Lender’s Term Loan
Commitments, if any, and Term Loans outstanding at such time.
“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Revolving Credit Exposure of all the Lenders at such time.
“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all the Revolving Lenders, as may be adjusted from time to time
pursuant to the terms hereof. The initial Aggregate Revolving Commitment is Four
Hundred Million and 00/100 Dollars ($400,000,000).
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Canadian Dollars,
(iv) Pounds Sterling, and (v) any additional currencies determined after the
Closing Date by mutual agreement of the Borrowers, Lenders, LC Issuers and
Administrative Agent; provided that each such currency is a lawful currency that
is readily available, freely transferable and not restricted, able to be
converted into Dollars and available in the London interbank deposit market.
“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and as in effect from time to time.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 5.4; provided, however, that except as provided in
Section 10.8, with respect to all terms of an accounting or financial nature
used herein, and all computations of amounts and ratios referred to herein,
“Agreement Accounting Principles” means generally accepted


2



--------------------------------------------------------------------------------

Exhibit 10.1


accounting principles as in effect in the United States as of the Closing Date,
applied in a manner consistent with that used in preparing the financial
statements of the Company referred to in Section 5.4 hereof.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Eurocurrency Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Eurocurrency Rate for any day shall be based on the LIBOR
Screen Rate (or if the LIBOR Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Eurocurrency Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Eurocurrency Rate, respectively. If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 3.3 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules and regulations of any Governmental
Authority applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Facility Fee Rate” means, at any time, the percentage rate per annum
at which Facility Fees are accruing on the Aggregate Commitment at such time as
set forth in the Pricing Schedule.
“Applicable Margin” means, with respect to Eurocurrency Advances and Floating
Rate Advances at any time, the percentage rate per annum which is applicable at
such time with respect to Eurocurrency Advances or Floating Rate Advances, as
applicable, as set forth in the Pricing Schedule.
“Applicable Amortization Amount” has the meaning assigned to such term in
Section 2.8.3.
“Applicable Parties” is defined in Section 11.16(iii).
“Approved Electronic Platform” has the meaning assigned to it in Section 11.16.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means each of JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC
and Merrill Lynch, Pierce, Fenner & Smith Incorporated in its capacity as a
Joint Bookrunner and a Joint Lead Arranger for the loan transaction evidenced by
this Agreement.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignment Agreement” is defined in Section 13.3.1.
“Assumption Letter” means a letter of a Subsidiary of the Company addressed to
the Administrative Agent and the Lenders, and acknowledged by the Administrative
Agent, in substantially the form of Exhibit H hereto, pursuant to which such
Subsidiary agrees to become a “Subsidiary Borrower” and agrees to be bound by
the terms and conditions hereof.
“Augmenting Lender” has the meaning assigned to such term in Section 2.23.


3



--------------------------------------------------------------------------------

Exhibit 10.1


“Authorized Officer” means any of the chief executive officer, president, chief
operating officer, chief financial officer, or treasurer of the Company, acting
singly.
“Available Aggregate Revolving Commitment” means, at any time, the Aggregate
Revolving Commitment then in effect minus the Aggregate Outstanding Revolving
Credit Exposure at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).
“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary with any Lender or any Lender’s Affiliates in connection with
Banking Services.
“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary owed to any Lender or any Lender’s Affiliates, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


4



--------------------------------------------------------------------------------

Exhibit 10.1


“Borrower” means, as applicable, any of ABL or any of the Subsidiary Borrowers,
together with their respective permitted successors and assigns, and “Borrowers”
means, collectively, ABL and the Subsidiary Borrowers.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Notice” is defined in Section 2.9.1.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Agreed Currencies in the London interbank market or the
principal financial center of the country in which payment or purchase of such
Agreed Currency can be made (and, if the Advances or the payment under a
Facility LC which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).
“Canadian Dollars” and “CAD” means the lawful currency of Canada.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a limited liability company, membership interests,
(iv) in the case of a partnership, partnership interests (whether general or
limited) and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
“CDOR Screen Rate” means, with respect to any Interest Period, the Canadian
deposit offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for CAD Dollar-denominated bankers’ acceptances displayed and identified as such
on the “Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time, as of
10:00 a.m. Toronto local time on the first day of such Interest Period and, if
such day is not a business day, then on the immediately preceding business day
(as adjusted by Administrative Agent after 10:00 a.m. Toronto local time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest). If the CDOR Screen Rate shall be less than zero, the CDOR
Screen Rate shall be deemed to be zero for purposes of this Agreement.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“CFC Holdco” means any Domestic Subsidiary that has no material assets other
than the equity interests (or equity interests and indebtedness) of one or more
Foreign Subsidiaries that are CFCs; provided that such Domestic Subsidiary (i)
does not conduct any business activities other than the ownership of such


5



--------------------------------------------------------------------------------

Exhibit 10.1


equity interests and/or indebtedness and (ii) does not incur, and is not
otherwise liable for, any other Indebtedness or other liabilities.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of thirty five percent (35%) or
more of the outstanding shares of voting stock of the Company; (ii) the majority
of the Board of Directors of the Company fails to consist of Continuing
Directors; or (iii) any Borrower shall cease to be a Wholly-Owned Subsidiary of
the Company.
“Class”, when used in reference to (i) any Loan or Advance, refers to whether
such Loan, or the Loans comprising such Advance, are Revolving Loans, Term Loans
or Swing Line Loans and (ii) any Lender, refers to whether such Lender is a
Revolving Lender or a Term Lender.
“Closing Date” means June 29, 2018.
“Co-Documentation Agent” means each of Branch Banking & Trust Company, KeyBank
National Association, PNC Bank, National Association, TD Bank, N.A., The
Toronto-Dominion Bank, New York Branch and U.S. Bank National Association in its
capacity as a co-documentation agent for the Lenders pursuant to Article XI, and
not in its individual capacity as a Lender, and any successor Co-Documentation
Agent appointed pursuant to Article XI.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.
“COF Rate” has the meaning assigned to such term in Section 3.3.
“Collateral Shortfall Amount” means, as of any date of determination, an amount
equal to the difference of (x) the amount of LC Obligations at such time, less
(y) the amount on deposit in the Facility LC Collateral Account at such time
which is free and clear of all rights and claims of third parties and has not
been applied against the Obligations in accordance with the terms and conditions
of this Agreement.
“Commitment” means, as the context shall require, the Revolving Commitment or
Term Loan Commitment of an applicable Lender.


6



--------------------------------------------------------------------------------

Exhibit 10.1


“Commitment Schedule” means the Schedule identifying each Lender’s Revolving
Commitment, Term Loan Commitment and Aggregate Commitment as of the Closing Date
attached hereto and identified as such.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 11.16(iv).
“Company” means Acuity Brands, Inc., a Delaware corporation, and its permitted
successors and assigns (including, without limitation, a debtor-in-possession on
its behalf).
“Computation Date” is defined in Section 2.3.1.
“Consolidated Net Income” means, with reference to any period, the net after-tax
income (or loss) of the Company and its Subsidiaries calculated on a
consolidated basis for such period determined in accordance with Agreement
Accounting Principles, excluding minority interests and including only dividends
actually received by the Company from any entity which is not a Subsidiary.
“Consolidated Net Tangible Assets” means, as of any date on which the Company or
a Subsidiary effects a transaction requiring such Consolidated Net Tangible
Assets to be measured hereunder, the aggregate amount of assets (less applicable
reserves) after deducting therefrom: (i) all current liabilities, except for
current maturities of long-term debt and obligations under capital leases; and
(ii) intangible assets (including goodwill), to the extent included in said
aggregate amount of assets, all as set forth on the most recent consolidated
balance sheet of the Company and its Subsidiaries and computed in accordance
with GAAP applied on a consistent basis.
“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Company and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with Agreement Accounting Principles.
“Consolidated Total Assets” means the total amount of all assets of the Company
and its consolidated Subsidiaries, and including amounts attributable to
minority interests in Affiliates of the Company to the extent deducted in
calculating the Consolidated Total Assets of the Company and its Subsidiaries
but only to the extent such Affiliate shall be a Guarantor hereunder, calculated
on a consolidated basis as of such time in accordance with Agreement Accounting
Principles.
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election.
“Contractual Obligation” means, for any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.


7



--------------------------------------------------------------------------------

Exhibit 10.1


“Conversion/Continuation Notice” is defined in Section 2.10.
“Co-Syndication Agent” means each of Wells Fargo Bank, National Association and
Bank of America, N.A. in its capacity as a syndication agent for the Lenders
pursuant to Article XI, and not in its individual capacity as a Lender, and any
successor Co-Syndication Agent appointed pursuant to Article XI.
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date (or other date of Modification) for a Facility LC.
“Credit Party” means the Administrative Agent, the LC Issuers, the Swing Line
Lender or any other Lender.
“Default” means an event described in Article VII.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Facility
LCs or Swing Line Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder when due, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Facility LCs and Swing Line Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has, or whose Parent
has, become the subject of (A) a Bankruptcy Event or (B) a Bail-In Action.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Facility Termination Date.
“DOL” means the United States Department of Labor and any successor department
or agency.
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars.
“Dollars” and “$” means the lawful currency of the United States of America.


8



--------------------------------------------------------------------------------

Exhibit 10.1


“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America.
“EBIT” means, for any period for the Company and its consolidated Subsidiaries,
the sum of the amounts for such period, without duplication, calculated in each
case in accordance with Agreement Accounting Principles, of (i) Net Income, plus
(ii) Interest Expense to the extent deducted in computing Net Income, plus
(iii) charges against income for foreign, federal, state and local taxes to the
extent deducted in computing Net Income, plus (iv) any other non-recurring
non-cash charges to the extent deducted in computing Net Income, plus
(v) non-cash expenses associated with the Company’s stock compensation programs,
plus (vi) any extraordinary non-recurring cash charges not to exceed $15,000,000
during the term of this Agreement to the extent deducted in computing Net
Income, and minus (vii) any non-recurring non-cash credits to the extent added
in computing Net Income.
“EBITDA” means, for any period for the Company and its consolidated
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(i) EBIT, plus (ii) depreciation expense to the extent deducted in computing Net
Income, plus (iii) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets to the extent deducted in
computing Net Income.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
Securities and Exchange Commission.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.


9



--------------------------------------------------------------------------------

Exhibit 10.1


“Equivalent Amount” of any currency at any date shall mean the equivalent in
Dollars of such currency, calculated on the basis of the Exchange Rate for such
other currency at or about 11:00 a.m. (Local Time) on or as of the most recent
Computation Date provided for in Section 2.3.1.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.
“EU” means the European Union.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“euro” and/or “EUR” means the single currency of the participating member states
of the EU.
“Eurocurrency” means any Agreed Currency.
“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at a Eurocurrency Rate requested by a Borrower
pursuant to Sections 2.9 and 2.10.
“Eurocurrency Base Rate” means, with respect to (a) any Eurocurrency Advance
denominated in any LIBOR Quoted Currency and for any applicable Interest Period,
the London interbank offered rate administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for such
LIBOR Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such currency and Interest Period;
provided that, if the LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement and (b) any Eurocurrency
Advance denominated in any Non-Quoted Currency and for any applicable Interest
Period, the applicable Local Screen Rate for such Non-Quoted Currency on the
Quotation Day for such currency and Interest Period; provided that, if any Local
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; provided further that if a LIBOR Screen Rate or a
Local Screen Rate, as applicable, shall not be available at the applicable time
for the applicable Interest Period (the “Impacted Interest Period”), then the
LIBOR Screen Rate or the Local Screen Rate, as the case may be, for such
currency and such Interest Period shall be the Interpolated Rate; provided,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. It is understood and agreed
that all of the terms and conditions of this definition of “Eurocurrency Base
Rate” shall be subject to Section 3.3.
“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at a Eurocurrency Rate requested by a Borrower
pursuant to Sections 2.9 and 2.10.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period,


10



--------------------------------------------------------------------------------

Exhibit 10.1


divided by (b) one minus the Reserve Requirement (expressed as a decimal)
applicable to such Interest Period (if any), plus (ii) the then Applicable
Margin, changing as and when the Applicable Margin changes.
“Excess” is defined in Section 2.24.
“Exchange Rate” means, on any day, (a) with respect to any Foreign Currency, the
rate of exchange for the purchase of dollars with such Foreign Currency in the
London foreign exchange market at or about 11:00 a.m. London time (or New York
time, as applicable) on a particular day as displayed by ICE Data Services as
the “ask price”, or as displayed on such other information service which
publishes that rate of exchange from time to time in place of ICE Data Services
(or if such service ceases to be available, the equivalent of such amount in
dollars as determined by the Administrative Agent in consultation with the
Company, using any method of determination it deems appropriate in its
reasonable discretion) and (b) if such amount is denominated in any other
currency (other than dollars), the equivalent of such amount in dollars as
determined by the Administrative Agent in consultation with the Company, using
any method of determination it deems appropriate in its reasonable discretion.
“Excluded Domestic Subsidiary” means a Domestic Subsidiary that is (i) an SPV,
(ii) a CFC Holdco or (iii) owned, directly or indirectly, by a Foreign
Subsidiary that is a CFC.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and each Agent, (i) taxes imposed on its net income, and franchise
or branch office taxes imposed on it, by (a) the jurisdiction under the laws of
which such Lender or Agent is incorporated or organized or any political
combination or subdivision or taxing authority thereof or (b) the jurisdiction
in which such Agent’s or Lender’s principal executive office or such Lender’s
applicable Lending Installation is located or in which, other than as a result
of the transaction evidenced by this Agreement, such Agent or Lender otherwise
is, or at any time was, engaged in business (or any political combination or
subdivision or taxing authority thereof), and (ii) any U.S. federal withholding
taxes imposed by FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 27, 2014 among the Company, the initial Borrowers, the lenders parties
thereto, and JPMorgan Chase Bank, N.A., as administrative agent, as the same has
been amended or otherwise modified from time to time prior to the Closing Date.
“Facility Fee” is defined in Section 2.6.1.
“Facility LC” is defined in Section 2.21.1.


11



--------------------------------------------------------------------------------

Exhibit 10.1


“Facility LC Application” is defined in Section 2.21.3.
“Facility LC Collateral Account” is defined in Section 2.21.11.
“Facility Termination Date” means June 29, 2023.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day, changing when and as the Alternate Base Rate changes
plus (ii) the then Applicable Margin, changing as and when the Applicable Margin
changes.
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.
“Floating Rate Loan” means a Loan or portion thereof, which, except as otherwise
provided in Section 2.12, bears interest at the Floating Rate.
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency Sublimit” means $25,000,000.
“Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA for which the Company or any member of its Controlled
Group is a sponsor or administrator and which (i) is maintained or contributed
to for the benefit of employees of the Company, any of its respective
Subsidiaries or any member of its Controlled Group, (ii) is not covered by ERISA
pursuant to Section 4(b)(4) of ERISA, and (iii) under applicable local law, is
required to be funded through a trust or other funding vehicle.
“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.
“Foreign Subsidiary Borrower” means a Subsidiary Borrower which is a Foreign
Subsidiary.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality,


12



--------------------------------------------------------------------------------

Exhibit 10.1


regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Guarantor” means the Company and each Material Subsidiary of the Company that
is a Domestic Subsidiary (other than an Excluded Domestic Subsidiary) as of the
Closing Date and each other Subsidiary that has become a guarantor of the
Obligations hereunder in accordance with the terms of Section 6.10.
“Guaranty” means that certain Guaranty (and any and all supplements thereto)
executed from time to time by each Guarantor (other than the Company) in favor
of the Administrative Agent for the benefit of itself and the Lenders, in
substantially the form of Exhibit G attached hereto, as amended, restated,
supplemented or otherwise modified from time to time.
“Holders of Obligations” means the holders of the Obligations from time to time
and shall include (i) each Lender, the Swing Line Lender and each LC Issuer in
respect of its Aggregate Outstanding Credit Exposure, (ii) the Administrative
Agent, the Swing Line Lender, the LC Issuers and the Lenders in respect of all
other present and future obligations and liabilities of the Company and each
Subsidiary of every type and description arising under or in connection with the
Credit Agreement or any other Loan Document, (iii) each indemnified party under
Section 10.6 in respect of the obligations and liabilities of the Obligors to
such Person hereunder and under the other Loan Documents, (iv) each Lender (or
Affiliate thereof), in respect of all Swap Obligations owing to any Person in
such Person’s capacity as exchange party or counterparty under any Swap
Agreement so long as such Person is a Lender or an Affiliate of a Lender, (v)
each Lender (or Affiliate thereof), in respect of all Banking Services
Obligations owing to any Person in such Person’s capacity as provider of any
Banking Services so long as such Person is a Lender or an Affiliate of a Lender,
and (vi) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.
“Holiday Quarter” is defined in Section 6.18.1(ii).
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Base Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.23.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.23.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.23.
“Indebtedness” of a Person means, without duplication, (a) Indebtedness For
Borrowed Money and (b) any other obligation or other financial accommodation
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person (other than current
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade).
“Indebtedness For Borrowed Money” of a Person means, without duplication,
(a) the obligations of such Person (i) for borrowed money or which has been
incurred in connection with the acquisition of property or assets (other than
current accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade), (ii) under or with respect to
notes payable and drafts accepted which represent extensions of credit (whether
or not representing obligations for borrowed money) to such Person,
(iii) constituting reimbursement obligations with respect to letters of credit
issued for the account


13



--------------------------------------------------------------------------------

Exhibit 10.1


of such Person or (iv) for the deferred purchase price of property or services
(other than current accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (b) the Indebtedness
For Borrowed Money of others, whether or not assumed, secured by Liens on
property of such Person or payable out of the proceeds of, or production from,
property or assets now or hereafter owned or acquired by such Person, (c) the
Capitalized Lease Obligations of such Person, (d) the obligations of such Person
under guaranties by such Person of any Indebtedness For Borrowed Money (other
than obligations for borrowed money incurred to finance the purchase of property
leased to such Person pursuant to a Capitalized Lease of such Person) of any
other Person, (e) all Receivable Facility Attributed Indebtedness of such
Person, (f) all Off-Balance Sheet Liabilities of such Person, and (g) all
Disqualified Stock.
“Indemnitee” is defined in Section 10.6(ii).
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Company, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.
“Insolvency Event” is defined in Section 10.15.
“Intercompany Indebtedness” is defined in Section 10.15.
“Interest” is defined in Section 2.24.
“Interest Expense” means, for any period for any group of Persons, the total
gross interest expense of such group of Persons, whether paid or accrued,
including, without duplication, the interest component of Capitalized Leases,
commitment and letter of credit fees, the discount or implied interest component
of Off-Balance Sheet Liabilities, capitalized interest expense, pay-in-kind
interest expense, amortization of debt discount and net payments (if any)
pursuant to Swap Agreements relating to interest rate protection, all as
determined on a consolidated basis in conformity with Agreement Accounting
Principles.
“Interest Expense Coverage Ratio” is defined in Section 6.18.2.
“Interest Period” means, with respect to a Eurocurrency Advance, a period of
seven days or one, two, three or six months or such other period agreed to by
the Lenders and the Borrowers, commencing on a Business Day selected by the
applicable Borrower pursuant to this Agreement. Such Interest Period shall end
on but exclude the day which corresponds numerically to such date seven days or
one, two, three or six months or such other agreed upon period thereafter,
provided, however, that if there is no such numerically corresponding day in
such seventh day or next, second, third or sixth succeeding month or such other
succeeding period, such Interest Period shall end on the last Business Day of
such seventh day or next, second, third or sixth succeeding month or such other
succeeding period. If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day. Any Interest Period pertaining to a Eurocurrency Advance
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a borrowing of
an Advance initially shall be the date on which such borrowing is made and, in
the case of an Advance comprised of Revolving Loans, thereafter shall be the
effective date of the most recent conversion or continuation of such borrowing.


14



--------------------------------------------------------------------------------

Exhibit 10.1


“Interpolated Rate” means, at any time, for any interest period, the rate per
annum reasonably determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the applicable
Screen Rate for the longest period (for which the applicable Screen Rate is
available for the applicable currency) that is shorter than the Impacted
Interest Period; and (b) the applicable Screen Rate for the shortest period (for
which the applicable Screen Rate is available for the applicable currency) that
exceeds the Impacted Interest Period, in each case, at such time. When
determining the rate for a period which is less than the shortest period for
which the applicable Screen Rate is available, the applicable Screen Rate for
purposes of paragraph (a) above shall be deemed to be the overnight screen rate
where “overnight screen rate” means the overnight rate determined by the
Administrative Agent from such service as the Administrative Agent may select.
“IRS” means the United States Internal Revenue Service and any successor agency.
“Joint Loan Account” is defined in Section 9.8.
“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.
“LC Exposure” means, at any time, the aggregate principal amount of all LC
Obligations at such time. The LC Exposure of any Lender at any time shall be its
Revolving Pro Rata Share of the total LC Exposure at such time.
“LC Fee” is defined in Section 2.21.4.
“LC Issuer” means (i) JPMorgan and (ii) each other Lender designated by the
Company as a “LC Issuer” hereunder that has agreed to such designation (and is
reasonably acceptable to the Administrative Agent), each in its capacity as an
issuer of Facility LCs hereunder, and its successors in such capacity as
provided in Section 2.21.14. Each LC Issuer may, in its discretion, arrange for
one or more Facility LCs to be issued by Affiliates of such LC Issuer, in which
case the term “LC Issuer” shall include any such Affiliate with respect to
Facility LCs issued by such Affiliate.
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount of all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations. The LC Obligations of any Lender at any time shall be its Revolving
Pro Rata Share of the total LC Obligations at such time.
“LC Payment Date” is defined in Section 2.21.5.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the lending institutions listed on the Commitment Schedule and
any other Person that shall have become a Lender hereunder pursuant to
Section 2.20, Section 2.23 or pursuant to an Assignment Agreement and their
respective successors and assigns, other than any such Person that ceases to be
a party hereto pursuant to an Assignment Agreement. Unless otherwise specified,
the term “Lender” includes the LC Issuers and the Swing Line Lender.
“Lending Installation” means, with respect to a Lender or the Agents, the
office, branch, subsidiary or affiliate of such Lender or Agent listed in
Article XIV hereof or on the Administrative Questionnaire


15



--------------------------------------------------------------------------------

Exhibit 10.1


provided to the Administrative Agent by such Lender in connection herewith, or
on a Schedule or otherwise selected by such Lender or Agent pursuant to
Section 2.18.
“Leverage Ratio” is defined in Section 6.18.1.
“LIBOR Quoted Currency” means (i) Dollars, (ii) euro and (iii) Pounds Sterling.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Base Rate”.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).
“Loan” means a Term Loan, a Revolving Loan or a Swing Line Loan, as applicable.
“Loan Documents” means this Agreement, the Facility LC Applications, each
Guaranty, each Assumption Letter executed hereunder, and all other documents,
instruments, notes (including any Notes issued pursuant to Section 2.14 (if
requested)) and agreements executed in connection herewith or therewith or
contemplated hereby or thereby, as the same may be amended, restated or
otherwise modified and in effect from time to time. It is understood and agreed
that neither Banking Services Agreements nor Swap Agreements shall be “Loan
Documents”.
“Loan Party” is defined in Section 4.1(ii).
“Local Screen Rate” means the CDOR Screen Rate.
“Local Time” means (i) Chicago time in the case of a Loan, Advance or advance
drawn under or pursuant to a Facility LC denominated in Dollars and (ii) local
time in the case of a Loan, Advance or advance drawn under or pursuant to a
Facility LC denominated in a Foreign Currency (it being understood that such
local time shall mean London, England time unless otherwise notified by the
Administrative Agent).
“Material Adverse Effect” means a material adverse effect on (i) the business,
financial condition, operations or properties of the Company and its
Subsidiaries taken as a whole, (ii) the ability of the Company or any of its
Subsidiaries to perform its respective obligations under the Loan Documents to
which it is a party, or (iii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Agents, the LC Issuers or the Lenders
thereunder.
“Material Indebtedness” is defined in Section 7.5.
“Material Subsidiary” means each Borrower and any other Subsidiary of the
Company that at any time has (i) assets with a total book value equal to or
greater than five percent (5%) of the aggregate book value of the Consolidated
Total Assets of the Company and its Subsidiaries or (ii) Consolidated Net Worth
that is equal to or greater than five percent (5%) of the Consolidated Net Worth
of the Company and its Subsidiaries, or (iii) assets that contributed five
percent (5%) or more of the Company’s Consolidated Net Income, in each case as
reported in the most recent annual audited financial statements delivered to the
Lenders pursuant to Section 6.1(i) (or, prior to the delivery of the first of
such annual audited financial statements under Section 6.1(i), as reported in
the financial statements identified in Section 5.4).


16



--------------------------------------------------------------------------------

Exhibit 10.1


“Maximum Leverage Ratio” is defined in Section 6.18.1(i).
“Maximum Rate” is defined in Section 2.24.
“Modify” and “Modification” are defined in Section 2.21.1.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of its
Controlled Group is a party to which more than one employer is obligated to make
contributions.
“Net Income” means, for any period for any group of Persons, the net earnings
(or loss) after taxes of such group of Persons on a consolidated basis for such
period taken as a single accounting period determined in conformity with
Agreement Accounting Principles.
“Non-Consenting Lender” is defined in Section 10.18.
“Non-Quoted Currency” means Canadian Dollars.
“Non-U.S. Lender” is defined in Section 3.5(iv).
“Note” is defined in Section 2.14.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Obligations” means (i) all Loans, Reimbursement Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by the Obligors to any of
the Agents, any LC Issuer, any Lender, the Arrangers, any affiliate of the
Agents, any LC Issuer, or any Lender, the Arrangers, or any indemnitee under the
provisions of Section 10.6 or any other provisions of the Loan Documents, in
each case of any kind or nature, present or future, arising under this Agreement
or any other Loan Document, whether or not evidenced by any note, guaranty or
other instrument, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, foreign exchange risk, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired, (ii) all Swap Obligations,
and (iii) all Banking Services Obligations. The term includes, without
limitation, all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not allowed), and any
other sum chargeable to the Company or any of its Subsidiaries under this
Agreement or any other Loan Document; provided that the definition of
“Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.


17



--------------------------------------------------------------------------------

Exhibit 10.1


“Obligors” means the Company, ABL and each of the Subsidiary Borrowers that is a
Domestic Subsidiary.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“Off-Balance Sheet Liability” of a Person means (i) Receivables Facility
Attributed Indebtedness and any repurchase obligation or liability of such
Person or any of its Subsidiaries with respect to Receivables or notes
receivable sold by such Person or any of its Subsidiaries (calculated to include
the unrecovered investment of purchasers or transferees of Receivables or any
other obligation of the Company or such transferor to purchasers/transferees of
interests in Receivables or notes receivable or the agent for such
purchasers/transferees), (ii) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, other than any such transactions
involving the sale of assets not in excess of $5,000,000 in the aggregate,
(iii) any liability under any financing lease or Synthetic Lease or “tax
ownership operating lease” transaction entered into by such Person, including
any Synthetic Lease Obligations, or (iv) any obligation arising with respect to
any other transaction which is the functional equivalent of or takes the place
of borrowing but which does not constitute a liability on the consolidated
balance sheets of such Person, but excluding from this clause (iv) Operating
Leases.
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
“Originator” means the Company and/or any of its Subsidiaries in their
respective capacities as parties to any Receivables Purchase Documents, as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.
“Other Taxes” is defined in Section 3.5(ii).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as reasonably determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit
Extension, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Administrative Agent by any
relevant correspondent bank in respect of such amount in such relevant currency.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participants” is defined in Section 13.2.1.
“Participant Register” is defined in Section 13.2.3.


18



--------------------------------------------------------------------------------

Exhibit 10.1


“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patriot Act” has the meaning assigned to such term in Section 10.17.
“Payment Date” means the last day of each March, June, September and December
and the Facility Termination Date.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Performance LC” means a Facility LC that is a documentary letter of credit
which is drawable upon presentation of documents evidencing the sale or shipment
of goods purchased by the Company or a Subsidiary in the ordinary course of
business.
“Permitted Acquisition” is defined in Section 6.12.2.
“Permitted Liens” means the Liens expressly permitted under clauses (i) through
(xv) of Section 6.13.
“Permitted Receivables Transfer” means (i) a sale or other transfer by an
Originator to a SPV of Receivables and Related Security for fair market value
and without recourse (except for limited recourse typical of such structured
finance transactions), and/or (ii) a sale or other transfer (including the grant
of Liens) by a SPV to (a) purchasers of, lenders on or other investors in such
Receivables and Related Security (or interests therein) or (b) any other Person
(including a SPV) in a transaction in which purchasers or other investors
purchase or are otherwise transferred such Receivables and Related Security (or
interests therein including Liens), in each case pursuant to and in accordance
with the terms of the Receivables Purchase Documents.
“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Indebtedness permitted by this Agreement that (i) does not
exceed the aggregate principal amount (plus accrued interest and any applicable
premium and associated fees and expenses) of the Indebtedness being replaced,
renewed, refinanced or extended; provided, however, that those certain public
notes issued by ABL and maturing in December 2019 (the “ABL Notes Maturity
Date”) as more fully described on Schedule 6.11 may be replaced, renewed, or
refinanced with public notes (the “ABL Refinanced Notes”), subject to Section
6.18.1; provided, further, that such ABL Refinanced Notes may be issued within
ninety (90) days following the ABL Notes Maturity Date (or such longer period as
ABL, the Administrative Agent and the Required Lenders may agree in writing);
(ii) does not have a Weighted Average Life to Maturity at the time of such
replacement, renewal, refinancing or extension that is less than the Weighted
Average Life to Maturity of the Indebtedness being replaced, renewed, refinanced
or extended, and (iii) does not rank at the time of such replacement, renewal,
refinancing or extension senior to the Indebtedness being replaced, renewed,
refinanced or extended.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee benefit plan which is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code as to
which the Company or any member of its Controlled Group may have any liability.


19



--------------------------------------------------------------------------------

Exhibit 10.1


“Pounds Sterling” means the lawful currency of the United Kingdom.
“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Facility Fee Rate attached hereto identified as such.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Pro Rata Share” means, with respect to a Lender, (a) with respect to Revolving
Loans, LC Exposure or Swing Line Loans, a portion equal to a fraction the
numerator of which is such Lender’s Revolving Commitment at such time (in each
case, as adjusted from time to time in accordance with the provisions of this
Agreement) and the denominator of which is the Aggregate Revolving Commitment at
such time (the “Revolving Pro Rata Share”); provided that, in the case of
Section 2.27 when a Defaulting Lender shall exist, the calculation of such
denominator shall be made disregarding any Defaulting Lender’s Revolving
Commitment and (b) with respect to the Term Loans, a percentage equal to a
fraction the numerator of which is such Lender’s outstanding principal amount of
the Term Loans and the denominator of which is the aggregate outstanding
principal amount of the Term Loans of all Term Lenders; provided that in the
case of Section 2.27 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Term Loan Commitment shall be disregarded in the calculation. If the
Aggregate Revolving Commitment has been terminated, a fraction the numerator of
which is such Lender’s Revolving Credit Exposure at such time and the
denominator of which is the sum of the Aggregate Outstanding Revolving Credit
Exposure at such time (giving effect to any Lender’s status as a Defaulting
Lender at such time).
“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition, but
exclusive of the value of any Capital Stock or other equity interests of the
Company or any Subsidiary issued as consideration for such Acquisition.
“Purchasers” is defined in Section 13.3.1.
“Quotation Day” means, with respect to any Eurocurrency Advance for any Interest
Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the first
day of such Interest Period, (ii) if the currency is euro, the day that is two
(2) TARGET2 Days before the first day of such Interest Period, and (iii) for any
other currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBOR Screen Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).
“Receivable(s)” means and includes all of applicable Originator’s or SPV’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of such Originator or SPV, as
applicable, to payment for goods sold or leased or for services rendered (except
those evidenced by instruments or chattel paper), whether or not they have been
earned by performance, and all rights in any merchandise or goods which any of
the same may represent, and all rights, title, security, contracts, books


20



--------------------------------------------------------------------------------

Exhibit 10.1


and records, and guaranties with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.
“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.
“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.
“Receivables Facility Financing Costs” means such portion of the cash fees,
service charges, and other costs, as well as all collections or other amounts
retained by purchasers of receivables pursuant to a receivables purchase
facility, which are in excess of amounts paid to the Company and its
consolidated Subsidiaries under any receivables purchase facility for the
purchase of receivables pursuant to such facility and are the equivalent of the
interest component of the financing if the transaction were characterized as an
on-balance sheet transaction.
“Receivables Purchase Documents” means any series of receivables purchase or
sale, credit or servicing agreements generally consistent with terms contained
in comparable structured finance transactions pursuant to which an Originator or
Originators sell or transfer to SPVs all of their respective right, title and
interest in and to certain Receivables and Related Security for further sale or
transfer (or granting of Liens) to other purchasers of or investors in such
assets or interests therein (and the other documents, instruments and agreements
executed in connection therewith), as any such agreements may be amended,
restated, supplemented or otherwise modified from time to time, or any
replacement or substitution therefor.
“Receivables Purchase Financing” means any financing consisting of a
securitization facility made available to the Company or any of its consolidated
Subsidiaries, whereby the Receivables and Related Security (or interests
therein) of the Originators are transferred to one or more SPVs, and thereafter
to certain investors (or are used as collateral to enable one or more SPVs to
obtain loans from certain investors), pursuant to the terms and conditions of
the Receivables Purchase Documents.
“Redeemable Preferred Stock” means, for any Person, any preferred stock issued
by such Person which is at any time prior to the Facility Termination Date
either (i) mandatorily redeemable (by required sinking fund or similar payments
or otherwise) or (ii) redeemable at the option of the holder thereof.
“Register” is defined in Section 13.3.4.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of


21



--------------------------------------------------------------------------------

Exhibit 10.1


Governors relating to the extension of credit by banks, non-banks and non-broker
lenders for the purpose of purchasing or carrying margin stocks applicable to
member banks of the Federal Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
“Reimbursement Obligations” means with respect to any LC Issuer, at any time,
the aggregate of all obligations of the Borrowers then outstanding under
Section 2.21 to reimburse such LC Issuer for amounts paid by such LC Issuer in
respect of any one or more drawings under Facility LCs issued by such LC Issuer;
or, as the context may require, all such Reimbursement Obligations then
outstanding to reimburse all of the LC Issuers.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(d) of the Code.
“Required Lenders” means, at any time Lenders having Aggregate Outstanding
Credit Exposure and unused Commitments representing more than 50% of the sum of
the Aggregate Outstanding Credit Exposure and unused Commitments of all Lenders;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Section 8.1, and for all purposes after the Loans become due and
payable pursuant to Section 8.1 or the Commitments expire or terminate, then, as
to each Lender, clause (a) of the definition of Swing Line Exposure shall only
be applicable for purposes of determining the Revolving Credit Exposure of such
Lender to the extent such Lender shall have funded its participation in the
outstanding Swing Line Loans.
“Reserve Requirement” means, with respect to any currency, a fraction (expressed
as a decimal), the numerator of which is the number one and the denominator of
which is the number one minus the aggregate of the maximum reserve, liquid
asset, fees or similar requirements (including any marginal, special, emergency
or supplemental reserves or other requirements) established by any central bank,
monetary authority, the Board, the Financial Conduct Authority, the Prudential
Regulation Authority, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
such currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall include those imposed
pursuant to Regulation D of the Board. Eurocurrency Loans shall be deemed to be
subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D of the Board. The Reserve Requirement shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.


22



--------------------------------------------------------------------------------

Exhibit 10.1


“Revolving Commitment” means, for each Lender, the obligation of such Lender to
make Revolving Loans to, participate in Swing Line Loans to, and participate in
Facility LCs issued upon the application of, a Borrower in an aggregate amount
not exceeding the amount set forth on the Commitment Schedule or in an
Assignment Agreement executed pursuant to Section 13.3, as it may be modified as
a result of any assignment that has become effective pursuant to Section 13.3.2
or as otherwise modified from time to time pursuant to the terms hereof.
“Revolving Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Revolving Pro Rata Share of the
obligations to purchase participations in Swing Line Loans, plus (iii) an amount
equal to its Revolving Pro Rata Share of the LC Obligations at such time.
“Revolving Lender” means, as of any date of determination, each Lender having a
Revolving Commitment or that holds Revolving Loans.
“Revolving Loan” means, with respect to a Revolving Lender, such Lender’s loan
made pursuant to its commitment to lend set forth in Section 2.1(a) (and any
conversion or continuation thereof).
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business and any successor thereto.
“Sanctioned Country” means, at any time, a country. region or territory which is
itself the subject or target of any Sanctions (including, without limitation, at
the time of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union, any EU member state, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b) or (d) any
Person otherwise the subject of any Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the EU, any EU member state, Her Majesty’s
Treasury of the United Kingdom, or other relevant sanctions authority.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Screen Rate” means, with respect to any period, the LIBOR Screen Rate or the
Local Screen Rate, as applicable.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Single Employer Plan” means a Plan maintained by the Company or any member of
its Controlled Group for employees of the Company or any member of its
Controlled Group.
“Solvent” means, when used with respect to any Person, that at the time of
determination:


23



--------------------------------------------------------------------------------

Exhibit 10.1


(i)    the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and
(ii)    it is then able and expects to be able to pay its debts as they mature;
and
(iii)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.
“Specified Acquisition” means a Permitted Acquisition with respect to which the
aggregate consideration (which consideration consists of cash, cash equivalents
and/or assumed Indebtedness) provided by the Company and its Subsidiaries is
equal to or greater than $200,000,000.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a Receivables Purchase Financing permitted under
the terms of this Agreement.
“Standby LC” means any Facility LC other than a Performance LC.
“Stockholders’ Equity” means, at any time, the shareholders’ equity of the
Company and its consolidated Subsidiaries, as set forth or reflected on the most
recent consolidated balance sheet of the Company and its consolidated
Subsidiaries delivered pursuant to Section 6.1(i) and (ii), as applicable, but
excluding any Redeemable Preferred Stock of the Company or any of its
consolidated Subsidiaries.
“Subsidiary” of a Person means (i) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Company.
“Subsidiary Borrower” means any Subsidiary of the Company (other than ABL) duly
designated by the Company pursuant to Section 2.22 to request Credit Extensions
hereunder, which Subsidiary shall have delivered to the Administrative Agent an
Assumption Letter in accordance with Section 2.22 and such other documents as
may be required pursuant to this Agreement, in each case, together with its
respective successors and assigns, including a debtor-in-possession on behalf of
such Subsidiary Borrower.
“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which (i) represents more than twenty percent (20%) of
the consolidated assets of the Company and its Subsidiaries as reflected in the
consolidated financial statements of the Company and its Subsidiaries as at the
end of the fiscal quarter ending immediately prior to the date on which such
determination is made,


24



--------------------------------------------------------------------------------

Exhibit 10.1


or (ii) is responsible for providing more than twenty percent (20%) of the
Consolidated Net Income of the Company and its Subsidiaries as reflected in the
financial statements for the four fiscal quarter period ending immediately prior
to the date on which such determination is made.
“Supporting Subsidiary” means (i) ABL, (ii) any Subsidiary Borrower and
(iii) any Guarantor (other than the Company).
“Swap Agreement” of a Person means (i) any exchange-traded or over-the-counter
futures, forward, swap or option contract or other financial instrument with
similar characteristics or (ii) any agreements, devices or arrangements
providing for payments related to fluctuations of interest rates, exchange
rates, forward rates or commodity prices, including, but not limited to,
interest rate swap or exchange agreements, forward currency exchange agreements,
interest rate cap or collar protection agreements, forward rate currency,
interest rate options puts or warrants.
“Swap Obligations” means any and all obligations of the Company or any
Subsidiary owing to a Lender or an Affiliate of a Lender, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor), under (a) any and all Swap Agreements permitted hereunder with a
Lender or an Affiliate of a Lender, and (b) any and all cancellations, buy
backs, reversals, terminations or assignments of any such Swap Agreement
transaction.
“Swing Line Borrowing Notice” is defined in Section 2.2.2.
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be the sum of (a) its Revolving Pro Rata Share of the total
Swing Line Exposure at such time other than with respect to any Swing Line Loans
made by such Lender in its capacity as a Swing Line Lender and (b) the aggregate
principal amount of all Swing Line Loans made by such Lender as a Swing Line
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swing Line Loans).
“Swing Line Lender” means JPMorgan or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
“Swing Line Loan” means a Loan made available to the Borrowers by the Swing Line
Lender pursuant to Section 2.2.
“Synthetic Lease” means any so-called “synthetic”, off-balance sheet or tax
retention lease, or any other agreement for the use or possession of property
creating obligations that are not treated as a capital lease under Agreement
Accounting Principles, but that is treated as a financing under the Code.
“Synthetic Lease Obligations” means, collectively, the payment obligations of
the Company or any of its Subsidiaries pursuant to a Synthetic Lease.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.


25



--------------------------------------------------------------------------------

Exhibit 10.1


“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, imposed on or with respect to any
payment made by or on account of any obligation of any Borrower under any Loan
Document but excluding Excluded Taxes.
“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.
“Term Loan Availability Period” means the period commencing on and including the
Closing Date and ending on and including the earlier of (i) the date that is one
(1) year after the Closing Date and (ii) the date of termination of the Term
Loan Commitments.
“Term Loan Commitment” means as to any Term Lender, the aggregate commitment of
such Term Lender to make Term Loans in an aggregate amount not exceeding the
amount set forth on the Commitment Schedule or in the most recent Assignment
Agreement executed pursuant to Section 13.3, as it may be modified as a result
of any assignment that has become effective pursuant to Section 13.3.2 or as
otherwise modified from time to time pursuant to the terms hereof. After the
date of termination of the Term Loan Commitments, each reference to a Term
Lender’s Term Loan Commitment shall refer to that Term Lender’s Pro Rata Share
of the Term Loans.
“Term Loans” means the term loans made by the Term Lenders to ABL pursuant to
Section 2.1(b).
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Facility
LCs hereunder.
“Transferee” is defined in Section 13.4.
“Trigger Quarter” is defined in Section 6.18.1(ii).
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or


26



--------------------------------------------------------------------------------

Exhibit 10.1


more Wholly-Owned Subsidiaries of such Person, or by such Person and one or more
Wholly-Owned Subsidiaries of such Person, or (ii) any partnership, limited
liability company, association, joint venture or similar business organization
100% of the ownership interests having ordinary voting power of which shall at
the time be so owned or controlled; provided that in the case of clause (i) or
(ii) above, there shall be excluded (x) directors’ qualifying shares,
(y) nominal ownership interests in Foreign Subsidiaries required to be held by
third parties under the laws of the foreign jurisdiction in which such Foreign
Subsidiary is organized, or (z) Disqualified Stock or Redeemable Preferred
Stock.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.
1.2.    References. Any references to the Company’s Subsidiaries shall not in
any way be construed as consent by the Administrative Agent or any Lender to the
establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.
1.3.    Supplemental Disclosure. At any time at the reasonable request of the
Administrative Agent (which shall not be done more frequently than on a
quarterly basis in the absence of a Default) and at such additional times as the
Company determines, the Company shall supplement each schedule or representation
herein or in the other Loan Documents with respect to any matter hereafter
arising which, if existing or occurring at the Closing Date, would have been
required to be set forth as an exception to such representation or which is
necessary to correct any information in such representation which has been
rendered materially inaccurate thereby. Notwithstanding that any such supplement
to such representation may disclose the existence or occurrence of events, facts
or circumstances which are either prohibited by the terms of this Agreement or
any other Loan Documents or which result in the material breach of any
representation or warranty, such supplement to such representation shall not be
deemed either an amendment thereof or a waiver of such breach unless expressly
consented to in writing by Administrative Agent and the requisite number of
Lenders under Section 8.2, and no such amendments, except as the same may be
consented to in a writing which expressly includes a waiver, shall be or be
deemed a waiver by the Administrative Agent or any Lender of any Default
disclosed therein. Any items disclosed in any such supplemental disclosures
shall be included in the calculation of any limits, baskets or similar
restrictions contained in this Agreement or any of the other Loan Documents.
1.4.    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law), and all judgments, orders and decrees, of all Governmental
Authorities. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from


27



--------------------------------------------------------------------------------

Exhibit 10.1


time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
ARTICLE II    

THE CREDITS
2.1.    Commitments. (a) From and including the Closing Date and prior to the
Facility Termination Date, upon the satisfaction of the conditions precedent set
forth in Section 4.1, 4.2 and 4.3, as applicable, each Revolving Lender
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to (i) make Revolving Loans to the Borrowers in Agreed Currencies and
(ii) participate in Facility LCs issued upon the request of the Borrowers in
Agreed Currencies, from time to time in amounts not to exceed in the aggregate
at any one time outstanding the Dollar Amount of its Revolving Pro Rata Share of
the Available Aggregate Revolving Commitment; provided that (i) at no time shall
the Aggregate Outstanding Revolving Credit Exposure hereunder exceed the
Aggregate Revolving Commitment, (ii) at no time shall the aggregate outstanding
Dollar Amount of all Eurocurrency Advances denominated in an Agreed Currency
other than Dollars exceed the Foreign Currency Sublimit, and (iii) all Floating
Rate Loans shall be made in Dollars and (b) each Term Lender with a Term Loan
Commitment (severally and not jointly) agrees to make a Term Loan to ABL in
Dollars not more than four (4) times at any time during the Term Loan
Availability Period in an aggregate principal amount that will not result in (i)
the aggregate principal amount of Term Loans made by such Term Lender exceeding
such Term Lender’s Term Loan Commitment or (ii) the aggregate principal amount
of all Term Loans made by the Term Lenders exceeding the aggregate of all Term
Loan Commitments. Subject to the terms of this Agreement, the Borrowers may
borrow, repay and reborrow Revolving Loans at any time prior to the Facility
Termination Date. The Revolving Commitments to lend hereunder shall expire
automatically on the Facility Termination Date. Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed. The LC Issuers will issue Facility
LCs hereunder on the terms and conditions set forth in Section 2.21.
2.2.    Swing Line Loans.
2.2.1    Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 and 4.3 as well, from and including the
Closing Date and prior to the Facility Termination Date, the Swing Line Lender
may in its sole discretion, on the terms and conditions set forth in this
Agreement, make Swing Line Loans, in Dollars, to the Borrowers from time to time
in an aggregate principal amount not to exceed $25,000,000, provided that the
Aggregate Outstanding Revolving Credit Exposure shall not at any time exceed the
Aggregate Revolving Commitment, and provided further that at no time shall the
sum of (i) the Swing Line Lender’s share of the obligations to


28



--------------------------------------------------------------------------------

Exhibit 10.1


participate in the Swing Line Loans and Facility LCs, plus (ii) the outstanding
Revolving Loans made by the Swing Line Lender pursuant to Section 2.1, exceed
the Swing Line Lender’s Revolving Commitment at such time. Subject to the terms
of this Agreement, the Borrowers may borrow, repay and reborrow Swing Line Loans
at any time prior to the Facility Termination Date.
2.2.2    Borrowing Notice. The applicable Borrower shall deliver to the
Administrative Agent and the Swing Line Lender irrevocable notice (a “Swing Line
Borrowing Notice”) not later than 11:00 a.m. (Chicago time) on the Borrowing
Date of each Swing Line Loan, specifying (i) the applicable Borrowing Date
(which date shall be a Business Day), and (ii) the aggregate amount of the
requested Swing Line Loan which shall be an amount not less than $1,000,000 and
integral multiples of $500,000 in excess thereof. Each Swing Line Loan shall
bear interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
paid, at a rate per annum equal to the Alternate Base Rate or such other rate as
shall be agreed to by the Swing Line Lender and the applicable Borrower.
2.2.3    Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Administrative Agent shall notify each Lender by fax, or
other similar form of transmission, of the requested Swing Line Loan. Not later
than 2:00 p.m. (Chicago time) on the applicable Borrowing Date, the Swing Line
Lender shall make available the Swing Line Loan, in funds immediately available
in Chicago, to the Administrative Agent at its address specified pursuant to
Article XIV. The Administrative Agent will promptly make the funds so received
from the Swing Line Lender available to the applicable Borrower on the Borrowing
Date at the Administrative Agent’s aforesaid address.
2.2.4    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in
full by the Borrowers on or before the fifth (5th) Business Day after the
Borrowing Date for such Swing Line Loan. In addition, the Swing Line Lender
(i) may at any time in its sole discretion with respect to any outstanding Swing
Line Loan, or (ii) shall on the fifth (5th) Business Day after the Borrowing
Date of any Swing Line Loan, require each Lender having a Revolving Commitment
(including the Swing Line Lender) to make a Revolving Loan in the amount of such
Lender’s Revolving Pro Rata Share of such Swing Line Loan (including, without
limitation, any interest accrued and unpaid thereon), for the purpose of
repaying such Swing Line Loan. Not later than 12:00 noon (Chicago time) on the
date of any notice received pursuant to this Section 2.2.4, each Lender shall
make available its required Revolving Loan, in funds immediately available in
Chicago to the Administrative Agent at its address specified pursuant to
Article XIV. Revolving Loans made pursuant to this Section 2.2.4 shall initially
be Floating Rate Loans and thereafter may be continued as Floating Rate Loans or
converted into Eurocurrency Loans in the manner provided in Section 2.10 and
subject to the other conditions and limitations set forth in this Article II.
Unless a Lender shall have notified the Swing Line Lender, prior to its making
any Swing Line Loan, that any applicable condition precedent set forth in
Sections 4.1, 4.2 or 4.3 had not then been satisfied, such Lender’s obligation
to make Revolving Loans pursuant to this Section 2.2.4 to repay Swing Line Loans
shall be unconditional, continuing, irrevocable and absolute and shall not be
affected by any circumstances, including, without limitation, (a) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against any Agent, the Swing Line Lender or any other Person, (b) the occurrence
or continuance of a Default or Unmatured Default, (c) any adverse change in the
condition (financial or otherwise) of any Borrower, or (d) any other
circumstances, happening or event whatsoever. In the event that any Lender fails
to make payment to the Administrative Agent of any amount due under this
Section 2.2.4, the Administrative Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until the Administrative Agent receives such payment from
such Lender or such obligation is otherwise fully satisfied. In addition to the
foregoing, if for any reason any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.2.4, such Lender


29



--------------------------------------------------------------------------------

Exhibit 10.1


shall be deemed, at the option of the Administrative Agent, to have
unconditionally and irrevocably purchased from the Swing Line Lender, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the NYFRB Rate for each day during the period commencing on the date of
demand and ending on the date such amount is received. On the Facility
Termination Date, the Borrowers shall repay in full the outstanding principal
balance of the Swing Line Loans.
2.2.5    The Swing Line Lender may be replaced at any time by written agreement
among the Borrowers, the Administrative Agent, the replaced Swing Line Lender
and the successor Swing Line Lender. The Administrative Agent shall notify the
Lenders of any such replacement of the Swing Line Lender. At the time any such
replacement shall become effective, the Borrowers shall pay all unpaid interest
accrued for the account of the replaced Swing Line Lender pursuant to Section
2.16. From and after the effective date of any such replacement, (x) the
successor Swing Line Lender shall have all the rights and obligations of the
replaced Swing Line Lender under this Agreement with respect to Swing Line Loans
made thereafter and (y) references herein to the term “Swing Line Lender” shall
be deemed to refer to such successor or to any previous Swing Line Lender, or to
such successor and all previous Swing Line Lenders, as the context shall
require. After the replacement of the Swing Line Lender hereunder, the replaced
Swing Line Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swing Line Lender under this Agreement with respect
to Swing Line Loans made by it prior to its replacement, but shall not be
required to make additional Swing Line Loans.
2.2.6    Subject to the appointment and acceptance of a successor Swing Line
Lender, the Swing Line Lender may resign as Swing Line Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Borrowers and
the Lenders, in which case, the Swing Line Lender shall be replaced in
accordance with Section 2.2.5 above.
2.3.    Determination of Dollar Amounts; Required Payments; Termination.
2.3.1    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(i)    each Eurocurrency Advance as of the date two (2) Business Days prior to
the date of such Advance or, if applicable, date of conversion/continuation of
any Advance as a Eurocurrency Advance,
(ii)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Facility LC, and
(iii)    all outstanding Credit Extensions on and as of the last Business Day of
each quarter and on any other Business Day elected by the Administrative Agent
in its discretion or upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (i), (ii) and (iii) is herein described as
a “Computation Date” with respect to each Credit Extensions for which a Dollar
Amount is determined on or as of such day. If at any time the Dollar Amount of
the sum of the aggregate principal amount of all outstanding Credit Extensions
(calculated, with respect to those Credit Extensions denominated in Agreed
Currencies other than Dollars, as of the most recent Computation Date with
respect to each such Credit Extension) exceeds the Aggregate Commitment, the
Borrowers shall immediately repay Advances in an aggregate principal amount
sufficient to eliminate any such excess.


30



--------------------------------------------------------------------------------

Exhibit 10.1


2.3.2    Required Payments. Unless previously terminated, this Agreement and the
Revolving Commitments shall be effective until the Facility Termination Date.
Any outstanding Advances and all other unpaid Obligations arising under the Loan
Documents (other than contingent indemnity obligations) shall be paid in full by
the Borrowers on the Facility Termination Date.
2.3.3    Termination. This Agreement and the rights and remedies hereunder and
under the other Loan Documents shall survive and the Administrative Agent shall
be entitled to retain its security interest in and to all existing and future
collateral (if any) until all of the Obligations arising under the Loan
Documents (other than contingent indemnity obligations) shall have been fully
paid and satisfied and all financing arrangements among the Borrowers and the
Lenders hereunder and under the other Loan Documents shall have been terminated.
2.4.    Loans. Each Advance hereunder (other than any Swing Line Loan) shall
consist of Loans of the same Class and Type made by the applicable Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.2. The Term
Loans shall amortize as set forth in Section 2.8.3.
2.5.    Types of Advances. The Advances may be Loans consisting of Floating Rate
Advances or Eurocurrency Advances, or a combination thereof, selected by the
applicable Borrower in accordance with Sections 2.9 and 2.10, or Swing Line
Loans selected by the applicable Borrower in accordance with Section 2.2.
2.6.    Facility Fee; Reductions in Aggregate Commitment.
2.6.1    Facility Fee. The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a facility fee (the “Facility Fee”) at a per
annum rate equal to the Applicable Facility Fee Rate on the average daily amount
of such Lender’s Aggregate Commitment (regardless of usage and including,
without limitation, any outstanding Term Loans, as applicable) (or, from and
after the Facility Termination Date, such Lender’s average daily Aggregate
Outstanding Credit Exposure), provided, however, that any outstanding
Incremental Term Loans shall not be included for purposes of calculating the
Facility Fee, from and including the Closing Date to and including the date on
which this Agreement is terminated in full and all Obligations arising under the
Loan Documents (other than contingent indemnity obligations) have been paid in
full pursuant to Section 2.3, payable quarterly in arrears on each Payment Date
hereafter and until all Obligations arising under the Loan Documents (other than
contingent indemnity obligations) have been paid in full.
2.6.2    Termination and Reduction in Commitment.
(i)    The Borrowers may permanently reduce the Revolving Commitments and any
unused Term Loan Commitments in whole, or in part ratably among the Lenders in a
minimum amount of $5,000,000, upon at least three (3) Business Days’ prior
written notice to the Administrative Agent of such reduction, which notice shall
specify the amount of any such reduction; provided, however, that the amount of
the Aggregate Revolving Commitment may not be reduced below the Dollar Amount of
the Aggregate Revolving Outstanding Credit Exposure. All accrued Facility Fees
shall be payable on the effective date of any termination of all or any part of
the obligations of the Lenders to make Credit Extensions hereunder.


31



--------------------------------------------------------------------------------

Exhibit 10.1


(ii)    Unless previously terminated, (i) the unused Term Loan Commitments shall
terminate at 3:00 p.m. (New York City time) on the date on which the Term Loan
Availability Period expires or, if earlier, immediately after the fourth (4nd)
funding of any Term Loans hereunder and (ii) all other Commitments shall
terminate on the Facility Termination Date.
2.7.    Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in
the minimum amount of $5,000,000 (or, if such Advance is denominated in a
Foreign Currency, 2,500,000 units of such currency) and in multiples of
$1,000,000 (or, if such Advance is denominated in a Foreign Currency, 500,000
units of such currency) in excess thereof, and each Floating Rate Advance shall
be in the minimum amount of $1,000,000 (and in multiples of $250,000 if in
excess thereof), provided, however, that any Floating Rate Advance that is a
Revolving Loan may be in the amount of the Available Aggregate Revolving
Commitment.
2.8.    Principal Payments.
2.8.1    Optional Principal Payments. The Borrowers may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or any
portion of the outstanding Floating Rate Advances, in a minimum aggregate amount
(other than in respect of Swing Line Loans) of $1,000,000 or any integral
multiple of $250,000 in excess thereof, upon prior notice to the Administrative
Agent at or before 12:00 noon (Local Time) one (1) Business Day prior to the
date of such payment. The Borrowers may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurocurrency Advances, or, in a
minimum aggregate amount of $5,000,000 (or, if such Advance is denominated in a
Foreign Currency, 2,500,000 units of such currency) and in multiples of
$1,000,000 (or, if such Advance is denominated in a Foreign Currency, 500,000
units of such currency) in excess thereof, any portion of the outstanding
Eurocurrency Advances upon five (5) Business Days’ prior notice to the
Administrative Agent. The Borrowers may at any time pay, without penalty or
premium, all outstanding Swing Line Loans, or, in a minimum amount of $1,000,000
and increments of $500,000 in excess thereof, any portion of the outstanding
Swing Line Loans, with notice to the Administrative Agent and the Swing Line
Lender by 12:00 noon (Chicago time) on the date of repayment. Each prepayment of
a Term Loan Advance shall be applied ratably to the Term Loans included in the
prepaid Term Loan Advance and in such order of application as to the
installments due under Section 2.8.3 as directed by the Company. Prepayments
hereunder shall be accompanied by accrued and unpaid interest thereon.
2.8.2    Mandatory Prepayments. If at any time, (i) other than as a result of
fluctuations in currency exchange rates, (A) the sum of the Aggregate
Outstanding Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) exceeds the Aggregate Revolving
Commitment or (B) the sum of the aggregate principal Dollar Amount of all of the
Outstanding Revolving Credit Exposures denominated in Foreign Currencies (the
“Foreign Currency Exposure”) (so calculated), as of the most recent Computation
Date with respect to each such Credit Event, exceeds the Foreign Currency
Sublimit or (ii) solely as a result of fluctuations in currency exchange rates,
(A) the sum of the Aggregate Outstanding Revolving Credit Exposures (so
calculated) exceeds 105% of the Aggregate Revolving Commitment or (B) the
Foreign Currency Exposure, as of the most recent Computation Date with respect
to each such Credit Event, exceeds 105% of the Foreign Currency Sublimit, the
Borrowers shall in each case immediately repay Advances or cash collateralize LC
Exposure in an account with the Administrative Agent pursuant to
Section 2.21.11, as applicable, in an aggregate principal amount sufficient to
cause (x) the aggregate Dollar Amount of all Outstanding Credit Revolving
Exposures (so calculated) to be less than or equal to the Aggregate Revolving
Commitment and (y) the Foreign Currency Exposure to be less than or equal to the
Foreign Currency Sublimit, as applicable. Any such payments in respect of
Advances shall be subject to the payment of any funding


32



--------------------------------------------------------------------------------

Exhibit 10.1


indemnification amounts required by Section 3.4. Prepayments hereunder shall be
accompanied by accrued and unpaid interest thereon.
2.8.3    Term Loan Amortization. ABL shall repay the Term Loans in an amount
equal to the Applicable Amortization Amount on the last day of each September,
December, March and June commencing with the first such day occurring at least
forty-five (45) days after the date of the initial funding of the Term Loans
hereunder. As used herein, “Applicable Amortization Amount” means, with respect
to any date set forth below, an amount equal to the percentage of the original
aggregate principal amount of the Term Loans actually funded as of such date as
set forth below opposite such date:
Date
Applicable Amortization Percentage
September 30, 2018
0.625%
December 31, 2018
0.625%
March 31, 2019
0.625%
June 30, 2019
0.625%
September 30, 2019
0.625%
December 31, 2019
0.625%
March 31, 2020
0.625%
June 30, 2020
0.625%
September 30, 2020
1.25%
December 31, 2020
1.25%
March 31, 2021
1.25%
June 30, 2021
1.25%
September 30, 2021
1.25%
December 31, 2021
1.25%
March 31, 2022
1.25%
June 30, 2022
1.25%
September 30, 2022
1.875%
December 31, 2022
1.875%
March 31, 2023
1.875%



To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by ABL on the Facility Termination Date.


2.9.    Method of Selecting Types and Interest Periods for New Advances; Method
of Borrowing.
2.9.1    Method of Selecting Types and Interest Periods for New Advances. Other
than with respect to Swing Line Loans (which shall be governed by Section 2.2),
the applicable Borrower shall select the Type of Advance and, in the case of
each Eurocurrency Advance, the Interest Period and Agreed Currency applicable
thereto from time to time; provided that there shall be no more than ten
(10) Interest Periods in effect with respect to all of the Loans at any time,
unless such limit has been waived by the Administrative Agent in its sole
discretion. The applicable Borrower shall give the Administrative Agent
irrevocable notice (a “Borrowing Notice”) it being understood and agreed that
(i) any such notice in respect of an Advance denominated in Dollars may be
initially delivered via telephone (promptly confirmed by hand delivery, telecopy
or electronic mail to the Administrative Agent of a written notice in a form
approved by the Administrative Agent and signed by the applicable Borrower) and
(ii) any such notice respect of an Advance


33



--------------------------------------------------------------------------------

Exhibit 10.1


denominated in Foreign Currencies may only be made via a written notice in a
form approved by the Administrative Agent and signed by such Borrower) not later
than 10:00 a.m. (Local Time) on the Borrowing Date of each Floating Rate
Advance, three (3) Business Days before the Borrowing Date for each Eurocurrency
Advance denominated in Dollars, and four (4) Business Days before the Borrowing
Date for each Eurocurrency Advance denominated in Foreign Currencies,
specifying:
(i)    the name of the applicable Borrower,
(ii)    the Borrowing Date, which shall be a Business Day, of such Advance,
(iii)    the aggregate amount of such Advance,
(iv)    whether such Advance is to be comprised of Revolving Loans and/or Term
Loans;
(v)    the Type of Advance selected, and
(vi)    in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto.
2.9.2    Method of Borrowing. On each Borrowing Date, each Lender shall make
available its Loan or Loans, if any, (i) if such Loan is denominated in Dollars,
not later than noon (Local Time) in Federal or other funds immediately available
to the Administrative Agent, in Chicago, Illinois at its address specified in or
pursuant to Article XIV and (ii) if such Loan is denominated in a Foreign
Currency, not later than 12:00 noon (Local Time) in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency, in such
funds as may then be customary for the settlement of international transactions
in such currency in the city of and at the address of the Administrative Agent’s
Eurocurrency Payment Office for such currency. Unless the Administrative Agent
determines that any applicable condition specified in Article IV has not been
satisfied, the Administrative Agent will make the funds so received from the
Lenders available to the applicable Borrower at the Administrative Agent’s
aforesaid address by not later than 2:30 p.m. (Local Time). Notwithstanding the
foregoing provisions of this Section 2.9.2, to the extent that a Loan made by a
Lender matures on the Borrowing Date of a requested Loan, such Lender shall
apply the proceeds of the Loan it is then making to the repayment of principal
of the maturing Loan.
2.10.    Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurocurrency Advances pursuant to this
Section 2.10 or are repaid in accordance with Section 2.8. Each Eurocurrency
Advance shall continue as a Eurocurrency Advance until the end of the then
applicable Interest Period therefor, at which time (i) each such Eurocurrency
Advance denominated in Dollars shall be automatically converted into a Floating
Rate Advance unless (x) such Eurocurrency Advance is or was repaid in accordance
with Section 2.8 or (y) the applicable Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for the same or another Interest Period or be
converted into a Floating Rate Advance; and (ii) each such Eurocurrency Advance
denominated in a Foreign Currency shall automatically continue as a Eurocurrency
Advance in the same Agreed Currency with an Interest Period of one month unless
(x) such Eurocurrency Advance is or was repaid in accordance with Section 2.8,
or (y) the applicable Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period.


34



--------------------------------------------------------------------------------

Exhibit 10.1


Subject to the terms of Section 2.7, the Borrowers may elect from time to time
to convert all or any part of an Advance of any Type into any other Type or
Types of Advances denominated in the same or any other Agreed Currency; provided
that any conversion of any Eurocurrency Advance shall be made on, and only on,
the last day of the Interest Period applicable thereto. The applicable Borrower
shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurocurrency Advance not later than 10:00 a.m. (Local Time) at
least one (1) Business Day, in the case of a conversion into a Floating Rate
Advance, three (3) Business Days, in the case of a conversion into or
continuation of a Eurocurrency Advance denominated in Dollars, or four
(4) Business Days, in the case of a conversion into or continuation of a
Eurocurrency Advance denominated in a Foreign Currency, prior to the date of the
requested conversion or continuation, specifying:
(i)    the Advance to which such Conversion/Continuation Notice applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Advance (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Advance),
(ii)    the requested date, which shall be a Business Day, of such conversion or
continuation,
(iii)    the Agreed Currency, the aggregate amount and Type of the Advance which
is to be converted or continued, and
(iv)    the amount of such Advance which is to be converted into or continued as
a Eurocurrency Advance and the duration of the Interest Period applicable
thereto.
Promptly after receipt of any Conversion/Continuation Notice, the Administrative
Agent shall provide the Lenders with notice thereof.
2.11.    Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurocurrency Advance into a Floating Rate Advance pursuant to and in accordance
with the terms of Section 2.10, to but excluding the date it is paid or is
converted into a Eurocurrency Advance pursuant to and in accordance with the
terms of Section 2.10 hereof, at a rate per annum equal to the Floating Rate for
such day. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurocurrency Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the interest rate determined by the Administrative Agent
as applicable to such Eurocurrency Advance based upon the applicable Borrower’s
selections under Sections 2.9 and 2.10 and otherwise in accordance with the
terms hereof. No Interest Period may end after the Facility Termination Date.
2.12.    No Conversion or Continuation of Eurocurrency Advances After Default;
Rates Applicable After Default. Notwithstanding any contrary provision hereof,
if a Default or Unmatured Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as a Default or Unmatured Default has occurred and is
continuing or the Required Lenders otherwise agree (i) no outstanding Advance
denominated in Dollars may be converted to or continued as a Eurocurrency
Advance, (ii) unless repaid, each Eurocurrency Advance denominated in Dollars
shall be converted to a Floating Rate Advance at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Advance
denominated in a Foreign Currency shall automatically be continued as a
Eurocurrency Advance with an Interest Period of one month. During the
continuance of a Default (including


35



--------------------------------------------------------------------------------

Exhibit 10.1


the Borrowers’ failure to pay any Loan at maturity) the Required Lenders may, at
their option, by notice to the Borrowers (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) the Advances, all fees or any other Obligations arising under
the Loan Documents shall bear interest at the Floating Rate plus 2% per annum
and (ii) the LC Fee shall be increased by 2% per annum, provided that, during
the continuance of a Default under Section 7.6 or 7.7, such interest rate and
such increase in the LC Fee set forth above shall be applicable to all Credit
Extensions, Advances, fees and other Obligations arising under the Loan
Documents without any election or action on the part of the Administrative
Agent, any LC Issuer or any Lender.
2.13.    Method of Payment.
(i)    Each Advance shall be repaid and each payment of interest thereon shall
be paid in the currency in which such Advance was made. All payments of the
Obligations arising hereunder shall be made, without setoff, deduction,
recoupment or counterclaim, in immediately available funds to the Administrative
Agent at (except as set forth in the next sentence) the Administrative Agent’s
address specified pursuant to Article XIV, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Company, by 12:00 noon (Local Time) on the date when due and shall (except
(i) in the case of Reimbursement Obligations for which the applicable LC Issuer
has not been fully indemnified by the Lenders or (ii) with respect to repayments
of Swing Line Loans) be applied ratably by the Administrative Agent among the
Lenders. All payments to be made by the Borrowers hereunder in any currency
other than Dollars shall be made in such currency on the date due in such funds
as may then be customary for the settlement of international transactions in
such currency for the account of the Administrative Agent, at its Eurocurrency
Payment Office for such currency and shall be applied ratably by the
Administrative Agent among the Lenders. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at, (a) with respect to Floating Rate Loans and
Eurocurrency Loans denominated in Dollars, such Lender’s address specified
pursuant to Article XIV or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender and (b) with respect to
Eurocurrency Loans denominated in an Agreed Currency other than Dollars, in the
funds received from the Borrowers at the address of the Administrative Agent’s
Eurocurrency Payment Office for such currency. Each reference to the
Administrative Agent in this Section 2.13 shall also be deemed to refer, and
shall apply equally, to the applicable LC Issuer, in the case of payments
required to be made by the applicable Borrower to such LC Issuer pursuant to
Section 2.21.6. The Administrative Agent is hereby authorized to charge the
account of the Borrowers maintained with JPMorgan or any of its Affiliates for
each payment of principal, interest and fees in respect of Credit Extensions
denominated in Dollars as it becomes due hereunder.
(ii)    Notwithstanding the foregoing provisions of this Section 2.13, if, after
the making of any Advance in any currency other than Dollars, currency control
or exchange regulations are imposed in the country which issues such currency
with the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by any Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.
2.14.    Noteless Agreement; Evidence of Indebtedness.


36



--------------------------------------------------------------------------------

Exhibit 10.1


(i)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(ii)    The Administrative Agent shall also maintain accounts in which it will
record (a) the date and the amount of each Revolving Loan made hereunder, the
Agreed Currency and Type thereof and the Interest Period, if any, applicable
thereto, (b) the amount of any principal or interest due and payable or to
become due and payable from any Borrower to each Lender hereunder, (c) the
effective date and amount of each Assignment Agreement delivered to and accepted
by it and the parties thereto pursuant to Section 13.3, (d) the original stated
amount of each Facility LC and the amount of LC Obligations outstanding at any
time, (e) the amount of any sum received by the Administrative Agent hereunder
from the Borrowers and each Lender’s share thereof, and (f) all other
appropriate debits and credits as provided in this Agreement, including, without
limitation, all fees, charges, expenses and interest.
(iii)    The entries maintained in the accounts maintained pursuant to
clauses (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded in the absence of manifest error;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Obligations arising under the Loan
Documents in accordance with their terms.
(iv)    Any Lender may request that its Loans be evidenced by a promissory note
or, in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively, substantially in the form of
Exhibit E-1, with appropriate changes for notes evidencing Swing Line Loans, or
Exhibit E-2, as applicable, (each, a “Note”). In such event, the Borrowers shall
prepare, execute and deliver to such Lender such Note or Notes payable to such
Lender. Thereafter, the Loans evidenced by each such Note and interest thereon
shall at all times (including after any assignment pursuant to Section 13.3) be
represented by one or more Notes payable to the payee named therein or any
assignee pursuant to Section 13.3, except to the extent that any such Lender or
assignee subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in clauses (i) and (ii) above.
2.15.    Telephonic Notices. Solely in respect of Advances and/or Loans
denominated in Dollars, and subject at all times to the requirements of
Section 2.9, the Borrowers hereby authorize the Lenders and the Administrative
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and transfer funds based on telephonic notices made by any person or
persons the Administrative Agent or any Lender in good faith believes to be
acting on behalf of a Borrower, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrowers agree
to deliver promptly to the Administrative Agent a written confirmation, signed
by an Authorized Officer of each telephonic notice. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.
2.16.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance and Swing Line Loan shall be payable in arrears on
each Payment Date, commencing with the first such date to occur after the
Closing Date, on any date on which the Floating Rate Advance or Swing Line Loan
is prepaid, whether due to acceleration or otherwise, and at maturity. Interest
accrued on that portion of the outstanding principal amount of any Floating Rate
Advance converted into a Eurocurrency Advance on a day other than a Payment Date
shall be payable on the date of conversion. Interest accrued on each


37



--------------------------------------------------------------------------------

Exhibit 10.1


Eurocurrency Advance shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurocurrency Advance is prepaid, whether by
acceleration or otherwise, and at maturity; provided, that interest accrued on
each Eurocurrency Advance having an Interest Period longer than three (3) months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest on Eurocurrency Advances and Swing Line Loans and LC
Fees and Facility Fees shall be calculated for actual days elapsed on the basis
of a 360-day year (except that interest for Advances denominated in Pounds
Sterling or Canadian Dollars shall be computed on the basis of a year of
365 days); interest on Floating Rate Advances in respect of which the Alternate
Base Rate is based on the Prime Rate shall be calculated for actual days elapsed
on the basis of a 365/366-day year. Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to 12:00 noon (Local Time) at the place of payment. If any
payment of principal of or interest on an Advance, any fees or any other amounts
payable to any Agent or any Lender hereunder shall become due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.
2.17.    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly after notice from the
applicable LC Issuer, the Administrative Agent will notify each Lender of the
contents of each request for issuance of a Facility LC hereunder. The
Administrative Agent will notify each Lender of the interest rate applicable to
each Eurocurrency Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.
2.18.    Lending Installations. Subject to the provisions of Section 3.6, each
Lender may book its Loans and its participation in any LC Obligations and the LC
Issuers may book the Facility LCs at any Lending Installation selected by such
Lender or the applicable LC Issuer, as the case may be, and may change its
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation and the Loans, Facility LCs, participations in
LC Obligations and any Notes issued hereunder shall be deemed held by each
Lender or the applicable LC Issuer, as the case may be, for the benefit of any
such Lending Installation. Subject to the provisions of Section 3.6, each Lender
and each LC Issuer may, by written notice to the Administrative Agent and the
Company in accordance with Article XIV, designate replacement or additional
Lending Installations through which Loans will be made by it or Facility LCs
will be issued by it and for whose account Loan payments or payments with
respect to Facility LCs are to be made. In addition, each such Lender that books
its Loans and its participation in any LC Obligations at any Lending
Installation and each LC Issuer that books the Facility LCs issued by it at any
Lending Installation as provided in this Section 2.18, (i) shall keep a register
for the registration relating to each such Loan, LC Obligation and Facility LC,
as applicable, specifying such Lending Installation’s name, address and
entitlement to payments of principal and interest or any other payments with
respect to such Loan, LC Obligation and Facility LC, as applicable, and each
transfer thereof and the name and address of each transferee and (ii) shall
collect, prior to the time such Lending Installation receives payment with
respect to such Loans, LC Obligations and Facility LCs, as applicable as the
case may be, from each such Lending Installation, the appropriate forms,
certificates, and statements described in Section 3.5 (and updated as required
by Section 3.5) as if Lending Installation were a Lender under Section 3.5.
2.19.    Non-Receipt of Funds by the Administrative Agent. Unless a Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
time on which it is scheduled to make payment to the Administrative Agent of
(i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of a


38



--------------------------------------------------------------------------------

Exhibit 10.1


Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to the Administrative Agent, the recipient of such payment shall, on demand by
the Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
greater of (i) the NYFRB Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan and (ii) a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in an Agreed Currency other than Dollars) or
(y) in the case of payment by any Borrower, the interest rate applicable to the
relevant Loan, including the interest rate applicable pursuant to Section 2.12.
2.20.    Replacement of Lender. The Borrowers shall have the right, in their
sole discretion, at any time and from time to time to replace the Commitments
and Term Loans of any Lender (an “Affected Lender”), in whole, upon at least
thirty (30) days’ prior notice to the Administrative Agent and such Lender,
(a) if such Lender has failed or refused to make available the full amount of
any Loans as required by its applicable Commitment hereunder, (b) if such Lender
has been merged or consolidated with, or transferred all or substantially all of
its assets to, or otherwise been acquired by any other Person, (c) if such
Lender has demanded that the Borrowers make any additional payment to any Lender
pursuant to Section 3.1, 3.2 or 3.5, or if such Lender’s obligation to make or
continue, or convert Floating Rate Advances into, Eurocurrency Advances has been
suspended pursuant to Section 3.3 or (d) if such Lender has become a Defaulting
Lender; provided, however that no Default or Unmatured Default shall have
occurred and be continuing at the time of such replacement, and that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Advances and other Obligations
due to the Affected Lender pursuant to an Assignment Agreement substantially in
the form of Exhibit C and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be replaced as
of such date and to comply with the requirements of Section 13.3 applicable to
assignments (provided, that no consent of the Affected Lender shall be required
for such assignment) and (ii) the Borrowers shall pay to such Affected Lender in
immediately available funds on the day of such replacement (A) all interest,
fees and other amounts then accrued but unpaid to such Affected Lender by the
Borrowers hereunder to and including the date of replacement, including without
limitation payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5,
to the extent applicable, and (B) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 3.4 had the Loans of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender, in each case to the extent not paid
by the replacement Lender.
2.21.    Facility LCs.
2.21.1    Issuance; Transitional Facility LCs.
(i)    Issuance. The LC Issuers may, on the terms and conditions set forth in
this Agreement and subject to their respective discretion, issue standby and
performance letters of credit in Dollars (each, together with the letters of
credit deemed issued by the LC Issuers hereunder pursuant to Section 2.21.1(ii),
a “Facility LC”) and to renew, extend, increase, decrease or otherwise modify
each Facility LC (“Modify,” and each such action a “Modification”), from time to
time from and including the Closing


39



--------------------------------------------------------------------------------

Exhibit 10.1


Date and prior to the Facility Termination Date upon the request of any
Borrower; provided that immediately after each such Facility LC is issued or
Modified, (i) the aggregate amount of the outstanding LC Obligations shall not
exceed $25,000,000; provided such sublimit may be increased, in an amount not to
exceed $75,000,000 in the aggregate, from time to time upon agreement between
the Administrative Agent and Borrowers, so long as any such increase has been
appropriately agreed to by a Lender (that is or shall become an LC Issuer),
on terms and conditions reasonably satisfactory to the Administrative Agent and
(ii) the Aggregate Outstanding Revolving Credit Exposure shall not exceed the
Aggregate Revolving Commitment. No Facility LC shall have an expiry date later
than the earlier of (x) the fifth (5th) Business Day prior to the Facility
Termination Date and (y) one year after its issuance; provided, that any
Facility LC (x) may contain customary “evergreen” provisions pursuant to which
the expiry date is automatically extended for a specific time period unless the
LC Issuer gives notice to the beneficiary of such Facility LC at least a
specified time prior to the expiry date then in effect and/or (y) may have an
expiration date more than one year from the date of issuance if required under
related industrial revenue bond documents and agreed to by the LC Issuer and the
Administrative Agent. Notwithstanding anything herein to the contrary, the LC
Issuers shall have no obligation hereunder to issue, and shall not issue, any
Facility LC the proceeds of which would be made available to any Person (i) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions, (ii) in any manner that would result in a violation of any Sanctions
by any party to this Agreement or (iii) in any manner that would result in a
violation of one or more policies of the relevant LC Issuer applicable to
letters of credit generally.
(ii)    Transitional Provision. Schedule 2.21 contains a schedule of certain
letters of credit issued for the account of the Company and/or the Borrowers
prior to the Closing Date. Subject to the satisfaction of the conditions
contained in Sections 4.1, 4.2 and 4.3, from and after the Closing Date such
letters of credit shall be deemed to be Facility LCs issued pursuant to this
Section 2.21. It is understood and agreed that any such Facility LCs issued for
the account of the Company shall also be deemed to be issued for the account of
ABL for all purposes of this Section 2.21, and that, following the Closing Date,
no such Facility LC shall be extended or re-issued for the account of the
Company and instead shall be issued for the account of ABL or another Borrower.
2.21.2    Participations. On the Closing Date, with respect to the Facility LCs
identified on Schedule 2.21, and upon the issuance or Modification by the
applicable LC Issuer of a Facility LC in accordance with this Section 2.21, such
LC Issuer shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender having a Revolving
Commitment, and each such Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from such LC
Issuer, a participation in such Facility LC (and each Modification thereof) and
the related LC Obligations in proportion to its Revolving Pro Rata Share.
2.21.3    Notice. Subject to Section 2.21.1, the applicable Borrower shall give
the applicable LC Issuer notice prior to 10:00 a.m. (Local Time) at least five
(5) Business Days prior to the proposed date of issuance or Modification of each
Facility LC (or such shorter period as shall be agreed to by the Borrowers, the
Administrative Agent and the applicable LC Issuer), specifying the beneficiary,
the proposed date of issuance (or Modification) and the expiry date of such
Facility LC, and describing the proposed terms of such Facility LC and the
nature of the transactions proposed to be supported thereby. Upon receipt of
such notice, the applicable LC Issuer shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender, of the
contents thereof and of the amount of such Lender’s participation in such
proposed Facility LC. The issuance or Modification by any LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which such LC Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Facility LC shall
be satisfactory to such LC Issuer and that the applicable Borrower shall have
executed and delivered such


40



--------------------------------------------------------------------------------

Exhibit 10.1


application agreement and/or such other instruments and agreements relating to
such Facility LC as the applicable LC Issuer shall have reasonably requested
(each, a “Facility LC Application”). In the event of any conflict between the
terms of this Agreement and the terms of any Facility LC Application, the terms
of this Agreement shall control.
2.21.4    LC Fees. With respect to each Standby LC, the Borrowers shall pay to
the Administrative Agent, for the account of the Lenders having a Revolving
Commitment ratably in accordance with their respective Revolving Pro Rata
Shares, a letter of credit fee at a per annum rate equal to the Applicable
Margin for Eurocurrency Loans in effect from time to time on the average daily
undrawn stated amount under such Standby LC, such fees to be payable in arrears
on each Payment Date (each such fee described in this sentence being an “LC
Fee”). The Borrowers shall also pay to each LC Issuer for its own account (x) a
fronting fee equal to 0.125% per annum on the average daily stated amount
available for drawing under each such Facility LC issued by such LC Issuer, such
fees to be payable in arrears on each Payment Date, and (y) other customary,
documentary and processing charges in connection with the issuance or
Modification of and draws under Facility LCs in accordance with the applicable
LC Issuer’s standard schedule for such charges as in effect from time to time.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Participation fees and
fronting fees in respect of Facility LCs denominated in Dollars shall be paid in
Dollars, and participation fees and fronting fees in respect of Facility LCs
denominated in a Foreign Currency shall be paid in such Foreign Currency.
2.21.5    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Company and each other Lender as
to the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date (the “LC Payment Date”); provided, however, that the
failure of such LC Issuer to so notify such Borrower shall not in any manner
affect the obligations of any Borrower to reimburse such LC Issuer pursuant to
Section 2.21.6. The responsibility of each LC Issuer to the Borrowers and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC issued by such LC Issuer in connection
with such presentment shall be in conformity in all material respects with such
Facility LC. Each LC Issuer shall endeavor to exercise the same care in the
issuance and administration of the Facility LCs issued by such LC Issuer as it
does with respect to letters of credit in which no participations are granted,
it being understood that in the absence of any gross negligence or willful
misconduct by the applicable LC Issuer as determined in a final non-appealable
judgment by a court of competent jurisdiction, each Lender shall be
unconditionally and irrevocably liable without regard to the occurrence of any
Default, the Facility Termination Date or any condition precedent whatsoever, to
reimburse such LC Issuer on demand for (i) such Lender’s Revolving Pro Rata
Share of the amount of each payment made by such LC Issuer under each Facility
LC issued by such LC Issuer to the extent such amount is not reimbursed by the
Borrowers pursuant to Section 2.21.6 below, plus (ii) interest on the foregoing
amount to be reimbursed by such Lender, for each day from the date of the
applicable LC Issuer’s demand for such reimbursement (or, if such demand is made
after 11:00 a.m. (Local Time) on such date, from the next succeeding Business
Day) to the date on which such Lender pays the amount to be reimbursed by it, at
a rate of interest per annum equal to the NYFRB Rate for the first three days
and, thereafter, at a rate of interest equal to the rate applicable to Floating
Rate Advances.
2.21.6    Reimbursement by the Borrowers. The Borrowers shall be irrevocably and
unconditionally obligated to reimburse the LC Issuers on or before the
applicable LC Payment Date for any amounts to be paid by any LC Issuer upon any
drawing under any Facility LC issued by such LC Issuer, without presentment,
demand, protest or other formalities of any kind; provided that neither any
Borrower nor any Lender shall


41



--------------------------------------------------------------------------------

Exhibit 10.1


hereby be precluded from asserting any claim for direct (but not special,
indirect, consequential or punitive) damages suffered by such Borrower or such
Lender to the extent, but only to the extent, determined in a final
non-appealable judgment by a court of competent jurisdiction, caused by (i) the
willful misconduct or gross negligence of the applicable LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the applicable LC Issuer’s
unlawful failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Commencing on the date that the Administrative Agent gives
notice to the Company by 11:00 a.m. (Local Time) as required under
Section 2.21.5 of the applicable LC Payment Date, all such amounts paid by any
LC Issuer and remaining unpaid by the Borrowers shall bear interest, payable on
demand, for each day from and including such LC Payment Date until paid at a
rate per annum equal to (x) the rate applicable to Floating Rate Advances for
such day if such day falls on or before the applicable LC Payment Date and
(y) the sum of 2% plus the rate applicable to Floating Rate Advances for such
day if such day falls after such LC Payment Date. Each LC Issuer will pay to
each Lender ratably in accordance with its Revolving Pro Rata Share all amounts
received by it from the Borrowers for application in payment, in whole or in
part, of the Reimbursement Obligation in respect of any Facility LC issued by
such LC Issuer, but only to the extent such Lender has made payment to such LC
Issuer in respect of such Facility LC pursuant to Section 2.21.5. Subject to the
terms and conditions of this Agreement (including without limitation the
submission of a Borrowing Notice in compliance with Section 2.9 and the
satisfaction of the applicable conditions precedent set forth in Article IV),
the applicable Borrower may request an Advance hereunder for the purpose of
satisfying any Reimbursement Obligation.
2.21.7    Obligations Absolute. The Borrowers’ obligations under this
Section 2.21 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which any
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrowers further agree with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and no Borrower’s Reimbursement Obligation in respect of any Facility LC
shall be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among any Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of any Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. No LC Issuer shall be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Borrowers agree that any
action taken or omitted by any LC Issuer or any Lender under or in connection
with each Facility LC and the related drafts and documents, if done without
gross negligence or willful misconduct as determined in a final non-appealable
judgment by a court of competent jurisdiction, shall be binding upon the
Borrowers and shall not put any LC Issuer or any Lender under any liability to
the Borrowers. Nothing in this Section 2.21.7 is intended to limit the right of
the Borrowers to make a claim against any LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.21.6.
2.21.8    Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all


42



--------------------------------------------------------------------------------

Exhibit 10.1


liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.21, each LC Issuer shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.
2.21.9    Indemnification. The Obligors hereby agree to indemnify and hold
harmless each Lender, each LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, such LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, such LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which any LC Issuer
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to such LC Issuer hereunder (but
nothing herein contained shall affect any rights the Obligors may have against
any Defaulting Lender) or (ii) by reason of or on account of such LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to such
LC Issuer, evidencing the appointment of such successor Beneficiary; provided
that the Obligors shall not be required to indemnify any Lender, any LC Issuer
or the Administrative Agent for any claims, damages, losses, liabilities, costs
or expenses to the extent, but only to the extent, as determined in a final
non-appealable judgment by a court of competent jurisdiction, caused by (x) the
willful misconduct or gross negligence of the applicable LC Issuer in
determining whether a request presented under any Facility LC issued by such LC
Issuer complied with the terms of such Facility LC or (y) any LC Issuer’s
unlawful failure to pay under any Facility LC issued by such LC Issuer after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Nothing in this Section 2.21.9 is intended to limit the
obligations of the Obligors under any other provision of this Agreement.
2.21.10    Lenders’ Indemnification. Each Lender shall, ratably in accordance
with its Revolving Pro Rata Share, indemnify each LC Issuer, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except as determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such indemnitees’ gross negligence or willful
misconduct or the applicable LC Issuer’s failure to pay under any Facility LC
issued by such LC Issuer after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.21 or any
action taken or omitted by such indemnitees hereunder.
2.21.11    Facility LC Collateral Account.
(i)    Each Borrower agrees that it will, as required by Section 8.1 and until
the final expiration date of any Facility LC and thereafter as long as any
amount is payable to the LC Issuers or the Lenders in respect of any Facility
LC, maintain a special collateral account pursuant to arrangements satisfactory
to the Administrative Agent (the “Facility LC Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Article XIV,
in the name of such Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which such Borrower
shall have no interest other than as set forth in this Section 2.21.11. Each
Borrower hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Lenders and


43



--------------------------------------------------------------------------------

Exhibit 10.1


the LC Issuers, a security interest in all of such Borrower’s right, title and
interest in and to all funds which may from time to time be on deposit in the
Facility LC Collateral Account to secure the prompt and complete payment and
performance of the Obligations. The Administrative Agent will invest any funds
on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of JPMorgan having a maturity not exceeding 30 days.
Nothing in this Section 2.21.11 shall either obligate the Administrative Agent
to require the Borrowers to deposit any funds in the Facility LC Collateral
Account or limit the right of the Administrative Agent to release any funds held
in the Facility LC Collateral Account in each case other than as required by
clause (iv) below.
(ii)    If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrowers to pay, and the
Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.
(iii)    The Administrative Agent may at any time or from time to time after
funds are deposited in the Facility LC Collateral Account, apply such funds to
the payment of the Obligations as shall from time to time have become due and
payable by any Borrower to the Lenders or the LC Issuers under the Loan
Documents.
(iv)    If any Default is continuing, neither the Borrowers nor any Person
claiming on behalf of or through the Borrowers shall have any right to withdraw
any of the funds held in the Facility LC Collateral Account. After all of the
Obligations arising under the Loan Documents (other than contingent indemnity
obligations) have been indefeasibly paid in full (other than contingent
indemnity obligations) and the Aggregate Commitment has been terminated, any
funds remaining in the Facility LC Collateral Account shall be returned by the
Administrative Agent to the Borrowers or paid to whomever may be legally
entitled thereto at such time.
2.21.12    Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.
2.21.13    LC Issuer Agreements. Each LC Issuer agrees that, unless otherwise
requested by the Administrative Agent, such LC Issuer shall report in writing to
the Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Facility LCs during the immediately
preceding week, including all issuances, extensions, amendments and renewals,
all expirations and cancellations and all disbursements and reimbursements, (ii)
on or prior to each Business Day on which such LC Issuer expects to issue,
amend, renew or extend any Facility LC, the date of such issuance, amendment,
renewal or extension, and the aggregate face amount of the Facility LCs to be
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension occurred (and whether the
amount thereof changed), (iii) on each Business Day on which such LC Issuer pays
any amount in respect of one or more drawings under Facility LCs, the date of
such payment(s) and the amount of such payment(s), (iv) on any Business Day on
which the Borrowers fail to reimburse any amount required to be reimbursed to
such LC Issuer on such day, the date of such failure and the amount and currency
of such payment in respect of Facility LCs and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request with
respect to any Facility LCs.
2.21.14    Replacement and Resignation of LC Issuer.
(i)    An LC Issuer may be replaced at any time by written agreement among the
Borrowers, the Administrative Agent, the replaced LC Issuer and the successor LC
Issuer. The


44



--------------------------------------------------------------------------------

Exhibit 10.1


Administrative Agent shall notify the Revolving Lenders of any such replacement
of the LC Issuer. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced LC
Issuer pursuant to Section 2.21.4Error! Reference source not found.. From and
after the effective date of any such replacement, (i) the successor LC Issuer
shall have all the rights and obligations of an LC Issuer under this Agreement
with respect to Facility LCs to be issued thereafter and (ii) references herein
to the term “LC Issuer” shall be deemed to refer to such successor or to any
previous LC Issuer, or to such successor and all previous LC Issuers, as the
context shall require. After the replacement of an LC Issuer hereunder, the
replaced LC Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of an LC Issuer under this Agreement with respect to
Facility LCs then outstanding and issued by it prior to such replacement, but
shall not be required to issue additional Facility LCs.
(ii)    Subject to the appointment and acceptance of a successor LC Issuer, the
LC Issuer may resign as a LC Issuer at any time upon thirty days’ prior written
notice to the Administrative Agent, the Borrowers and the Lenders, in which
case, such LC Issuer shall be replaced in accordance with Section 2.21.14(i)
above.
2.22.    Subsidiary Borrowers. So long as no Default or Unmatured Default has
occurred and is continuing, the Company may at any time or from time to time,
add as a party to this Agreement any Wholly-Owned Subsidiary of the Company to
be a Subsidiary Borrower hereunder by the execution and delivery to the
Administrative Agent and the Lenders of (a) a duly completed Assumption Letter
by such Subsidiary, with the written consent of the Borrowers at the foot
thereof, (b) such guaranty and subordinated intercompany indebtedness documents
and, if applicable, security documents as may be reasonably required by the
Administrative Agent and such other opinions, agreements, documents,
certificates or other items as may be required by Section 4.3, and (c) in the
case of a Foreign Subsidiary which is a Wholly-Owned Subsidiary, receipt of
evidence satisfactory to the Administrative Agent that such Subsidiary would
not, in its capacity as a Subsidiary Borrower hereunder, be required by law to
withhold or deduct any Taxes from or in respect of any sum payable hereunder by
such Subsidiary to the Administrative Agent or any Lender and that no other
adverse tax, regulatory or other consequences would affect the Administrative
Agent or any Lender as a result of such Subsidiary’s status as a Subsidiary
Borrower, such documents with respect to any additional Subsidiaries to be
substantially similar in form and substance to the Loan Documents executed on or
about the date hereof by the Subsidiaries parties hereto as of the Closing Date.
No Foreign Subsidiary may be a Subsidiary Borrower without the consent of the
Administrative Agent and each of the Lenders. Upon such execution, delivery and
consent such Subsidiary shall for all purposes be a party hereto as a Subsidiary
Borrower as fully as if it had executed and delivered this Agreement. So long as
the principal of and interest on any Credit Extensions made to any Subsidiary
Borrower under this Agreement shall have been repaid or paid in full, all
Facility LCs issued for the account of such Subsidiary Borrower have expired or
been returned and terminated and all other Obligations (other than contingent
indemnity obligations) of such Subsidiary Borrower under this Agreement shall
have been fully performed, the Company may, by not less than five (5) Business
Days’ prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), terminate such Subsidiary Borrower’s status as a “Subsidiary
Borrower” or “Borrower,” and such Subsidiary Borrower shall be released from any
future liability (other than contingent indemnity obligations) as a “Subsidiary
Borrower” or “Borrower” hereunder or under the other Loan Documents. The
Administrative Agent shall give the Lenders written notice of the addition of
any Subsidiary Borrowers to this Agreement.
2.23.    Expansion Option. The Company may from time to time elect to increase
the Revolving Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in a minimum amount of at least
$10,000,000 and increments of $5,000,000 in excess thereof so long as, after
giving effect thereto, the aggregate amount of such increases and all such
Incremental Term


45



--------------------------------------------------------------------------------

Exhibit 10.1


Loans does not exceed $250,000,000. The Company may arrange for any such
increase or tranche to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Revolving Commitment, or to participate in such
Incremental Term Loans, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”; provided that no Ineligible
Institution may be an Augmenting Lender), which agree to increase their existing
Revolving Commitments, or to participate in such Incremental Term Loans, or
provide new Revolving Commitments, as the case may be; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Company and the
Administrative Agent (and each LC Issuer and the Swing Line Lender solely in
respect of an Augmenting Lender in respect of a Revolving Loan or a Revolving
Commitment related thereto) (in each case not to be unreasonably withheld,
conditioned or delayed) and (ii) (x) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an agreement substantially in the
form of Exhibit I hereto, and (y) in the case of an Augmenting Lender, the
Company and such Augmenting Lender execute an agreement substantially in the
form of Exhibit J hereto. No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Revolving Commitments or Incremental Term Loan pursuant to
this Section 2.23. Increases and new Revolving Commitments and Incremental Term
Loans created pursuant to this Section 2.23 shall become effective on the date
agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders. The Administrative Agent shall notify each Lender
of the effectiveness of such increases and new Revolving Commitments and
Incremental Term Loans created pursuant to this Section 2.23. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (i) and
(ii) of Section 4.2 shall be satisfied or waived by each of the Lenders with a
Revolving Commitment and any Increasing Lender and Augmenting Lender providing
Loans in respect of such tranche of Incremental Term Loans and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by the chief financial officer or treasurer of the Company and
(B) the Company shall be in compliance (on a pro forma basis) with the covenants
contained in Section 6.18 and (ii) the Administrative Agent shall have received
(x) documents and opinions consistent with those delivered on the Closing Date
as to the organizational power and authority of the Borrowers to borrow
hereunder after giving effect to such increase and (y) a consent and
reaffirmation of the Guaranty executed by each Guarantor, which consent and
reaffirmation shall be in writing and in form and substance reasonably
satisfactory to the Administrative Agent. On the effective date of any increase
in the Revolving Commitments or any Incremental Term Loans being made, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its Pro
Rata Share of such outstanding Revolving Loans, and (ii) except in the case of
increases in the Term Loan Commitments or any Incremental Term Loans, the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Revolving Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the
applicable Borrower, or the Company on behalf of the applicable Borrower, in
accordance with the requirements of Section 2.9). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 3.4 if the deemed payment occurs
other than on the last day of the related Interest Periods. The Incremental Term
Loans (a) shall rank pari passu in right of payment with the Revolving Loans,
(b) shall not mature earlier than the Facility Termination Date (but may have
amortization prior to such date) and (c) shall be treated substantially the same
as (and in any event no more favorably


46



--------------------------------------------------------------------------------

Exhibit 10.1


than) the Revolving Loans; provided that (i) the terms and conditions applicable
to any tranche of Incremental Term Loans maturing after the Facility Termination
Date may provide for material additional or different financial or other
covenants or prepayment requirements applicable only during periods after the
Facility Termination Date and (ii) the Incremental Term Loans may be priced
differently than the Revolving Loans, in each case, subject to the mutual
agreement of the Company and the Lenders providing such Incremental Term Loans.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Company and the
Administrative Agent, to effect the provisions of this Section 2.23. Nothing
contained in this Section 2.23 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Revolving Commitment
hereunder, or provide Incremental Term Loans, at any time. In connection with
any increase of the Revolving Commitments or Incremental Term Loans pursuant to
this Section 2.23, any Augmenting Lender becoming a party hereto shall
(1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Augmenting Lender that is
organized under the laws of a jurisdiction outside of the United States of
America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.
2.24.    Interest. In no event shall the amount of interest, and all charges,
amounts or fees contracted for, charged or collected pursuant to this Agreement,
the Notes or the other Loan Documents and deemed to be interest under applicable
law (collectively, “Interest”) exceed the highest rate of interest allowed by
applicable law (the “Maximum Rate”), and in the event any such payment is
inadvertently received by the Administrative Agent or any Lender then the excess
sum (the “Excess”) shall be credited as a payment of principal, unless the
relevant Borrower shall notify the Administrative Agent in writing that it
elects to have the Excess returned forthwith. It is the express intent hereof
that no Borrower pay, and the Administrative Agent and the Lenders not receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may legally be paid by such Borrower under applicable law. The right to
accelerate maturity of any of the Obligations arising under the Loan Documents
does not include the right to accelerate any interest that has not otherwise
accrued on the date of such acceleration, and the Administrative Agent and the
Lenders do not intend to collect any unearned interest in the event of any such
acceleration. All monies paid to the Administrative Agent or the Lenders
hereunder or under any of the Notes or the other Loan Documents, whether at
maturity or by prepayment, shall be subject to rebate of unearned interest as
and to the extent required by applicable law. By the execution of this
Agreement, each Borrower covenants, to the fullest extent permitted by law that
(i) the credit or return of any Excess shall constitute the acceptance by such
Borrower of such Excess, and (ii) such Borrower shall not seek or pursue any
other remedy, legal or equitable, against the Administrative Agent or any
Lender, based in whole or in part upon contracting for charging or receiving any
Interest in excess of the Maximum Rate. For the purpose of determining whether
or not any Excess has been contracted for, charged or received by the
Administrative Agent or any Lender, all interest at any time contracted for,
charged or received from such Borrower in connection with this Agreement, the
Notes or any of the other Loan Documents shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of the Commitments. Each Borrower, the Administrative
Agent and each Lender shall, to the maximum extent permitted under applicable
law, (i) characterize any non-principal payment as an expense, fee or premium
rather than as Interest and (ii) exclude voluntary prepayments and the effects
thereof. The provisions of this Section 2.24 shall be deemed to be incorporated
into each Note and each of the other Loan Documents (whether or not any
provision


47



--------------------------------------------------------------------------------

Exhibit 10.1


of this Section 2.24 is referred to therein). All such Loan Documents and
communications relating to any Interest owed by any Borrower and all figures set
forth therein shall, for the sole purpose of computing the extent of obligations
hereunder and under the Notes and the other Loan Documents be automatically
recomputed by such Borrower, and by any court considering the same, to give
effect to the adjustments or credits required by this Section.
2.25.    Judgment Currency. If for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in Chicago, Illinois on the Business Day preceding that on
which the final, non-appealable judgment is given. The obligations of each
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 12.2, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the applicable Borrower
2.26.    Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II and Article IV with respect to any Credit Extension to
be effected in any Foreign Currency, if (i) there shall occur on or prior to the
date of such Credit Extension any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Administrative Agent, the
applicable LC Issuer (if such Credit Extension is a Facility LC) or the Required
Lenders make it impracticable for the Eurocurrency Advances or Facility LCs
comprising such Credit Extension to be denominated in the Agreed Currency
specified by the applicable Borrower or (ii) an Equivalent Amount of such
currency is not readily calculable, then the Administrative Agent shall
forthwith give notice thereof to such Borrower, the Lenders and, if such Credit
Extension is a Facility LC, the applicable LC Issuer, and such Credit Extensions
shall not be denominated in such Agreed Currency but shall, except as otherwise
set forth in Section 2.9.2, be made on the date of such Credit Extension in
Dollars, (a) if such Credit Extension is an Advance, in an aggregate principal
amount equal to the Dollar Amount of the aggregate principal amount specified in
the related request for a Credit Extension or Conversion/Continuation Notice, as
the case may be, as Floating Rate Loans, unless such Borrower notifies the
Administrative Agent at least one (1) Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the reasonable opinion of the Administrative Agent and the
Required Lenders be practicable and in an aggregate principal amount equal to
the Dollar Amount of the aggregate principal amount specified in the related
request for a Credit Extension or Conversion/Continuation Notice, as the case
may be or (b) if such Credit Extension is a Facility LC, in a face amount equal
to the Dollar Amount of the face amount specified in the related request or
application for such Facility LC, unless such Borrower notifies the
Administrative Agent at least one (1) Business Day before such date that (i) it
elects


48



--------------------------------------------------------------------------------

Exhibit 10.1


not to request the issuance of such Facility LC on such date or (ii) it elects
to have such Facility LC issued on such date in a different Agreed Currency, as
the case may be, in which the denomination of such Facility LC would in the
reasonable opinion of the applicable LC Issuer, the Administrative Agent and the
Required Lenders be practicable and in face amount equal to the Dollar Amount of
the face amount specified in the related request or application for such
Facility LC, as the case may be.
2.27.    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on any Commitment of such Defaulting Lender
pursuant to Section 2.6.1;
(b)    the Commitments and Aggregate Outstanding Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 8.2); provided,
that, except as otherwise provided in Section 8.2, this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender directly
affected thereby;
(c)    if any Swing Line Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of such Swing Line Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders (other
than the portion of such Swing line Exposure referred to in clause (b) of the
definition of such term) in accordance with their respective Revolving Pro Rata
Shares but only to the extent (x) that such reallocation does not, as to any
non-Defaulting Lender, cause the Dollar Amount of such non-Defaulting Lender’s
Aggregate Outstanding Revolving Credit Exposure to exceed its Revolving
Commitment, and (y) the conditions set forth in Section 4.2 are satisfied at
such time; provided that no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to them hereunder or under law, within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and (y) second, cash collateralize for the benefit of the applicable LC
Issuer only the Borrowers’ obligations corresponding to such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 2.21.11
for so long as such LC Exposure is outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.21.4
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


49



--------------------------------------------------------------------------------

Exhibit 10.1


(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to Section 2.27(c), then the fees payable to the Lenders pursuant to
Section 2.21.4 shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Pro Rata Shares; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the LC Issuers or any other
Lender hereunder, all Facility Fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and LC Fees
payable under Section 2.21.4 with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable LC Issuer until and to the extent
that such LC Exposure is cash collateralized and/or reallocated; and
(d)    so long as such Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and no LC Issuer shall be
required to issue, amend or increase any Facility LC unless it is reasonably
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.27(c), and participating interests in any such newly
issued or increased Facility LC or newly made Swing Line Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.27(c)(i) (and
such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii)  the Swing Line Lender or any LC Issuer has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Swing Line
Lender shall not be required to fund any Swing Line Loan and such LC Issuer
shall not be required to issue, amend or increase any Facility LC, unless the
Swing Line Lender or such LC Issuer, as the case may be, shall have entered into
arrangements with the Company and the Borrowers or such Lender, satisfactory to
the Swing Line Lender or such LC Issuer, as the case may be, to defease any risk
to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, the LC Issuers and the
Swing Line Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then (i) the
Swing Line Exposure and LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment, (ii) on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swing Line Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its Pro
Rata Share and (iii) all cash collateral posted to secure Swing Line Exposure
and LC Exposure related to such Defaulting Lender shall be promptly returned to
ABL.
ARTICLE III    

YIELD PROTECTION; TAXES
3.1.    Yield Protection. If any Change in Law:
(i)    subjects the Administrative Agent, any Lender or any applicable Lending
Installation or any LC Issuer to any taxes, duties, levies, imposts, deductions,
fees, assessments, charges or withholdings, and any and all liabilities with
respect to the foregoing, on its loans, loan principal, letters of


50



--------------------------------------------------------------------------------

Exhibit 10.1


credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Taxes, (B) Excluded
Taxes or (C) Other Taxes), or
(ii)    imposes, modifies or increases or deems applicable any reserve,
assessment, insurance charge, special deposit, liquidity or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender or any applicable Lending Installation or any LC Issuer (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurocurrency Advances), or
(iii)    imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Loans or Commitments, or of issuing or participating
in Facility LCs, or reduces any amount receivable by any Lender or any
applicable Lending Installation or any LC Issuer in connection with its Loans or
Commitments, Facility LCs or participations therein, or requires any Lender or
any applicable Lending Installation or any LC Issuer to make any payment
calculated by reference to the amount of Loans or Commitments, Facility LCs or
participants therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or such LC Issuer as the case may be, and the
result of any of the foregoing is to increase the cost to the Administrative
Agent, such Lender or applicable Lending Installation or such LC Issuer, as the
case may be, of making, continuing, converting into or maintaining its Loans or
Commitments or of issuing or participating in Facility LCs or to reduce the
return received by the Administrative Agent, such Lender or applicable Lending
Installation or such LC Issuer, as the case may be, in connection with such
Loans or Commitments, Facility LCs or participations therein, then, within
fifteen (15) days of demand by the Administrative Agent, such Lender, or LC
Issuer the Borrowers shall pay, the Administrative Agent, such Lender or LC
Issuer such additional amount or amounts as will compensate the Administrative
Agent, such Lender or such LC Issuer, as the case may be, for such increased
cost or reduction in amount received; provided, that the Borrowers shall not be
required to compensate a Lender or LC Issuer under this Section 3.1 for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender or LC Issuer notifies the Company in writing of such increased costs
or reductions and of such Lender’s or LC Issuer’s intention to claim
compensation therefor; provided, further, that if such adoption or such change
giving rise to such increased costs or reduction is retroactive such 90-day
period shall be extended to include the period of retroactive effect.
3.2.    Changes in Capital Adequacy Regulations. If a Lender or any LC Issuer
determines the amount of capital or liquidity required or expected to be
maintained by such Lender, such LC Issuer, any Lending Installation of such
Lender or such LC Issuer, or any Person controlling such Lender or such LC
Issuer, is increased as a result of a Change in Law, then, within fifteen
(15) days of demand by such Lender, or such LC Issuer, the Borrowers shall pay
such Lender or such LC Issuer the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital or
liquidity, as applicable, which such Lender or such LC Issuer determines is
attributable to this Agreement, its Aggregate Outstanding Credit Exposure or all
of any portion of its Aggregate Commitment to make Loans and issue or
participate in Facility LCs, as the case may be, hereunder (after taking into
account such Lender’s or such LC Issuer’s policies as to capital adequacy and
liquidity); provided, that the Borrowers shall not be required to pay to such
Lender or LC Issuer such additional amounts under this Section 3.2 for any
amount incurred as a result of such Change in Law more than 90 days prior to the
date that such Lender or LC Issuer notifies the Company in writing of such
Change in Law and of such Lender’s or LC Issuer’s intention to claim
compensation therefor; provided, further, that if such Change in Law giving rise
to such amounts is retroactive such 90-day period shall be extended to include
the period of retroactive effect.
3.3.    Availability of Types of Advances.


51



--------------------------------------------------------------------------------

Exhibit 10.1


3.3.1    If at the time that the Administrative Agent shall seek to determine
the applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Advance, such applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Advance for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(including, without limitation, because the applicable Screen Rate is not
available or published on a current basis) (which conclusion shall be conclusive
and binding absent manifest error), (i) if such Advance shall be requested in
Dollars, then such Advance shall be made as an Floating Rate Advance and (ii) if
such Advance shall be requested in any Foreign Currency, the Eurocurrency Base
Rate shall be equal to the cost to each Lender to fund its pro rata share of
such Eurocurrency Advance (from whatever source and using whatever methodologies
as such Lender may select in its reasonable discretion, such rate, the “COF
Rate”). If (x) any Lender determines that maintenance of its Eurocurrency Loans
at a suitable Lending Installation would violate any applicable law, rule,
regulation or directive, whether or not having the force of law, or (y) the
Required Lenders determine that (i) deposits of a type, currency and maturity
appropriate to match fund Eurocurrency Advances are not available or (ii) the
interest rate applicable to Eurocurrency Advances does not accurately reflect
the cost of making or maintaining Eurocurrency Advances, or (iii) no reasonable
basis exists for determining the Eurocurrency Base Rate, then the Administrative
Agent shall give notice thereof to the Company and the Lenders by telephone,
telecopy or electronic mail as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, (1) any Conversion/Continuation
Notice that requests the conversion of any Revolving Borrowing to, or
continuation of any Advance as, a Eurocurrency Advance in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (2) if any Borrowing Notice requests a Eurocurrency Advance in
Dollars, such Advance shall be made as a Floating Rate Advance and (3) if any
Borrowing Notice requests a Eurocurrency Advance in a Foreign Currency, then the
Eurocurrency Base Rate for such Eurocurrency Advance shall be the COF Rate.
3.3.2    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in the first sentence of Section 3.3.1 or in clause (y)(iii) of the second
sentence of Section 3.3.1 have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in the first sentence of Section
3.3.1 or in clause (y)(iii) of the second sentence of Section 3.3.1 have not
arisen but either (w) the supervisor for the administrator of the applicable
Screen Rate has made a public statement that the administrator of the applicable
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the applicable Screen Rate), (x) the administrator of
the applicable Screen Rate has made a public statement identifying a specific
date after which the applicable Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the applicable Screen Rate), (y) the supervisor for the
administrator of the applicable Screen Rate has made a public statement
identifying a specific date after which the applicable Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the applicable Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which an applicable Screen Rate for any Agreed
Currency may no longer be used for determining interest rates for loans, then
the Administrative Agent and the Borrower shall (x) endeavor to establish an
alternate rate of interest to the Eurocurrency Rate for Loans denominated in
Dollars, and (y) endeavor to establish an alternate rate of interest for Loans
denominated in Agreed Currencies other than Dollars in consultation with the
Borrower, in each case, that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States in Dollars or such Agreed Currency at such time, as applicable,
and shall enter into an amendment to this Agreement to reflect such alternate
rate or rates of interest and such other related changes to this Agreement as
may be applicable (but, for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate). Notwithstanding anything


52



--------------------------------------------------------------------------------

Exhibit 10.1


to the contrary in Section 8.2, such amendment establishing an alternate rate or
rates of interest for Loans shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the date notice of
such alternate rate or rates of interest is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment. Until an alternate rate or rates of interest, as applicable,
shall be determined in accordance with this this Section 3.3.2 (but, in the case
of the circumstances described in clause (ii) of the first sentence of this
Section 3.3.2, only to the extent the applicable Screen Rate for the applicable
Agreed Currency and such Interest Period is not available or published at such
time on a current basis), (x) any Interest Election Request that requests the
conversion of any Advance to, or continuation of any Advance as, a Eurocurrency
Advance, and any Borrowing Notice for a Eurocurrency Advance in a Foreign
Currency shall, in each case, be ineffective and any such Eurocurrency Advance
shall be repaid or (solely if such Eurocurrency Advance is denominated in
Dollars) converted into a Floating Rate Advance on the last day of the then
current Interest Period applicable thereto, and (y) if any Borrowing Notice
requests a Eurocurrency Advance in Dollars, such Borrowing shall be made as a
Floating Rate Advance; provided that, if such alternate rate of interest shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
3.4.    Funding Indemnification. If any payment of a Eurocurrency Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurocurrency Advance is
not made or continued, or a Floating Rate Advance is not converted into a
Eurocurrency Advance, on the date specified by any Borrower for any reason other
than default by the Lenders, or a Eurocurrency Advance is not prepaid on the
date specified by the applicable Borrower for any reason, the Borrowers will
indemnify each Lender for any loss or cost incurred by it resulting therefrom,
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurocurrency Advance.
3.5.    Taxes.
(i)    All payments by the Borrowers to or for the account of any Lender, any LC
Issuer or Agent hereunder or under any Note or Facility LC Application shall be
made free and clear of and without deduction for any and all Taxes, except as
required by law. If any Borrower shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder to any Lender, any LC Issuer or
Agent, (a) subject to Section 3.5(v), the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender, such
LC Issuer or Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) such Borrower shall
make such deductions, (c) such Borrower shall pay the full amount deducted to
the relevant authority in accordance with applicable law and (d) such Borrower
shall furnish to the Administrative Agent the original copy of a receipt
evidencing payment thereof within thirty (30) days after such payment is made.
(ii)    In addition, the Borrowers hereby agree to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
Facility LC Application or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Note or Facility LC Application (“Other
Taxes”).
(iii)    Subject to Section 3.5(v), the Borrowers hereby agree to indemnify the
Agents, the LC Issuers and each Lender for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed on
amounts payable under this Section 3.5) paid by the Agents, the LC Issuers or
such Lender and any liability (including penalties, interest and reasonable
expenses) arising therefrom or


53



--------------------------------------------------------------------------------

Exhibit 10.1


with respect thereto. Payments due under this indemnification shall be made
within thirty (30) days of the date the Agents, the LC Issuers or such Lender
makes demand therefor pursuant to Section 3.6.
(iv)    Each Lender that is not incorporated under the laws of the United States
of America or a state thereof (each a “Non-U.S. Lender”) agrees that it will,
not more than ten (10) Business Days after the date on which it becomes a party
to this Agreement, deliver to each of the Company and the Administrative Agent
two (2) duly completed copies of United States Internal Revenue Service
Form W‑8BEN, W-8BEN-E, W-8ECI or W-8IMY, as applicable, in each case together
with any required statements or attachments, and certifying in each case that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes. Each Lender
agrees that it will, not more than ten (10) Business Days after the date on
which it becomes a party to this Agreement, deliver to each of the Company and
the Administrative Agent a United States Internal Revenue Form W-8 or W-9, as
the case may be, and certify that it is entitled to an exemption from United
States backup withholding tax. Each Lender further undertakes to deliver to each
of the Company and the Administrative Agent (x) renewals or additional copies of
each such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Company or the
Administrative Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes (including backup withholding tax), unless an event (including
without limitation any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Lender from duly
completing and delivering any such form or amendment with respect to it and such
Lender advises the Company and the Administrative Agent in writing that it is
not capable of receiving payments without any deduction or withholding of United
States federal income tax.
(v)    For any period during which a Lender has failed to provide the Company
with an appropriate form pursuant to clause (iv), above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Lender shall not be entitled to indemnification under this
Section 3.5 with respect to Taxes imposed by the United States, and each
Borrower, if required by law to do so, shall be permitted to withhold such Taxes
and pay the same to the appropriate United States taxing authority; provided
that, should a Lender which is otherwise exempt from or subject to a reduced
rate of withholding tax become subject to Taxes because of its failure to
deliver a form required under clause (iv), above, the Borrowers shall take such
steps as such Lender shall reasonably request to assist such Lender to recover
such Taxes.
(vi)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Company (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.
(vii)    If a payment made to a Lender under any Loan Document would be subject
to United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)


54



--------------------------------------------------------------------------------

Exhibit 10.1


(i) of the Code) and such additional documentation reasonably requested by the
Company or the Administrative Agent as may be necessary for the Company and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 3.5(vii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(viii)    Each Lender shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that the Borrowers have not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Borrowers to do so), (ii) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 13.2.3 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such amounts were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 3.5(viii).
(ix)    Within 60 days after receipt of the written request of the Company, each
Lender, LC Issuer and Agent shall execute and deliver such certificates, forms
or other documents, which in each such case can be reasonably furnished by such
Lender, LC Issuer or Agent consistent with the facts and which are reasonably
necessary to assist any Borrower in applying for refunds of Taxes remitted by
such Borrower hereunder.
(x)    Each Lender, LC Issuer and Agent shall also use commercially reasonable
efforts to avoid and minimize any amounts which might otherwise be payable by
any Borrower pursuant to this Section 3.5, except to the extent that such
Lender, LC Issuer or Agent, determines that such efforts would be
disadvantageous to such Lender, LC Issuer or Agent, as determined by such
Lender, LC Issuer or Agent and which determination, if made in good faith, shall
be binding and conclusive on all parties hereto.
(xi)    To the extent that the payment of any Lender’s, LC Issuer’s or Agent’s
Taxes by any Borrower hereunder gives rise from time to time to a Tax Benefit to
such Lender, LC Issuer or Agent in any jurisdiction other than the jurisdiction
which imposed such Taxes, such Lender, LC Issuer or Agent shall pay to such
Borrower the amount of each such Tax Benefit so recognized or received. The
amount of each Tax Benefit and, therefore, payment to such Borrower will be
determined from time to time by the relevant Lender, LC Issuer or Agent in its
sole discretion exercised in good faith, which determination shall be binding
and conclusive on all parties hereto. Each such payment will be due and payable
by such Lender, LC Issuer or Agent to such Borrower within a reasonable time
after the filing of the tax return in which such Tax Benefit is recognized or,
in the case of any tax refund, after the refund is received; provided, however,
if at any time thereafter such Lender, LC Issuer or Agent, is required to
rescind such Tax Benefit or such Tax Benefit is otherwise disallowed or
nullified, the relevant Borrower shall promptly, after notice thereof from such
Lender, LC Issuer or Agent, repay to such Lender, LC Issuer or Agent the amount
of such Tax Benefit previously paid to such Lender, LC Issuer or Agent and which
has been rescinded, disallowed or nullified. For purposes hereof, the term “Tax
Benefit” shall mean the amount by which any Lender’s, LC Issuer’s or Agent’s
income tax liability for the taxable period in question is reduced below what
would have been payable had the relevant Borrower not been required to pay such
Lender’s. LC Issuer’s or Agent’s Taxes hereunder.


55



--------------------------------------------------------------------------------

Exhibit 10.1


3.6.    Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans to reduce any liability of the Borrowers to
such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurocurrency Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Company (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrowers in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type, currency and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Company
of such written statement. The obligations of the Borrowers under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.
3.7.    Mitigation of Obligations. If any Lender requests compensation under
Section 3.2 or if any Borrower is required to pay any additional amount to any
Lender or any governmental authority for the account of any Lender pursuant to
Section 3.1 or Section 3.5, then such Lender shall use commercially reasonable
efforts to designate a different Lending Installation for funding or booking its
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the reasonable discretion of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable under Section 3.1, Section 3.2 or Section 3.5, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all costs and expenses incurred by any Lender in connection
with such designation or assignment.
ARTICLE IV    

CONDITIONS PRECEDENT
4.1.    Effectiveness of Agreement. This Agreement shall not be effective, and
the Lenders shall not be required to make the initial Credit Extension hereunder
unless (a) the representations and warranties contained in Article V are true
and correct in all material respects (or, to the extent qualified by materiality
or Material Adverse Effect, in all respects) as of such date, (b) the
Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Company hereunder and (c) the Company has furnished to the Agents
with sufficient copies for the Lenders:
(i)    This Agreement and the Guaranty executed by the applicable Loan Parties.
(ii)    Copies of the articles or certificates of incorporation (or similar
Constitutive Documents) of the Company, each Borrower and each Guarantor (each a
“Loan Party”), together with all amendments thereto, and a certificate of good
standing, each certified by the appropriate governmental officer in its
jurisdiction of incorporation.
(iii)    Copies, certified by the Secretary or Assistant Secretary of each Loan
Party of its by-laws (or similar Constitutive Documents) and of its Board of
Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which it is a party.


56



--------------------------------------------------------------------------------

Exhibit 10.1


(iv)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of each Loan Party, which shall identify by name and title and bear
the signatures of the Authorized Officers and any other officers of such Loan
Party authorized to sign the Loan Documents to which it is a party and, in the
case of the Borrowers, to request Loans hereunder, upon which certificate the
Agents and the Lenders shall be entitled to rely until informed of any change in
writing by the applicable Loan Party.
(v)    An opening compliance certificate in substantially the form of Exhibit B,
signed by the chief financial officer or treasurer of the Company, showing the
calculations necessary to determine compliance with this Agreement on the
initial Credit Extension Date and stating that on the initial Credit Extension
Date (a) no Default or Unmatured Default has occurred and is continuing, (b) all
of the representations and warranties in Article V shall be true and correct in
all material respects (or, to the extent qualified by materiality or Material
Adverse Effect, in all respects) as of such date, (c) no material adverse change
in the business, financial condition or operations of the Company or any of its
Subsidiaries has occurred since August 31, 2017 and (d) there exists no
injunction or temporary restraining order which would prohibit the making of the
initial Credit Extensions or any litigation seeking such an injunction or
restraining order.
(vi)    A certificate of value, solvency and other appropriate factual
information in form and substance reasonably satisfactory to the Administrative
Agent from the chief financial officer of the Company (on behalf of the Company
and the Borrowers) in his or her representative capacity supporting the
conclusions that as of the initial funding date the Company and its Subsidiaries
on a consolidated basis are Solvent and will be Solvent subsequent to incurring
the Indebtedness contemplated under the Loan Documents, will be able to pay its
debts and liabilities as they become due and will not be left with unreasonably
small working capital for general corporate purposes.
(vii)    Written opinions of King & Spalding LLP, special counsel to the
Company, the Borrowers and each Guarantor, in form and substance satisfactory to
the Agents and addressed to the Lenders in form and substance reasonably
acceptable to the Administrative Agent.
(viii)    Any Notes requested by a Lender pursuant to Section 2.14 payable to
each such requesting Lender.
(ix)    If the initial Credit Extension shall be the issuance of a Facility LC,
a properly completed Facility LC Application.
(x)    Evidence satisfactory to the Agents that the Existing Credit Agreement
shall have been or shall simultaneously on the Closing Date be terminated
(except for those provisions that expressly survive the termination thereof) and
all loans outstanding and other amounts owed to the lenders or agents thereunder
shall have been, or shall simultaneously with the initial Advance hereunder be,
paid in full.
(xi)    At least five days prior to the Closing Date, any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver a Beneficial Ownership Certification in relation to such Borrower.
(xii)    Such other documents as any Lender or its counsel may have reasonably
requested including, without limitation, each document identified on the List of
Closing Documents attached hereto as Exhibit F.
The Administrative Agent shall notify the Company and the Lenders of the Closing
Date, and such notice shall be conclusive and binding.


57



--------------------------------------------------------------------------------

Exhibit 10.1


4.2.    Each Credit Extension. The Lenders shall not (except as otherwise set
forth in Section 2.2.4 with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Credit Extension Date:
(i)    There exists no Default or Unmatured Default.
(ii)    The representations and warranties contained in Article V (other than
the representation and warranty contained in Section 5.5, which shall only be
required to be made on the Closing Date) are true and correct in all material
respects (or, to the extent qualified by materiality or Material Adverse Effect,
in all respects) as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects (or, to the extent qualified by materiality or Material
Adverse Effect, in all respects) on and as of such earlier date.
(iii)    No law or regulation shall prohibit, and no order, judgment or decree
of any Governmental Authority shall enjoin, prohibit or restrain, any Lender
from making the requested Loan or the applicable LC Issuer or any Lender from
issuing, renewing, extending or increasing the face amount of or participating
in the Facility LC requested to be issued, renewed, extended or increased.
Each Borrowing Notice or request for issuance of a Facility LC, or Swing Line
Borrowing Notice, as the case may be, with respect to each such Credit Extension
shall constitute a representation and warranty by the Obligors that the
conditions contained in Section 4.2(i) and (ii) have been satisfied.
4.3.    Initial Advance to Each New Subsidiary Borrower. The Lenders shall not
be required to make a Credit Extension hereunder to a new Subsidiary Borrower
added after the Closing Date unless the Company has furnished or caused to be
furnished to the Administrative Agent with sufficient copies for the Lenders:
(i)    The Assumption Letter executed and delivered by such Subsidiary Borrower
and containing the written consent of the Borrowers, as contemplated by
Section 2.22.
(ii)    Copies of the articles or certificate of incorporation (or the
equivalent thereof) of such Subsidiary Borrower, in each case, together with all
amendments thereto, and a certificate of good standing (to the extent such
concept is applicable in the relevant jurisdiction), each certified by the
appropriate governmental officer in its jurisdiction of organization and
accompanied by a certification by the Secretary, Assistant Secretary, Director
or Authorized Officer of such Subsidiary Borrower that there have been no
changes in the matters certified by such governmental officer since the date of
such governmental officer’s certification.
(iii)    Copies, certified by the Secretary, Assistant Secretary, Director or
Authorized Officer of such Subsidiary Borrower, of its Board of Directors’
resolutions (and/or resolutions of other bodies, if any are deemed necessary by
the Administrative Agent) approving the Assumption Letter.
(iv)    An incumbency certificate, executed by the Secretary, Assistant
Secretary, Director or Authorized Officer of the Subsidiary Borrower, which
shall identify by name and title and bear the signature of the officers of such
Subsidiary Borrower authorized to sign the Assumption Letter and the other
documents to be executed and delivered by such Subsidiary Borrower hereunder,
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company.


58



--------------------------------------------------------------------------------

Exhibit 10.1


(v)    An opinion of counsel to such Subsidiary Borrower, substantially in the
form of Exhibit E hereto.
(vi)    Guaranty documentation from such Subsidiary Borrower in form and
substance acceptable to the Administrative Agent as required pursuant to
Section 6.10.
(vii)    The Administrative Agent shall have received all documentation and
other information regarding such Subsidiary Borrower requested in connection
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.
(viii)    With respect to the initial Credit Extension made to any Foreign
Subsidiary Borrower, the Administrative Agent shall have received originals
and/or copies, as applicable, of all filings required to be made and such other
evidence as the Administrative Agent may reasonably require establishing that
each Lender, Swing Line Lender and each LC Issuer is entitled to receive
payments under the Loan Documents without deduction or withholding of any taxes
or with such deductions and withholding of taxes as may be reasonably acceptable
to the Administrative Agent.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES
The Company represents and warrants as follows to each Lender and the Agents as
of each of (i) the Closing Date, (ii) the date of the initial Credit Extension
hereunder (if different from the Closing Date) and (iii) other than with respect
to Section 5.5 below, each date as required by Section 4.2:
5.1.    Existence and Standing. The Company and each of its Subsidiaries is a
corporation, partnership or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such standing or
authority could not reasonably be expected to have a Material Adverse Effect.
5.2.    Authorization and Validity. The Company and each of its Subsidiaries (to
the extent applicable) has the power and authority and legal right to execute
and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder, and to file the Loan Documents which have been filed by
it as required by this Agreement. The execution and delivery by the Company and
any such Subsidiary of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
proceedings, and the Loan Documents to which such entity is a party constitute
legal, valid and binding obligations of such entity enforceable against such
entity in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles.
5.3.    No Conflict; Government Consent. Neither the execution and delivery by
the Company or any of its Subsidiaries of the Loan Documents, nor compliance
with the provisions thereof will violate (i) any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on the Company or any of its
Subsidiaries or (ii) the Company’s or any Subsidiary’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating agreement or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Company or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict
with, or constitute a default under, or result in, or require, the creation or


59



--------------------------------------------------------------------------------

Exhibit 10.1


imposition of any Lien in, of or on the Property of the Company or a Subsidiary
pursuant to the terms of, any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Company or any of its Subsidiaries,
is required to be obtained by the Company or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by any Borrower of the
Obligations arising under the Loan Documents or the legality, validity, binding
effect or enforceability of any of the Loan Documents.
5.4.    Financial Statements. The August 31, 2017 audited consolidated financial
statements of the Company and its Subsidiaries heretofore delivered to the
Arrangers and the Lenders were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present in all material respects, the consolidated financial condition
and operations of the Company and its Subsidiaries at such date and the
consolidated results of their operations and cash flows for the fiscal year then
ended.
5.5.    Material Adverse Change. Since August 31, 2017, and except as disclosed
on Schedule 5.5, there has been no change in the business, property, financial
condition or operations of the Company and its Subsidiaries taken as a whole,
which could reasonably be expected to have a Material Adverse Effect.
5.6.    Taxes. The Company and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Company or any of its Subsidiaries, except (i) such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with Agreement Accounting Principles or (ii) where
the failure to file such return or pay such taxes could not reasonably be
expected to have a Material Adverse Effect. No tax liens have been filed and no
claims are being asserted with respect to any such taxes. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of any
taxes or other governmental charges are adequate in all material respects.
5.7.    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Company or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions or otherwise question the validity of any Loan Document.
Other than any liability which could not reasonably be expected to have a
Material Adverse Effect, neither the Company nor any of its Subsidiaries have
any contingent obligations not provided for or disclosed in the financial
statements referred to in Section 5.4.
5.8.    Subsidiaries. Schedule 5.8 (as supplemented from time to time by the
Company promptly after the formation or acquisition of any new Subsidiary as
permitted under this Agreement) contains an accurate list of all Subsidiaries of
the Company as of the Closing Date, setting forth their respective jurisdictions
of organization and the percentage of their respective capital stock or other
ownership interests owned by the Company or other Subsidiaries. All of the
issued and outstanding shares of capital stock or other ownership interests of
such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.
5.9.    Accuracy of Information.
(a)    No information, schedule, exhibit or report furnished by the Company or
any of its Subsidiaries to the Arrangers, any Agent or Lender (including,
without limitation, the Company’s


60



--------------------------------------------------------------------------------

Exhibit 10.1


Confidential Information Memorandum dated June 2018) in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.
(b)    As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.
5.10.    Regulation U. Neither the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate of
buying or carrying margin stock (within the meaning of Regulations U or X); and
after applying the proceeds of each Advance, margin stock (as defined in
Regulation U) constitutes less than twenty-five (25%) of the value of those
assets of the Company and its Subsidiaries which are subject to any limitation
on sale or pledge, or any other restriction hereunder.
5.11.    Material Agreements. Neither the Company nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect.
5.12.    Compliance With Laws. The Company and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except to the extent that the failure to comply could
not reasonably be expected to have a Material Adverse Effect.
5.13.    Ownership of Properties. On the Closing Date, the Company and its
Subsidiaries will have good title, free of all Liens other than Permitted Liens,
to all of the Property and assets reflected in the Company’s most recent
consolidated financial statements provided to the Arrangers and the Lenders as
owned by the Company and its Subsidiaries, other than Property and assets
disposed of in the ordinary course of business.
5.14.    ERISA; Foreign Pension Matters. The sum of (a) the Unfunded Liabilities
of all Plans and (b) the present value of the aggregate unfunded liabilities to
provide the accrued benefits under all Foreign Pension Plans do not in the
aggregate exceed $100,000,000. Each Plan and each Foreign Pension Plan complies
in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
the Company nor any other member of its Controlled Group has withdrawn from any
Multiemployer Plan or initiated steps to do so, and no steps have been taken to
terminate any Plan, except to the extent that such non-compliance, Reportable
Event, withdrawal or termination could not reasonably be expected to result in
liability of the Company or any of its Subsidiaries individually or in the
aggregate in an amount greater than $100,000,000.
5.15.    Plan Assets; Prohibited Transactions. No Borrower is an entity deemed
to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Loans hereunder
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code, except to the extent that such event or
prohibited transaction could not reasonably be expected to result in liability
of the Company or any of its Subsidiaries individually or in the aggregate in an
amount greater than $100,000,000.


61



--------------------------------------------------------------------------------

Exhibit 10.1


5.16.    Environmental Matters.
(a)    In the ordinary course of its business, the officers of the Company
consider the effect of Environmental Laws on the business of the Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Company and its Subsidiaries due to
Environmental Laws. On the basis of this consideration, the Company has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect, except as set forth on Schedule 5.16. Except as set
forth on Schedule 5.16, neither the Company nor any Subsidiary has received any
notice to the effect that its operations are not in compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
(b)    The Company and each of its Subsidiaries have obtained all necessary
governmental permits, licenses and approvals which are material to the
operations conducted on their respective properties, including without
limitation, all required permits, licenses and approvals for (i) the emission of
air pollutants or contaminates, (ii) the treatment or pretreatment and discharge
of waste water or storm water, (iii) the treatment, storage, disposal or
generation of hazardous wastes, (iv) the withdrawal and usage of ground water or
surface water, and (v) the disposal of solid wastes, except where a failure to
obtain such permits, licenses and approvals would not result in a Material
Adverse Effect.
5.17.    Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
5.18.    Insurance. The Property of the Company and its Subsidiaries is insured
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such properties and risks as is required under
Section 6.6.
5.19.    Solvency. After giving effect to (i) the Credit Extensions to be made
on the Closing Date or such other date as Credit Extensions requested hereunder
are made, (ii) the other transactions contemplated by this Agreement and the
other Loan Documents, and (iii) the payment and accrual of all transaction costs
with respect to the foregoing, the Company and its Subsidiaries taken as a whole
are Solvent.
5.20.    Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance in all material respects by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees and to the knowledge of the Company its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and, in the case of any Foreign Subsidiary Borrower, is
not knowingly engaged in any activity that could reasonably be expected to
result in such Borrower being designated as a Sanctioned Person. None of (a) the
Company, any Subsidiary or to the knowledge of the Company or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Company, any agent of the Company or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Advance or Facility LC, use of
proceeds or other Transactions will violate Anti-Corruption Laws or applicable
Sanctions.
5.21.    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.


62



--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE VI    

COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1.    Reporting. The Company will maintain, for itself and each Subsidiary, a
system of accounting established and administered in accordance with generally
accepted accounting principles, and furnish to the Lenders:
(i)    Within ninety (90) days (or such later date as may be permitted by the
Securities and Exchange Commission) after the close of each of its fiscal years,
an audit report certified by independent certified public accountants acceptable
to the Required Lenders and with such certifications to be free of exceptions
and qualifications not acceptable to the Required Lenders, prepared in
accordance with Agreement Accounting Principles on a consolidated basis for
itself and its Subsidiaries, including a balance sheet as of the end of such
period, related statements of income, shareholders’ equity and cash flows.
(ii)    Within forty-five (45) days (or such later date as may be permitted by
the Securities and Exchange Commission) after the close of the first three
(3) quarterly periods of each of its fiscal years, for itself and its
Subsidiaries, a consolidated unaudited balance sheet as at the close of each
such period and consolidated statements of income and cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all certified
as to fairness of presentation, compliance with Agreement Accounting Principles
and consistency by its chief financial officer, chief accounting officer or
treasurer.
(iii)    Together with the financial statements required under Sections 6.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit B signed
by its chief financial officer, chief accounting officer or treasurer showing
the calculations necessary to determine compliance with this Agreement and
stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof.
(iv)    As soon as possible and in any event within ten (10) days after the
Company knows that any Reportable Event has occurred with respect to any Plan,
or any material unfunded liability has arisen with respect to any Foreign
Pension Plan, a statement, signed by the chief financial officer or treasurer of
the Company, describing said Reportable Event or material unfunded liability and
the action which the Company proposes to take with respect thereto, which, in
any case, could reasonably be expected to give rise to liability of more than
$50,000,000 on the part of the Company or any of its Subsidiaries.
(v)    As soon as possible and in any event within ten (10) days after receipt
by the Company, a copy of (a) any notice or claim to the effect that the Company
or any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Company, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Company or any of its Subsidiaries, which, in
either case, could reasonably be expected to have a Material Adverse Effect.
(vi)    Promptly upon the furnishing thereof to the shareholders of the Company,
copies of all financial statements, reports and proxy statements so furnished.
(vii)    Promptly upon the filing thereof, copies of all registration statements
(other than exhibits thereto and any registration statements on Form S-8 or its
equivalent) or other regular reports not


63



--------------------------------------------------------------------------------

Exhibit 10.1


otherwise provided pursuant to this Section 6.1 which the Company or any of its
Subsidiaries files with the Securities and Exchange Commission.
(viii)    Upon the request of any Agent, prior to the execution thereof, draft
copies of the Receivables Purchase Documents and, promptly after execution
thereof, copies of such Receivables Purchase Documents and all material
amendments thereto.
(ix)    Promptly upon any officer of the Company obtaining knowledge of the
institution of, or written threat of, any action, suit, proceeding, governmental
investigation or arbitration against or affecting the Company or any of its
Subsidiaries or any property of the Company or any of its Subsidiaries, which
action, suit, proceeding, investigation or arbitration exposes, or in the case
of multiple actions, suits, proceedings, investigations or arbitrations arising
out of the same general allegations or circumstances which expose, in the
Company’s reasonable judgment, the Company or any of its Subsidiaries to
liability in an amount aggregating $50,000,000 or more, give written notice
thereof to the Administrative Agent and the Lenders and provide such other
information as may be reasonably available to the Company (without jeopardizing
any attorney-client privilege by disclosure thereof) to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters.
(x)    Any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.
(xi)    Such other information (including non-financial information) as any
Agent or Lender may from time to time reasonably request (except such plans and
forecasts which have not been made available by the Company to its creditors).
6.2.    Use of Proceeds. The Company will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions for general corporate purposes,
including for working capital, refinancing the Indebtedness under the Existing
Credit Agreement, repurchases of the Capital Stock of the Company, Permitted
Acquisitions, and solely with respect to the proceeds of Revolving Loans,
commercial paper liquidity support, and to pay fees and expenses incurred in
connection with this Agreement. The Borrowers shall use the proceeds of Credit
Extensions in compliance with all applicable legal and regulatory requirements
and any such use shall not result in a violation of any such requirements,
including, without limitation, Regulations T, U and X, the Securities Act of
1933 and the Securities Exchange Act of 1934 and the regulations promulgated
thereunder. No Borrower will request any Advance or Facility LC, and no Borrower
shall use, and the Company shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance or Facility LC (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, Her
Majesty’s Treasury of the United Kingdom or in an EU member state or (iii) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.
6.3.    Notice of Default. Within five (5) Business Days after an Authorized
Officer becomes aware thereof, the Company will, and will cause each Subsidiary
to, give notice in writing to the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.


64



--------------------------------------------------------------------------------

Exhibit 10.1


6.4.    Conduct of Business. The Company will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as conducted by the Company or its
Subsidiaries as of the Closing Date or any fields of enterprise reasonably
related, complementary or ancillary thereto, and, except as otherwise permitted
by Section 6.12, do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a corporation, partnership or limited liability
company in its jurisdiction of incorporation or organization, as the case may
be, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except where the failure to
maintain such good standing or authority could not reasonably be expected to
have a Material Adverse Effect; provided that nothing in this Section 6.4 shall
prevent the Company and its Subsidiaries from discontinuing any line of business
or liquidating, dissolving or disposing of any Subsidiary if (i) no Default or
Unmatured Default is in existence or would be caused thereby and (ii) the Board
of Directors of the Company determines in good faith that such termination,
liquidation, dissolution or disposition is in the best interest of the Company
and its Subsidiaries taken as a whole.
6.5.    Taxes. The Company will, and will cause each Subsidiary to, file on a
timely basis complete and correct United States federal and material foreign,
state and local tax returns required by law and pay when due all material taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.
6.6.    Insurance. The Company will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on their
Property in such amounts and covering such risks as is consistent with sound
business practice, and the Company will furnish to any Lender upon request full
information as to the insurance carried.
6.7.    Compliance with Laws; Maintenance of Plans. The Company will, and will
cause each Subsidiary to, (i) comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws, and (ii) establish,
maintain and operate all Plans to comply in all material respects with the
provisions of ERISA and the Code, and the regulations and interpretations
thereunder, where in the case of either (i) or (ii) above the failure to so
comply could reasonably be expected to have a Material Adverse Effect.
Additionally, the Company will maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance in all material respects by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.
6.8.    Maintenance of Properties. The Company will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property material to the conduct of its business in good repair, working
order and condition, and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times.
6.9.    Inspection; Keeping of Books and Records.
(i)    The Company will, and will cause each Subsidiary to, permit the Agents
and the Lenders, by their respective representatives and agents, to inspect any
of the Property, books and financial records of the Company and each Subsidiary,
to examine and make copies of the books of accounts and other financial records
of the Company and each Subsidiary, and to discuss the affairs, finances and
accounts of the Company and each Subsidiary with, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as any
Agent or Lender may designate. If a Default has occurred and is


65



--------------------------------------------------------------------------------

Exhibit 10.1


continuing, the Company, upon the Administrative Agent’s request, shall turn
over copies of any such records to the Administrative Agent or its
representatives. Unless a Default has occurred and is then continuing, each
Lender shall give the Company not less than three (3) Business Days’ prior
written notice of its intent to conduct such visit or inspection. To the extent
that any Lender, in the course of such visit or inspection, obtains possession
of any proprietary information pertaining to the Company or any Subsidiary, such
Lender shall handle such information in accordance with the requirements of
Section 10.11.
(ii)    The Company shall keep and maintain, and cause each of its Subsidiaries
to keep and maintain, in all material respects, proper books of record and
account in which entries in conformity with Agreement Accounting Principles
shall be made of all dealings and transactions in relation to their respective
businesses and activities (except that any Foreign Subsidiary may comply with
local accounting principles).
6.10.    Addition of Guarantors. As promptly as possible but in any event within
thirty (30) days (or such later date as may be agreed upon by the Administrative
Agent in its discretion) after any Domestic Subsidiary (other than any Excluded
Domestic Subsidiary) becomes a Material Subsidiary of the Company, the Company
shall cause each such Material Subsidiary to deliver to the Administrative Agent
a duly executed Guaranty or supplement to an existing Guaranty pursuant to which
such Material Subsidiary agrees to be bound by the terms and provisions of such
Guaranty; provided, that if at any time (i) the aggregate amount of the book
value of assets of all Domestic Subsidiaries that are not Supporting
Subsidiaries (measured on a consolidated basis) exceeds fifteen percent (15%) of
the aggregate book value of the Consolidated Total Assets of the Company and its
Domestic Subsidiaries, or (ii) the Consolidated Net Worth of all Domestic
Subsidiaries that are not Supporting Subsidiaries exceeds fifteen percent (15%)
of the Consolidated Net Worth of the Company and its Domestic Subsidiaries, or
(iii) the assets of all Domestic Subsidiaries that are not Supporting
Subsidiaries contributed more than fifteen percent (15%) of the Company’s
Consolidated Net Income, in each case as reported in the most recent annual
audited financial statements delivered to the Lenders pursuant to Section 6.1(i)
(or, prior to the delivery of the first of such annual audited financial
statements under Section 6.1(i), as reported in the financial statements
identified in Section 5.4), the Company shall cause additional Domestic
Subsidiaries (other than any Excluded Domestic Subsidiary) to become parties to
a Guaranty as Guarantors thereunder. For the avoidance of doubt, it is hereby
understood and agreed that all determinations and calculations in respect of the
Consolidated Total Assets of the Company and its Domestic Subsidiaries, the
Consolidated Net Worth of the Company and its Domestic Subsidiaries and the
Company’s Consolidated Net Income for purposes of this Section 6.10 shall
exclude any assets, any Consolidated Net Worth and/or any Consolidated Net
Income of any Excluded Domestic Subsidiary.
6.11.    Subsidiary Indebtedness. The Company will not permit any Subsidiary (it
being understood and agreed that this Section 6.11 shall not limit the ability
of ABL to incur Indebtedness) to create, incur or suffer to exist any
Indebtedness, except:
(i)    The obligations arising under the Loan Documents.
(ii)    Indebtedness existing on the Closing Date and described on
Schedule 6.11, and Permitted Refinancing Indebtedness in respect thereof.
(iii)    Indebtedness owed (a) to the Company or any Guarantor by any Guarantor,
(b) to any Subsidiary that is not a Guarantor by any other Subsidiary that is
not a Guarantor, and (c) to the Company or any Guarantor by any Subsidiary that
is not a Guarantor in an aggregate amount under this clause (c) not to exceed
ten percent (10%) of the Company’s Consolidated Net Worth as reported in the
most recent annual audited financial statements delivered to the Lenders
pursuant to Section 6.1(i) (or, prior to the delivery of


66



--------------------------------------------------------------------------------

Exhibit 10.1


the first of such annual audited financial statements under Section 6.1(i), as
reported in the financial statements identified in Section 5.4).
(iv)    Receivables Facility Attributed Indebtedness in an aggregate amount not
to exceed $300,000,000.
(v)    Indebtedness in an aggregate amount not to exceed $50,000,000 incurred or
assumed for the purpose of financing or refinancing all or any part of the cost
of acquiring or constructing any specific fixed asset of such Subsidiary
(including without limitation Capital Leases); provided, that such Indebtedness
(a) is incurred (1) at a time when no Default or Unmatured Default has occurred
and is continuing or would result from such incurrence and (2) within eighteen
(18) months after the acquisition or construction of such fixed asset, and
(b) does not exceed 100% of the total cost of such acquisition or construction
(plus interest, fees and closing costs related thereto).
(vi)    Additional Indebtedness (including, without limitation, Indebtedness
secured by Liens permitted under Section 6.13(xv)) in an aggregate amount not to
exceed $150,000,000.
(vii)    Additional unsecured Indebtedness represented by the guaranty by any
Subsidiary of any Indebtedness of the Company or ABL, so long as such Subsidiary
is also a Guarantor hereunder.
6.12.    Consolidations and Mergers; Permitted Acquisitions.
6.12.1    Consolidations and Mergers. The Company will not, nor will it permit
any Subsidiary to, consolidate or merge with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of any Borrower or such
Borrower and its Subsidiaries taken as a whole (whether now owned or hereafter
acquired) to, any other Person, provided that if, after giving effect to any of
the following, no Default will be in existence: (i) any Subsidiary may merge or
consolidate with, or dispose of assets to, the Company if the Company, as the
case may be, is the corporation surviving such merger, (ii) any Borrower may
merge or consolidate with, or dispose of assets to, any other Borrower,
(iii) any Subsidiary which is a Guarantor may merge or consolidate with, or
dispose of assets to any other Subsidiary which is a Guarantor, (iv) any
Subsidiary which is not a Borrower or Guarantor may merge or consolidate with,
or dispose of assets to, any other Subsidiary which is not a Borrower or
Guarantor, (v) any Subsidiary which is not a Borrower or a Guarantor may merge
or consolidate with, or dispose of assets to, any other Subsidiary which is a
Borrower or a Guarantor, if such Borrower or Guarantor, as the case may be, is
the corporation surviving such merger, (vi) any Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to a Loan Party and (vii) any Borrower
or Subsidiary may merge or consolidate with any other Person if (a) such Person
was organized under the laws of the United States of America or one of its
States, (b) either (1) such Borrower or Subsidiary is the corporation surviving
such merger or (2) such Person becomes a Subsidiary as a result of such merger
or consolidation and expressly assumes in writing (in form and substance
reasonably acceptable to the Administrative Agent) all obligations of such
Borrower or Subsidiary, as the case may be, under the Loan Documents executed by
such Borrower or Subsidiary, provided, in any merger or consolidation involving
a Domestic Subsidiary, the survivor shall be a Domestic Subsidiary, and in any
merger or consolidation involving a Foreign Subsidiary, the survivor shall be a
Foreign Subsidiary, and (c) immediately after giving effect to such merger, no
Default shall have occurred and be continuing.
6.12.2    Permitted Acquisitions. The Company will not, nor will it permit any
Subsidiary to, make any Acquisitions other than Acquisitions meeting the
following requirements or otherwise approved by the Required Lenders (which
approval shall not be unreasonably withheld or delayed) (each such Acquisition
constituting a “Permitted Acquisition”):


67



--------------------------------------------------------------------------------

Exhibit 10.1


(i)    as of the date of the consummation of such Acquisition, no Default or
Unmatured Default shall have occurred and be continuing or would result from
such Acquisition, and the representation and warranty contained in Section 5.10
shall be true both before and after giving effect to such Acquisition;
(ii)    such Acquisition is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) shall be pending or threatened by any shareholder or director of the
seller or entity to be acquired;
(iii)    after giving effect to such Acquisition, the Company and its
Subsidiaries will continue to be engaged in substantially the same lines of
business carried on by the Company and its Subsidiaries as of the Closing Date
or any business reasonably related, complementary or ancillary thereto;
(iv)    as of the date of the consummation of such Acquisition, (x) all material
governmental and corporate approvals required in connection therewith shall have
been obtained and (y) the Company shall be in compliance with Section 6.10; and
(v)    not less than ten (10) days prior to each such Acquisition the Purchase
Price of which shall be the greater of (x) $200,000,000 and (y) 10% of aggregate
book value of the Company’s Consolidated Total Assets (after giving pro forma
effect to such Acquisition) or more, the Company shall have delivered to the
Administrative Agent a pro forma consolidated balance sheet, income statement
and cash flow statement of the Company and its Subsidiaries, prepared in good
faith based upon reasonable assumptions made by one or more Authorized Officers,
based on the Company’s most recent financial statements delivered pursuant to
Section 6.1(i) and using historical financial statements for the acquired entity
provided by the seller(s) or which shall be complete and shall fairly present,
in all material respects, the financial condition and results of operations and
cash flows of the Company and its Subsidiaries in accordance with Agreement
Accounting Principles, but taking into account such acquisition and the funding
of all Credit Extensions in connection therewith.
6.13.    Liens. The Company will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Company or any of its Subsidiaries, except:
(i)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
(ii)    Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens, arising in the
ordinary course of business which secure payment of obligations not more than
sixty (60) days past due or which are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with
Agreement Accounting Principles shall have been set aside on its books.
(iii)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation or to secure the performance of
tenders, statutory obligations, surety or appeal bonds, bids, leases, government
contracts and other similar obligations (provided that such Liens do not secure
any Indebtedness).
(iv)    Utility easements, building restrictions, zoning ordinances and such
other encumbrances or charges against real property as are of a nature generally
existing with respect to properties


68



--------------------------------------------------------------------------------

Exhibit 10.1


of a similar character and which do not in any material way affect the
marketability of the same or interfere with the use thereof in the business of
the Company or its Subsidiaries.
(v)    Liens existing on the Closing Date and described on Schedule 6.13.
(vi)    Liens, if any, securing the Loans and other Obligations.
(vii)    Liens arising under the Receivables Purchase Documents.
(viii)    Liens existing on any specific fixed asset of any Subsidiary of the
Company at the time such Subsidiary becomes a Subsidiary and not created in
contemplation of such event.
(ix)    Liens on any specific fixed asset securing Indebtedness incurred or
assumed for the purpose of financing or refinancing all or any part of the cost
of acquiring or constructing such asset; provided that such Lien attaches to
such asset concurrently with or within eighteen (18) months after the
acquisition or completion or construction thereof.
(x)    Liens existing on any specific fixed asset of any Subsidiary of the
Company at the time such Subsidiary is merged or consolidated with or into the
Company or any Subsidiary and not created in contemplation of such event.
(xi)    Liens existing on any specific fixed asset prior to the acquisition
thereof by the Company or any Subsidiary and not created in contemplation
thereof.
(xii)    Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted by any of the foregoing
clause (v) or clauses (vii) through (xi); provided that (a) such Indebtedness is
not secured by any additional assets, and (b) the amount of such Indebtedness
secured by any such Lien is not increased.
(xiii)    Inchoate Liens arising under ERISA to secure current service pension
liabilities as they are incurred under the provisions of Plans from time to time
in effect.
(xiv)    Liens securing intercompany Indebtedness owing by (a) any Guarantor to
the Company or any other Guarantor and (b) any Subsidiary that is not a
Guarantor to the Company or any Wholly-Owned Subsidiary of the Company.
(xv)    Liens not otherwise permitted under this Section 6.13 securing
Indebtedness in an aggregate principal amount at any time outstanding, together
with the amount of Indebtedness permitted under Section 6.11(vi) (but without
duplication), does not exceed 15% of Consolidated Net Tangible Assets measured
at the date of the incurrence of the Lien.
6.14.    Transactions with Affiliates. The Company will not, and will not permit
any Subsidiary to, enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate (other than the Company or any Subsidiary of the
Company) except in the ordinary course of business and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than the Company or such Subsidiary would obtain in a comparable arm’s-length
transaction, other than Permitted Receivables Transfers.


69



--------------------------------------------------------------------------------

Exhibit 10.1


6.15.    Swap Agreements. The Company shall not and shall not permit any of its
consolidated Subsidiaries to enter into any Swap Agreement, other than Swap
Agreements pursuant to which the Company or such Subsidiary hedged its actual or
anticipated interest rate, foreign currency or commodity exposure existing or
anticipated at the time thereof.
6.16.    ERISA. Except to the extent that such act, or failure to act would not
result singly, or in the aggregate, after taking into account all other such
acts or failures to act, in a liability of the Company or any of its
Subsidiaries which could reasonably be expected to exceed $75,000,000, the
Company shall not (i) engage, or permit any Controlled Group member to engage,
in any prohibited transaction described in Sections 406 of ERISA or 4975 of the
Code for which a statutory or class exemption is not available or a private
exemption has not been previously obtained from the DOL; (ii) permit to exist
any accumulated funding deficiency (as defined in Sections 302 of ERISA and 412
of the Code); (iii) fail, or permit any member of its Controlled Group to fail,
to pay timely required contributions or annual installments due with respect to
any waived funding deficiency of any Plan; (iv) terminate, or permit any member
of its Controlled Group to terminate, any Plan which would result in any
liability of the Company or any member of its Controlled Group under Title IV of
ERISA; (v) fail to make any contribution or payment to any Multiemployer Plan
which the Company or any member of its Controlled Group may be required to make
under any agreement relating to such Multiemployer Plan, or any law pertaining
thereto; (vi) fail, or permit any member of its Controlled Group to fail, to pay
any required installment or any other payment required under Section 412 of the
Code on or before the due date for such installment or other payment;
(vii) amend, or permit any member of its Controlled Group to amend, a Plan
resulting in an increase in current liability for the plan year such that the
Company or any member of its Controlled Group is required to provide security to
such Plan under Section 401(a)(29) of the Code.
6.17.    Environmental Compliance. The Company will not become, or permit any
Subsidiary to become, subject to any liabilities or costs which could reasonably
be expected to have a Material Adverse Effect arising out of or related to
(i) the release or threatened release at any location of any contaminant into
the environment, or any remedial action in response thereto, or (ii) any
violation of any environmental, health or safety requirements of law (including,
without limitation, any Environmental Laws).
6.18.    Financial Covenants.
6.18.1    Maximum Leverage Ratio.
(i)    The Company shall not permit the ratio (the “Leverage Ratio”) as of the
end of each fiscal quarter ending on or after June 30, 2018 of (i) Indebtedness
For Borrowed Money of the Company and its consolidated Subsidiaries (excluding
any undrawn amounts in respect of Facility LCs) to (ii) EBITDA to be greater
than 3.50 to 1.00 (the “Maximum Leverage Ratio”).
(ii)    Notwithstanding the immediately precedent clause (i), not more than two
(2) times during the term of this Agreement, at the Company’s written election,
so long as no Default or Event of Default shall have occurred and is continuing,
the Maximum Leverage Ratio may be increased to 4.00 to 1.00 for any fiscal
quarter during which the Company or any of its Subsidiaries has entered into a
Specified Acquisition (the “Trigger Quarter”) and for the next succeeding
three (3) fiscal quarters after such Trigger Quarter; provided that (i) the
Leverage Ratio shall not exceed 3.50 to 1.00 no later than the fourth fiscal
quarter after such Trigger Quarter, (ii) following a Trigger Quarter, no
subsequent Trigger Quarter may occur unless and until the Leverage Ratio is less
than or equal to 3.50 to 1.00 as of the end of at least two consecutive fiscal
quarters following the applicable Specified Acquisition, and (iii) at the time
of such Specified Acquisition (and as a condition to the permissibility
thereof), the Company shall have furnished to the


70



--------------------------------------------------------------------------------

Exhibit 10.1


Administrative Agent a Compliance Certificate demonstrating a pro forma Leverage
Ratio of less than or equal to 4.00 to 1.00 for the four fiscal quarter period
most recently ended prior to the date of such Specified Acquisition calculated
as if such Acquisition had been consummated on the first day of such period (any
fiscal quarter for which the Maximum Leverage Ratio shall be increased to 4.00
to 1.00 in accordance with the foregoing parameters being referred to as a
“Holiday Quarter”). The Leverage Ratio shall be calculated as of the last day of
each fiscal quarter based upon (1) for Indebtedness For Borrowed Money, as of
the last day of each such fiscal quarter; and (2) for EBITDA, the actual amount
for the four-quarter period ending on such day, and shall be calculated, with
respect to Permitted Acquisitions, on a pro forma basis using historical audited
and reviewed unaudited financial statements obtained from the seller(s) in such
Permitted Acquisition, broken down by fiscal quarter in the Company’s reasonable
judgment and satisfactory to the Administrative Agent and as reported to the
Administrative Agent.
6.18.2    Minimum Interest Expense Coverage Ratio. The Company shall maintain a
ratio (the “Interest Expense Coverage Ratio”) of (i) EBIT to (ii) Interest
Expense for the applicable period of at least 2.50 to 1.00 as of the end of each
fiscal quarter ending on or after June 30, 2018. The Interest Expense Coverage
Ratio shall be calculated as of the last day of each fiscal quarter for the
actual amount of EBIT and Interest Expense for the four-quarter period ending on
such day, and shall be calculated, with respect to Permitted Acquisitions, on a
pro forma basis using historical audited and reviewed unaudited financial
statements obtained from the seller(s) in such Permitted Acquisition, broken
down by fiscal quarter in the Company’s reasonable judgment and satisfactory to
the Administrative Agent.
ARTICLE VII    

DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1.    Breach of Representations or Warranties. Any representation or warranty
made or deemed made by or on behalf of the Company or any of its Subsidiaries to
the Lenders or the Agents under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be false in any material respect on
the date as of which made.
7.2.    Failure to Make Payments When Due. Nonpayment of (i) principal of any
Loan when due, (ii) any Reimbursement Obligation within one (1) Business Day
after the same becomes due, or (iii) interest upon any Loan or any Facility Fee,
LC Fee or other Obligations arising under any of the Loan Documents within five
(5) Business Days after such interest, fee or other Obligation becomes due.
7.3.    Breach of Covenants. The breach by any Obligor or any Foreign Subsidiary
Borrower of any of the terms or provisions of Section 6.1(iii), Sections 6.2
through 6.4, (with respect to the Company’s or any of its Subsidiaries’
existence), Section 6.9(i), Sections 6.11 through 6.13 or Section 6.18.
7.4.    Other Breaches. The breach by any Obligor or any Foreign Subsidiary
Borrower (other than a breach which constitutes a Default under another Section
of this Article VII) of any of the terms or provisions of this Agreement or any
other Loan Document which is not remedied within thirty (30) days after the
earlier to occur of (i) written notice thereof has been given to the Company by
the Administrative Agent at the request of any Lender or (ii) an Authorized
Officer otherwise becomes aware of any such breach; provided, however, that such
cure period for such breach (other than a breach of the terms or provisions of
Section 6.10) shall be extended for a period of time, not to exceed an
additional thirty (30) days, reasonably sufficient to permit such Obligor or
Foreign Subsidiary Borrower to cure such failure if such failure cannot


71



--------------------------------------------------------------------------------

Exhibit 10.1


be cured within the initial 30-day period but reasonably could be expected to be
capable of cure within such additional thirty (30) days, such Obligor or Foreign
Subsidiary Borrower has commenced efforts to cure such failure during the
initial 30-day period and such Obligor or Foreign Subsidiary Borrower is
diligently pursuing such cure.
7.5.    Default as to Other Indebtedness.
(i)    Failure of the Company or any of its Subsidiaries to pay when due
(whether at stated maturity, by acceleration or otherwise) any Indebtedness
which, individually or in the aggregate exceeds $50,000,000 (or the Equivalent
Amount in currencies other than Dollars) (such Indebtedness being referred to as
“Material Indebtedness”); or
(ii)    Any Material Indebtedness of the Company or any of its Subsidiaries
shall be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or
(iii)    The Company or any of its Material Subsidiaries shall fail to pay, or
shall admit in writing its inability to pay, its debts generally as they become
due; or
(iv)    The default by the Company or any of its Subsidiaries in the performance
(beyond the applicable grace period with respect thereto, if any) of any term,
provision or condition contained in any agreement under which any such Material
Indebtedness was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event is to cause, or to permit
the holder or holders of such Material Indebtedness to cause such Material
Indebtedness to become due prior to its stated maturity.
7.6.    Voluntary Bankruptcy; Appointment of Receiver; Etc. The Company or any
of its Material Subsidiaries shall (i) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief with
respect to it under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6, or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.
7.7.    Involuntary Bankruptcy; Appointment of Receiver; Etc. Without the
application, approval or consent of the Company or any of its Material
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Company or any of its Subsidiaries or any Substantial
Portion of its Property, or a proceeding described in Section 7.6(iv) shall be
instituted against the Company or any of its Material Subsidiaries and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of sixty (60) consecutive days.
7.8.    Judgments. The Company or any of its Subsidiaries shall fail within
thirty (30) days after the final entry thereof to pay, bond or otherwise
discharge one or more (i) judgments or orders for the payment of money (except
to the extent covered by independent third-party insurance as to which the
insurer has not disclaimed coverage) in the aggregate in excess of $75,000,000
(or the Equivalent Amount thereof in currencies other than Dollars), or
(ii) nonmonetary judgments or orders which, individually or in the


72



--------------------------------------------------------------------------------

Exhibit 10.1


aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.
7.9.    Unfunded Liabilities. The sum of (a) the Unfunded Liabilities of all
Plans and (b) the present value of the aggregate unfunded liabilities to provide
the accrued benefits under all Foreign Pension Plans exceeds in the aggregate an
amount equal to $100,000,000, or any Reportable Event shall occur in connection
with any Plan if the liability of the Company or any of its Subsidiaries
resulting from such Reportable Event exceeds in the aggregate an amount equal to
$100,000,000.
7.10.    Other ERISA Liabilities. The Company or any other member of its
Controlled Group has incurred withdrawal liability or become obligated to make
contributions to a Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Company or
any other member of its Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds in the aggregate an amount equal to
$100,000,000.
7.11.    Environmental Matters. The Company or any of its Subsidiaries shall
(i) be the subject of any proceeding or investigation pertaining to the release
by the Company, any of its Subsidiaries or any other Person of any toxic or
hazardous waste or substance into the environment, or (ii) violate any
Environmental Law, which, in the case of an event described in clause (i) or
clause (ii), could reasonably be expected to have a Material Adverse Effect.
7.12.    Change in Control. Any Change in Control shall occur.
7.13.    Receivables Purchase Document Events. Other than at the request of an
Affiliate of the Company party thereto (as permitted thereunder), an event shall
occur which (i) permits the investors in a Receivables Purchase Facility to
require amortization or liquidation of the facility or (ii) results in the
termination of reinvestment or re-advancing of collections or proceeds of
Receivables and Related Security shall occur under the Receivables Purchase
Documents, and, in the case of an event described in clause (i) or clause (ii),
the Company or any Subsidiary thereof (other than any SPV) has liability in
excess of $75,000,000.
7.14.    Guarantor Revocation; Failure of Loan Documents. Any guarantor of the
Obligations shall deny, disaffirm, terminate or revoke any of its obligations
under the applicable Guaranty (except in accordance with Section 11.15 hereof)
or breach any of the material terms of such Guaranty, or any material provision
of any Loan Document for any reason ceases to be valid, binding and enforceable
in accordance with its terms (or the Company or any Subsidiary shall challenge
the enforceability of any Loan Document or shall assert in writing, or engage in
any action or inaction based on any such assertion, that any provision of any of
the Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms).
ARTICLE VIII    

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1.    Acceleration.
(i)    If any Default described in Section 7.6 or 7.7 occurs with respect to any
Obligor, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs shall automatically
terminate and the Obligations arising under the Loan Documents shall immediately
become due and payable without any election or action on the part of the
Administrative Agent,


73



--------------------------------------------------------------------------------

Exhibit 10.1


any LC Issuer or any Lender, and the Borrowers will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in immediately available funds, which funds
shall be held in the Facility LC Collateral Account, equal to the Collateral
Shortfall Amount. If any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may (a) terminate
or suspend the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs, or declare the
Obligations arising under the Loan Documents to be due and payable, or both,
whereupon such Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrowers
hereby expressly waive, and (b) upon notice to the Borrowers and in addition to
the continuing right to demand payment of all amounts payable under this
Agreement, make demand on the Borrowers to pay, and the Borrowers will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account. Upon the occurrence and during
the continuance of a Default, the Administrative Agent may, and at the request
of the Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity.
(ii)    If, within thirty (30) days after acceleration of the maturity of the
Obligations arising under the Loan Documents or termination of the obligations
of the Lenders to make Loans and the obligation and power of the LC Issuers to
issue Facility LCs hereunder as a result of any Default (other than any Default
as described in Section 7.6 or 7.7 with respect to any Obligor) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Administrative Agent shall, by notice to the Borrowers, rescind and
annul such acceleration and/or termination.
(iii)    Notwithstanding anything herein to the contrary, following the
occurrence and during the continuance of an Event of Default, and notice thereof
to the Administrative Agent by the Borrowers or the Required Lenders, all
payments received on account of the Obligations shall, subject to Section 2.27,
be applied by the Administrative Agent as follows:
(a)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 10.6 and amounts pursuant to Section
11.13 payable to the Administrative Agent in its capacity as such);
(b)    second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Obligations, interest and LC Fees) payable to the
Lenders and the LC Issuers (including fees and disbursements and other charges
of counsel to the Lenders and the LC Issuers payable under Section 10.6) arising
under the Loan Documents, ratably among them in proportion to the respective
amounts described in this clause (b) payable to them;
(c)    third, to payment of that portion of the Obligations constituting accrued
and unpaid LC Fees and charges and interest on the Loans and unreimbursed LC
Obligations, ratably among the Lenders and the LC Issuers in proportion to the
respective amounts described in this clause (c) payable to them;
(d)    fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed LC Obligation, (B) to cash
collateralize that portion of LC Exposure comprising the undrawn amount of
Facility LCs to the extent not otherwise cash


74



--------------------------------------------------------------------------------

Exhibit 10.1


collateralized by the Borrower pursuant to Section 2.21 or 2.27 and (C) to
payment of that portion of the Obligations constituting amounts owing with
respect to Banking Services Obligations and Swap Obligations, ratably among the
Lenders, the LC Issuers and Lender Affiliates (for purposes of Banking Services
Obligations and Swap Obligations) in proportion to the respective amounts
described in this clause (d) payable to them ; provided that (x) any such
amounts applied pursuant to subclause (B) above shall be paid to the
Administrative Agent for the ratable account of the applicable LC Issuer to cash
collateralize Obligations in respect of Facility LCs, (y) subject to
Section 2.21 or 2.26, amounts used to cash collateralize the aggregate amount of
Facility LCs pursuant to this clause (d) shall be used to satisfy drawings under
such Facility LCs as they occur and (z) upon the expiration of any Facility LC
(without any pending drawings), the pro rata share of cash collateral shall be
distributed to the other Obligations, if any, in the order set forth in this
Section 8.1(iii);
(e)    fifth, to the payment in full of all other Obligations, in each case
ratably among the Administrative Agent, the Lenders and the LC Issuers based
upon the respective aggregate amounts of all such Obligations owing to them in
accordance with the respective amounts thereof then due and payable; and
(f)    finally, the balance, if any, after all Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by law.
If any amount remains on deposit as cash collateral after all Facility LCs have
either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.
8.2.    Amendments. Subject to the provisions of this Article VIII and except as
provided in Section 2.23 with respect to an Incremental Term Loan Amendment, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Obligors may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Obligors hereunder or
thereunder or waiving any Default hereunder or thereunder; provided, however,
that no such supplemental agreement shall,
(1)    without the consent of each Lender directly adversely affected thereby:
(i)    extend the final maturity of any Loan, or extend the expiry date of any
Facility LC, in each case applicable to such Lender to a date after the Facility
Termination Date or forgive all or any portion of the principal amount thereof
or any Reimbursement Obligation related thereto of such Lender, or reduce the
rate or extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto ((x) other than a waiver of the application of the
default rate of interest or LC Fees pursuant to Section 2.12 hereof and (y)
except that any amendment or modification of the financial covenants in this
Agreement (or defined terms used in the financial covenants in this Agreement)
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i));
(ii)    change the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters (it being understood that, solely
with the consent of the parties prescribed by Section 2.23 to be parties to an
Incremental Term Loan Agreement, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Closing Date) or
otherwise amend the definitions of “Required Lenders” or “Pro Rata Share”;


75



--------------------------------------------------------------------------------

Exhibit 10.1


(iii)    extend the Facility Termination Date, or increase the amount or
otherwise extend the term of any Commitment of such Lender (i.e., without the
consent of such Lender) hereunder or the commitment to issue Facility LCs; or
(2)    without the consent of each Lender:
(i)    permit any Borrower to assign its rights or obligations under this
Agreement;
(ii)    other than pursuant to a transaction permitted by the terms of this
Agreement, release the Company or all or substantially all of the other
Guarantors from their obligations hereunder or under any other Loan Document;
(iii)    change the payment waterfall provisions of Section 8.1(iii); or
(iv)    amend this Section 8.2.
The conditions set forth in Section 4.2 as to any Credit Extension in respect of
a Revolving Loan or the issuance of a Facility LC may not be waived without the
written consent of the Lenders having greater than 50% of the Commitments in
respect of Revolving Loans.
No amendment of any provision of this Agreement relating to any Agent shall be
effective without the written consent of such Agent. No amendment of any
provision of this Agreement relating to any LC Issuer shall be effective without
the written consent of such LC Issuer. No amendment of any provision of this
Agreement relating to the Swing Line Lender or any Swing Line Loans shall be
effective without the written consent of the Swing Line Lender (it being
understood that any change to Section 2.27 shall require the consent of the
Administrative Agent, the LC Issuers and the Swing Line Lender). Notwithstanding
the foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i) or (iii) of this Section 8.2 and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification. The Administrative Agent may waive payment of the fee required
under Section 13.3.3 without obtaining the consent of any other party to this
Agreement.
Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Company and the Borrowers to each
relevant Loan Document (x) to add one or more credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders. Furthermore, notwithstanding
anything to the contrary herein the Administrative Agent may, with the consent
of the Company and the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency. For the avoidance of doubt, no amendment or
amendment and restatement of this Agreement which is in all other respects
approved by the Lenders in accordance with this Section 8.2 shall require the
consent of any Lender (i) which, immediately after giving effect to such
amendment or amendment and restatement, shall have no Commitment and (ii) which,
substantially contemporaneously with the effectiveness of such amendment or
amendment and restatement, is paid in full all amounts owing to it hereunder.
8.3.    Preservation of Rights. No delay or omission of the Lenders, the LC
Issuers or Agents to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any


76



--------------------------------------------------------------------------------

Exhibit 10.1


Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of a Default or Unmatured Default or the inability
of the Borrowers to satisfy the conditions precedent to such Credit Extension
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by, or by the Administrative Agent with the consent of,
the requisite number of Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Agents, the LC Issuers and the Lenders until all of the
Obligations arising under the Loan Documents (other than contingent indemnity
obligations) have been paid in full.
ARTICLE IX    

JOINT AND SEVERAL OBLIGATIONS
9.1.    Joint and Several Liability. Each Obligor agrees that it is jointly and
severally, directly and primarily liable to the Administrative Agent, the
Lenders and the LC Issuers for payment, performance and satisfaction in full of
the Obligations and that such liability is independent of the duties,
obligations, and liabilities of the other Obligors. The Administrative Agent,
the Lenders and the LC Issuers may jointly bring a separate action or actions on
each, any, or all of the Obligations against any Obligor, whether action is
brought against the other Obligors or whether the other Obligors are joined in
such action. In the event that any Obligor fails to make any payment of any
Obligations on or before the due date thereof, the other Obligors immediately
shall cause such payment to be made or each of such Obligations to be performed,
kept, observed, or fulfilled.
9.2.    Primary Obligation; Waiver of Marshalling. This Agreement and the Loan
Documents to which Obligors are a party are a primary and original obligation of
each Obligor, are not the creation of a surety relationship, and are an
absolute, unconditional, and continuing promise of payment and performance which
shall remain in full force and effect without respect to future changes in
conditions, including any change of law or any invalidity or irregularity with
respect to this Agreement or the Loan Documents to which Obligors are a party.
Each Obligor agrees that its liability under this Agreement and the Loan
Documents to which it is a party shall be immediate and shall not be contingent
upon the exercise or enforcement by the Administrative Agent, the Lenders and
the LC Issuers of whatever remedies they may have against the other Obligors.
Each Obligor consents and agrees that the Administrative Agent, the Lenders and
the LC Issuers shall be under no obligation to marshal any assets of any Obligor
against or in payment of any or all of the Obligations.
9.3.    Financial Condition of Obligors. Each Obligor acknowledges that it is
presently informed as to the financial condition of the other Obligors and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Obligor hereby covenants
that it will continue to keep informed as to the financial condition of the
other Obligors, the status of the other Obligors and of all circumstances which
bear upon the risk of nonpayment. Absent a written request from any Obligor to
the Administrative Agent, the Lenders and the LC Issuers for information, each
Obligor hereby waives any and all rights it may have to require the
Administrative Agent, the Lenders and the LC Issuers to disclose to such Obligor
any information which the Administrative Agent, the Lenders and the LC Issuers
may now or hereafter acquire concerning the condition or circumstances of the
other Obligors.
9.4.    Continuing Liability. Subject to the provisions of Section 2.22, the
liability of each Obligor under this Agreement and the Loan Documents to which
such Obligor is a party includes Obligations arising


77



--------------------------------------------------------------------------------

Exhibit 10.1


under successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Obligations, changing the interest rate,
payment terms, or other terms and conditions thereof, or creating new or
additional Obligations after prior Obligations have been satisfied in whole or
in part. To the maximum extent permitted by law, each Obligor hereby waives any
right to revoke its liability under this Agreement and Loan Documents as to
future indebtedness.
9.5.    Additional Waivers. Each Obligor absolutely, unconditionally, knowingly,
and expressly waives (a) notice of acceptance hereof; (b) notice of any Loans or
other financial accommodations made or extended under this Agreement and the
Loan Documents to which Obligors are a party or the creation or existence of any
Obligations; (c) notice of the amount of the Obligations, subject, however, to
each Obligor’s right to make inquiry of the Administrative Agent, the Lenders
and the LC Issuers to ascertain the amount of the Obligations at any reasonable
time; (d) notice of any adverse change in the financial condition of the other
Obligors or of any other fact that might increase such Obligor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents to which Obligors are a party;
(f) notice of any Default or Unmatured Default; (g) all other notices (except,
in each case, if such notice is specifically required to be given to any Obligor
hereunder or under the Loan Documents to which Obligors are a party and demands
to which such Obligor might otherwise be entitled); (h) any right of subrogation
such Obligor has or may have as against the other Obligors with respect to the
Obligations; (i) any right to proceed against the other Obligors or any other
Person, now or hereafter, for contribution, indemnity, reimbursement, or any
other suretyship rights and claims, whether direct or indirect, liquidated or
contingent, whether arising under express or implied contract or by operation of
law, which such Obligor may now have or hereafter have as against the other
Obligors with respect to the Obligations; and (j) any right to proceed or seek
recourse against or with respect to any property or asset of the other Obligors.
9.6.    Settlements or Releases. Each Obligor consents and agrees that, without
notice to or by such Obligor, and without affecting or impairing the liability
of such Obligor hereunder, the Administrative Agent, the Lenders and the LC
Issuers may, by action or inaction (i) compromise, settle, extend the duration
or the time for the payment of, or discharge the performance of, or may refuse
to or otherwise not enforce this Agreement and the Loan Documents, or any part
thereof, with respect to the other Obligors or any Guarantor; (ii) release the
other Obligors or any Guarantor or grant other indulgences to the other Obligors
or any Guarantor in respect thereof; or (iii) release or substitute any
Guarantor, if any, of the Obligations, or enforce, exchange, release, or waive
any security, if any, for the Obligations or any other guaranty of the
Obligations, or any portion thereof.
9.7.    No Election. The Administrative Agent, the Lenders and the LC Issuers
shall have the right to seek recourse against each Obligor to the fullest extent
provided for herein, and no election by the Administrative Agent, the Lenders
and the LC Issuers to proceed in one form of action or proceeding, or against
any party, or on any obligation, shall constitute a waiver of the Administrative
Agent’s, any Lenders’ or any LC Issuers’ right to proceed in any other form of
action or proceeding or against other parties unless the Administrative Agent,
the Lenders and the LC Issuers have expressly waived such right in writing.
9.8.    Joint Loan Account. At the request of Obligors to facilitate and
expedite the administration and accounting processes and procedures of the Loans
and the Facility LCs, the Administrative Agent, the Lenders and the LC Issuers
have agreed, in lieu of maintaining separate loan accounts on the Administrative
Agent’s, the Lenders’ and the LC Issuers’ books in the name of each of the
Obligors, that the Administrative Agent, the Lenders and the LC Issuers may
maintain a single loan account under the name of all of the Obligors (the “Joint
Loan Account”). All Loans shall be charged to the Joint Loan Account, together
with all interest and other charges as permitted under and pursuant to this
Agreement. The Joint Loan Account


78



--------------------------------------------------------------------------------

Exhibit 10.1


shall be credited with all repayments of Obligations received by the
Administrative Agent, the Lenders and the LC Issuers, on behalf of Obligors,
from any Obligor pursuant to the terms of this Agreement.
9.9.    Apportionment of Proceeds of Loans. Each Obligor expressly agrees and
acknowledges that the Administrative Agent, the Lenders and the LC Issuers shall
have no responsibility to inquire into the correctness of the apportionment or
allocation of or any disposition by any of Obligors of (a) the Loans, the
Reimbursement Obligations or any other Obligation, or (b) any of the expenses
and other items charged to the Joint Loan Account pursuant to this Agreement.
The Loans, the Reimbursement Obligations and the other Obligations and such
expenses and other items shall be made for the collective, joint, and several
account of Obligors and shall be charged to the Joint Loan Account.
9.10.    The Administrative Agent, Lenders and LC Issuers Held Harmless. Each
Obligor agrees and acknowledges that the administration of this Agreement on a
combined basis, as set forth herein, is being done as an accommodation to the
Obligors and at their request, and that the Administrative Agent, the Lenders
and the LC Issuers shall incur no liability to any Obligor as a result thereof.
To induce the Administrative Agent, the Lenders and the LC Issuers to do so, and
in consideration thereof, each Obligor hereby agrees to indemnify and hold the
Administrative Agent, the Lenders and the LC Issuers harmless from and against
any and all liability, expense, loss, damage, claim of damage, or injury, made
against the Administrative Agent, the Lenders and the LC Issuers by Obligors or
by any other Person, arising from or incurred by reason of such administration
of this Agreement on a combined basis, except to the extent such liability,
expense, loss, damage, claim of damage, or injury solely arises from the gross
negligence or willful misconduct or breach of the obligations under the Loan
Documents of the Administrative Agent, the Lenders and the LC Issuers, as
applicable.
9.11.    Obligors’ Integrated Operations. Each Obligor represents and warrants
to the Administrative Agent, the Lenders and the LC Issuers that the collective
administration of the Loans is being undertaken by the Administrative Agent, the
Lenders and the LC Issuers pursuant to this Agreement because Obligors are
integrated in their operation and administration and require financing on a
basis permitting the availability of credit from time to time to the Obligors.
Each Obligor will derive benefit, directly and indirectly, from such collective
administration and credit availability because the successful operation of each
Obligor is enhanced by the continued successful performance of the integrated
group.
9.12.    Foreign Subsidiary Borrowers. Notwithstanding anything contained in
this Article IX to the contrary, (i) no Foreign Subsidiary Borrower shall be
liable hereunder for any of the Loans made to, or any other Obligations incurred
solely by or on behalf of, any Obligor which is a Domestic Subsidiary, and (ii)
no Subsidiary Borrower that is an Excluded Domestic Subsidiary shall be liable
hereunder for any of the Loans made to, or any other Obligations incurred solely
by or on behalf of, any Obligor (other than itself) which is a Domestic
Subsidiary.
9.13.    Keepwell. Each Obligor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Article IX or the Subsidiary Guaranty, as
applicable, in respect of Specified Swap Obligations (provided, however, that
each Obligor shall only be liable under this paragraph for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this paragraph or otherwise under this Article IX voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). Each Obligor intends that this paragraph constitute,
and this paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Obligor and each Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


79



--------------------------------------------------------------------------------

Exhibit 10.1


.
ARTICLE X    

GENERAL PROVISIONS
10.1.    Survival of Representations. All representations and warranties of the
Obligors contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
10.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any limitation or
prohibition provided by any applicable statute or regulation.
10.3.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
10.4.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Obligors, the Foreign Subsidiary Borrowers, the Agents,
the LC Issuers and the Lenders and supersede all prior agreements and
understandings among the Obligors, the Foreign Subsidiary Borrowers, the Agents,
the LC Issuers and the Lenders relating to the subject matter thereof other than
the fee letter described in Section 11.13.
10.5.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agents are authorized to act as such). The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 10.6 (provided that, with respect to the Arrangers, only
J.P. Morgan Securities LLC shall enjoy the benefits of Section 10.6(i)), 10.10,
11.11, and 11.13 to the extent specifically set forth therein and shall have the
right to enforce such provisions on its own behalf and in its own name to the
same extent as if it were a party to this Agreement.
10.6.    Expenses; Indemnification.
(i)    The Obligors shall reimburse the Administrative Agent for any reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ and
paralegals’ fees, time charges and expenses of attorneys and paralegals for the
Administrative Agent, which attorneys and paralegals may not be employees of the
Administrative Agent and expenses of and fees for other advisors and
professionals engaged by the Administrative Agent) paid or incurred by the
Administrative Agent in connection with the investigation, preparation,
negotiation, documentation, execution, delivery, syndication, distribution
(including, without limitation, via the internet), review, amendment,
modification, administration and collection of the Loan Documents. The Obligors
also agree to reimburse the Agents, Arrangers, the LC Issuers and the Lenders
for any reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ and paralegals’ fees, time charges and expenses of attorneys and
paralegals for the Agents, the Arrangers, the LC Issuers and the Lenders, which
attorneys and paralegals may not be employees of the Agents, the Arrangers, the
LC Issuers or the Lenders) paid or incurred by the Agents, the Arrangers, any LC
Issuers or any Lender in connection with the collection and enforcement of the
Loan Documents. Notwithstanding anything herein or in any other Loan Document to
the contrary, any and all provisions in this Agreement or in any other Loan
Document that obligates the Company or any of its Subsidiaries to pay the
attorney’s fees


80



--------------------------------------------------------------------------------

Exhibit 10.1


or expenses of another Person shall be deemed to obligate the Company or such
Subsidiary (as the case may be) to pay the actual and reasonable attorney’s fees
and expenses of such Person and such fees and expenses shall be calculated
without giving effect to any statutory presumptions as to the reasonableness or
the amount thereof that may apply under applicable law.
(ii)    The Obligors hereby further agree to indemnify the Agents, the
Arrangers, the LC Issuers, each Lender, their respective affiliates, and each of
their directors, officers and employees (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all reasonable expenses of litigation or
preparation therefor whether or not the Agents, the Arrangers, the LC Issuers,
any Lender or any affiliate is a party thereto, and all reasonable attorneys’
and paralegals’ fees, time charges and expenses of attorneys and paralegals of
the party seeking indemnification, which attorneys and paralegals may or may not
be employees of such party seeking indemnification) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents or
any other transactions contemplated hereby or the direct or indirect application
or proposed application of the proceeds of any Credit Extension hereunder,
including any of the foregoing arising from or related to any claim, litigation,
investigation, arbitration or proceeding is brought by the Borrowers or any
other Loan Party or its or their respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto, except
to the extent that they are determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from (A) the gross negligence
or willful misconduct of such Indemnitee, (B) the material breach by such
Indemnitee of its express obligations under the Loan Documents pursuant to a
claim initiated by the Company or any of its Subsidiaries or (C) any dispute
solely among Indemnitees (not arising as a result of any act or omission by the
Company or any of its Subsidiaries or Affiliates) other than claims against any
of the Administrative Agent, the Arrangers or the Lenders in its capacity or in
fulfilling its role as the Administrative Agent, an Arranger, a LC Issuer or the
Swing Line Lender or any similar role under or in connection with this
Agreement). The obligations of the Obligors under this Section 10.6 shall
survive the termination of this Agreement.
10.7.    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders, to the extent that the Administrative Agent deems necessary.
10.8.    Accounting.
(a)    Except as provided to the contrary herein, all accounting terms used
herein shall be interpreted and all accounting determinations hereunder shall be
made in accordance with Agreement Accounting Principles. If any changes in
generally accepted accounting principles are hereafter required or permitted and
are adopted by the Company or any of its Subsidiaries with the agreement of its
independent certified public accountants and such changes result in a change in
the method of calculation of any of the financial covenants, tests, restrictions
or standards herein or in the related definitions or terms used therein
(“Accounting Changes”), the parties hereto agree, at the Company’s request, to
enter into negotiations, in good faith, in order to amend such provisions in a
credit neutral manner so as to reflect equitably such changes with the desired
result that the criteria for evaluating the Company’s and its Subsidiaries’
financial condition shall be the same after such changes as if such changes had
not been made; provided, however, until such provisions are amended in a manner
reasonably mutually satisfactory to the Company, the Administrative Agent and
the Required Lenders, no Accounting Change shall be given effect in such
calculations and all financial statements and reports required to be delivered
hereunder shall be prepared in accordance with Agreement


81



--------------------------------------------------------------------------------

Exhibit 10.1


Accounting Principles without taking into account such Accounting Changes. In
the event such amendment is entered into, all references in this Agreement to
Agreement Accounting Principles shall mean generally accepted accounting
principles as of the date of such amendment. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) in a manner such that any obligations relating to a
lease that was accounted for by a Person as an operating lease as of the Closing
Date and any similar lease entered into after the Closing Date by such Person
shall be accounted for as obligations relating to an operating lease and not as
a Capitalized Lease.
(b)    Notwithstanding anything to the contrary contained in Section 10.8(a) or
in the definition of “Capitalized Lease Obligations,” in the event of an
accounting change requiring all leases to be capitalized, only those leases
(assuming for purposes hereof that such leases were in existence on the date
hereof) that would constitute capital leases in conformity with GAAP on the date
hereof shall be considered capital leases, and all calculations and deliverables
under this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith.
10.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
10.10.    Nonliability of Lenders. The relationship between the Obligors and the
Foreign Subsidiary Borrowers on the one hand and the Lenders, the LC Issuers and
the Agents on the other hand shall be solely that of borrower (and/or guarantor,
as applicable) and lender. None of the Agents, the Arrangers, the LC Issuers or
any Lender shall have any fiduciary responsibilities to the Obligors or the
Foreign Subsidiary Borrowers. None of the Agents, the Arrangers, the LC Issuers
or any Lender undertakes any responsibility to the Obligors or any Foreign
Subsidiary Borrower to review or inform the Obligors or the Foreign Subsidiary
Borrowers of any matter in connection with any phase of any Obligor’s or Foreign
Subsidiary Borrower’s business or operations. The Obligors and the Foreign
Subsidiary Borrowers agree that none of the Agents, the Arrangers, the LC
Issuers or any Lender shall have liability to the Obligors or the Foreign
Subsidiary Borrowers (whether sounding in tort, contract or otherwise) for
losses suffered by the Obligors or the Foreign Subsidiary Borrowers in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final, non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct or breach of the
obligations under the Loan Documents of the party from which recovery is sought.
None of the Agents, the Arrangers, the LC Issuers or any Lender shall have any
liability with respect to, and the Obligors and the Foreign Subsidiary Borrowers
hereby waive, releases and agrees not to sue for, any special, indirect,


82



--------------------------------------------------------------------------------

Exhibit 10.1


consequential or punitive damages suffered by the Obligors and the Foreign
Subsidiary Borrowers in connection with, arising out of, or in any way related
to the Loan Documents or the transactions contemplated thereby.
10.11.    Confidentiality. Each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(under the terms of confidence that are substantially the same as this Section
in the case of any disclosure covered by clause (i), (ii), (vi) or (vii) below):
(i) to other Lenders and their respective Affiliates in connection with the
transactions contemplated by this Agreement, (ii) to legal counsel, accountants,
and other professional advisors to such Lender in connection with the
transactions contemplated by this Agreement or to a Transferee or prospective
Transferee in connection with the transactions contemplated by this Agreement,
(iii) to regulatory officials as required by applicable law as determined by
such Lender (which determination shall be conclusive and binding on all parties
hereto), (iv) to any Person as required by law, regulation, or legal process as
determined by such Lender (which determination shall be conclusive and binding
on all parties hereto), (v) to any Person to the extent required in any legal
proceeding to which such Lender is a party as determined by such Lender (which
determination shall be conclusive and binding on all parties hereto), (vi) to
such Lender’s direct or indirect contractual counterparties in swap agreements
relating to the Loans or to legal counsel, accountants and other professional
advisors to such counterparties, (vii) permitted by Section 13.4, (viii) on a
confidential basis to (1) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided for herein or
(2) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of identification numbers with respect to the credit
facilities provided for herein, (ix) with the consent of the Company or (x) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section, or (2) becomes available to the
Administrative Agent, any Lender, any LC Issuers or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company who
did not acquire such information as a result of a breach of this Section 10.11.
For the purposes of this Section 10.11, “Information” means all information
received from the Company or the Company’s agents, advisors or representatives
relating to the Company or its business, other than any such information that is
available to the Administrative Agent, any LC Issuer or any Lender on a
nonconfidential basis prior to disclosure by the Company and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT


83



--------------------------------------------------------------------------------

Exhibit 10.1


THE COMPANY, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
10.12.    Intentionally Omitted
10.13.    Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.
10.14.    Disclosure. The Obligors, the Foreign Subsidiary Borrowers and each
Lender hereby acknowledge and agree that JPMorgan and/or its respective
Affiliates and certain of the other Lenders and/or their respective Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with the Obligors and its Affiliates.
10.15.    Subordination of Intercompany Indebtedness. The Obligors agree that
any and all claims of any Obligor against any Guarantor with respect to any
“Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor or
any other guarantor of all or any part of the Obligations, or against any of its
properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Obligations; provided that, and not in
contravention of the foregoing, so long as no Default is continuing the Obligors
may make loans to and receive payments in the ordinary course with respect to
such Intercompany Indebtedness to the extent otherwise permitted under this
Agreement. Notwithstanding any right of any Obligor to ask, demand, sue for,
take or receive any payment from any Guarantor, all rights, liens and security
interests of the Obligors, whether now or hereafter arising and howsoever
existing, in any assets of any Guarantor (whether constituting part of any
collateral given to any Agent or any Lender to secure payment of all or any part
of the Obligations or otherwise) shall be and are subordinated to the rights of
the Agents, the LC Issuers and the Lenders in those assets. No Obligor shall
have any right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until all of the
Obligations arising under the Loan Documents (other than contingent indemnity
obligations) shall have been fully paid and satisfied (in cash) and all
financing arrangements pursuant to all of the Loan Documents have been
terminated. If all or any part of the assets of any Guarantor, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of any Guarantor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any Guarantor is dissolved or if substantially
all of the assets of any Guarantor are sold (other than in an transaction
permitted under this Agreement), then, and in any such event (such events being
herein referred to as an “Insolvency Event”), any payment or distribution of any
kind or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any indebtedness of any Guarantor
to any Obligor (“Intercompany Indebtedness”) shall be paid or delivered directly
to the Administrative Agent for application on any of the Obligations, due or to
become due, until such Obligations arising under the Loan Documents (other than
contingent indemnity obligations) shall have first been fully paid and satisfied
(in cash). Should any payment, distribution, security or instrument or proceeds
thereof be received by any Obligor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Obligations arising under the Loan Documents (other than contingent
indemnity obligations) and the termination of all financing arrangements
pursuant to all of the Loan Documents, such Obligor shall receive and hold the
same in trust, as trustee, for the benefit of the


84



--------------------------------------------------------------------------------

Exhibit 10.1


Agents, the LC Issuers and the Lenders and shall forthwith deliver the same to
the Administrative Agent, for the benefit of the Agents, the LC Issuers and the
Lenders, in precisely the form received (except for the endorsement or
assignment of such Obligor where necessary), for application to any of the
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by such Obligor as the property of the Agents, the LC Issuers and the
Lenders. If any Obligor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Obligor agrees that
until the Obligations arising under the Loan Documents (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among the Obligors
and the Agents, the LC Issuers and the Lenders have been terminated, no Obligor
will assign or transfer to any Person (other than the Administrative Agent or
any other transferee that agrees to be bound by the terms of this Agreement in
writing (in form and substance acceptable to the Administrative Agent)) any
claim any Obligor has or may have against any Guarantor.
10.16.    No Advisory or Fiduciary Responsibility. Each Obligor and each Foreign
Subsidiary Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Company with respect to the Loan Documents and the
transactions contemplated therein and not as a financial advisor or a fiduciary
to, or an agent of, such Obligor or such Foreign Subsidiary Borrower or any
other person. Each Obligor and each Foreign Subsidiary Borrower agrees that it
will not assert any claim against any Credit Party based on an alleged breach of
fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby. Additionally, each Obligor and each Foreign
Subsidiary Borrower acknowledges and agrees that no Credit Party is advising
such Obligor or such Foreign Subsidiary Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction.
Each Obligor and each Foreign Subsidiary Borrower shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Credit Parties shall have no responsibility or liability to the Borrower
with respect thereto.
Each Obligor and each Foreign Subsidiary Borrower further acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that each Credit
Party, together with its Affiliates, is a full service securities or banking
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Credit Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, each Obligor and each Foreign
Subsidiary Borrower and other companies with which it may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Credit Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.
In addition, each Obligor and each Foreign Subsidiary Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that each Credit Party
and its affiliates may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which each Obligor and each Foreign Subsidiary Borrower and their respective
Subsidiaries may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from any Obligor or any Foreign Subsidiary Borrower by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
any Obligor or any Foreign


85



--------------------------------------------------------------------------------

Exhibit 10.1


Subsidiary Borrower in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies. Each Obligor and each Foreign Subsidiary
Borrower also acknowledges that no Credit Party has any obligation to use in
connection with the transactions contemplated by the Loan Documents, or to
furnish to any Obligor or any Foreign Subsidiary Borrower, confidential
information obtained from other companies.
10.17.    USA PATRIOT ACT NOTIFICATION. The following notification is provided
to the Obligors and the Foreign Subsidiary Borrowers pursuant to Section 326 of
the USA Patriot Act of 2001 (the “Patriot Act”), 31 U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
each Obligor and each Foreign Subsidiary Borrower: When any Obligor (or Foreign
Subsidiary Borrower, as applicable) opens an account, if such Obligor (or such
Foreign Subsidiary Borrower, as applicable) is an individual, the Administrative
Agent and the Lenders will ask for such Obligor’s (or such Foreign Subsidiary
Borrower’s, as applicable) name, residential address, tax identification number,
date of birth, and other information that will allow the Administrative Agent
and the Lenders to identify such Obligor (or such Foreign Subsidiary Borrower,
as applicable), and, if such Obligor (or such Foreign Subsidiary Borrower, as
applicable) is not an individual, the Administrative Agent and the Lenders will
ask for such Obligor’s (or such Foreign Subsidiary Borrower’s, as applicable)
name, tax identification number, business address, and other information that
will allow the Administrative Agent and the Lenders to identify such Obligor (or
such Foreign Subsidiary Borrower, as applicable). The Administrative Agent and
the Lenders may also ask, if any Obligor (or any Foreign Subsidiary Borrower, as
applicable) is an individual, to see such Obligor’s (or such Foreign Subsidiary
Borrower’s, as applicable) driver’s license or other identifying documents, and,
if such Obligor (or such Foreign Subsidiary Borrower, as applicable) is not an
individual, to see such Obligor’s (or such Foreign Subsidiary Borrower’s, as
applicable) legal organizational documents or other identifying documents.
Without limiting the foregoing, each Lender that is subject to the requirements
of Patriot Act hereby notifies each Loan Party that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.
10.18.    Replacement of Non-Consenting Lenders. If, (i) in connection with any
proposed amendment, waiver or consent requiring the consent of “each Lender” or
“each Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), or (ii) any Lender makes a claim for compensation
under Section 3.1 or 3.5 an (“Increased Cost Lender”) then the Company may elect
to replace such Non-Consenting Lender or Increased Cost Lender as a Lender party
to this Agreement, provided that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the Company
and the Administrative Agent shall agree, as of such date, to purchase for cash
the Loans and other Obligations due to such Non-Consenting Lender or Increased
Cost Lender pursuant to an Assignment Agreement and to become a Lender for all
purposes under this Agreement and to assume all obligations of such
Non-Consenting Lender or Increased Cost Lender to be terminated as of such date
and to comply with the requirements of Section 13.3, and (ii) each Borrower
shall pay to such Non-Consenting Lender or Increased Cost Lender in same day
funds on the day of such replacement (1) all interest, fees and other amounts
then accrued but unpaid to such Non-Consenting Lender by such Borrower hereunder
to and including the date of termination, including without


86



--------------------------------------------------------------------------------

Exhibit 10.1


limitation payments due to such Non-Consenting Lender under Sections 3.1 and 3.5
(other than any disputed amounts), and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 3.4 had the Loans of such Non-Consenting Lender or Increased Cost
Lender been prepaid on such date rather than sold to the replacement Lender.
ARTICLE XI    

THE AGENTS
11.1.    Appointment; Nature of Relationship. JPMorgan Chase Bank, N.A. is
hereby appointed by each of the Lenders as the Administrative Agent hereunder
and under each other Loan Document, and each of the Lenders irrevocably
authorizes the Administrative Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. Each of Wells Fargo Bank, National Association and Bank of
America, N.A. is hereby appointed by each of the Lenders as the Co-Syndication
Agents hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Co-Syndication Agents to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. Each of Branch Banking & Trust Company,
KeyBank National Association, PNC Bank, National Association, TD Bank, N.A., The
Toronto-Dominion Bank, New York Branch and U.S. Bank National Association is
hereby appointed by the Lenders as a Co-Documentation Agent hereunder and under
each other Loan Document, and each of the Lenders irrevocably authorizes the
Co-Documentation Agents to act as the contractual representatives of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. Each Agent agrees to act as such contractual representative upon the
express conditions contained in this Article XI. Notwithstanding the use of the
defined term “Administrative Agent”, “Co-Syndication Agent” or “Co-Documentation
Agent”, it is expressly understood and agreed that no Agent shall have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that each Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In their capacities as the
Lenders’ contractual representative, the Agents (i) do not hereby assume any
fiduciary duties to any of the Lenders, (ii) are “representatives” of the
Lenders within the meaning of Section 9-102 of the Uniform Commercial Code and
(iii) are acting as independent contractors, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to assert no claim against any
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender hereby waives.
11.2.    Powers. Each Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to such Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agents shall have no implied duties or fiduciary duties to the Lenders or any
obligation to the Lenders to take any action thereunder, except any action
specifically provided by the Loan Documents to be taken by the applicable
Agents.
11.3.    General Immunity. No Agent or any of its respective directors,
officers, agents or employees shall be liable to the Obligors or any Foreign
Subsidiary Borrower, the Lenders or any Lender for any action taken or omitted
to be taken by it or them hereunder or under any other Loan Document or in
connection herewith or therewith except to the extent such action or inaction is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to have arisen from the gross negligence or willful misconduct of
such Person.


87



--------------------------------------------------------------------------------

Exhibit 10.1


11.4.    No Responsibility for Loans, Recitals, etc. No Agent or any of its
respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agents or any of them;
(d) the existence or possible existence of any Default or Unmatured Default;
(e) the validity, enforceability, effectiveness, sufficiency or genuineness of
any Loan Document or any other instrument or writing furnished in connection
therewith; (f) the value, sufficiency, creation, perfection or priority of any
Lien in any collateral security; or (g) the financial condition of the Obligors
or any other guarantor of any of the Obligations or of any of the Company’s or
any such guarantor’s respective Subsidiaries. The Agents shall have no duty to
disclose to the Lenders information that is not required to be furnished by any
Obligor to any Agent at such time, but is voluntarily furnished by any Obligor
to such Agent (either in its capacity as an Agent or in its individual
capacity).
11.5.    Action on Instructions of Lenders. Each Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders (or all of the Lenders in the event that and to the extent that
this Agreement expressly requires such), and such instructions and any action
taken or failure to act pursuant thereto shall be binding on all of the Lenders.
The Lenders hereby acknowledge that the Agents shall be under no duty to take
any discretionary action permitted to be taken by any of them pursuant to the
provisions of this Agreement or any other Loan Document unless they shall be
requested in writing to do so by the Required Lenders (or all of the Lenders in
the event that and to the extent that this Agreement expressly requires such).
Each Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.
11.6.    Employment of Agents and Counsel. Any Agent may execute any of its
respective duties as an Agent hereunder and under any other Loan Document by or
through employees, agents, and attorneys-in-fact and shall not be answerable to
the Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. Each Agent shall be entitled to advice of
counsel concerning the contractual arrangement between such Agent and the
Lenders and all matters pertaining to such Agent’s duties hereunder and under
any other Loan Document.
11.7.    Reliance on Documents; Counsel. Each Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by such Agent, which counsel
may be employees of such Agent.
11.8.    Agents’ Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify each Agent ratably in proportion to the Lenders’ Pro
Rata Shares of Aggregate Commitment (or, after the Facility Termination Date, of
the Aggregate Outstanding Credit Exposure) (i) for any amounts not reimbursed by
the Obligors for which such Agent is entitled to reimbursement by the Obligors
under the Loan Documents, (ii) for any other expenses incurred by such Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, but not limited
to, for any expenses incurred by such Agent in connection with any dispute
between such Agent and any Lender or between two or more of the Lenders) and
(iii) for any liabilities, obligations, losses,


88



--------------------------------------------------------------------------------

Exhibit 10.1


damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against such Agent in connection with any
dispute between such Agent and any Lender or between two or more of the
Lenders), or the enforcement of any of the terms of the Loan Documents or of any
such other documents, provided that (i) no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final, non-appealable
judgment in a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Agent and (ii) any indemnification
required pursuant to Section 3.5(viii) shall, notwithstanding the provisions of
this Section 11.8, be paid by the relevant Lender in accordance with the
provisions thereof. The obligations of the Lenders under this Section 11.8 shall
survive payment of the Obligations and termination of this Agreement.
11.9.    Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Unmatured Default hereunder unless such
Agent has received written notice from a Lender or the Obligors referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that any Agent receives such
a notice, such Agent shall give prompt notice thereof to the Lenders.
11.10.    Rights as a Lender. In the event any Agent is a Lender, such Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Aggregate Commitment and its Credit Extensions as
any Lender and may exercise the same as though it were not an Agent, and the
term “Lender” or “Lenders” shall, at any time when any Agent is a Lender, unless
the context otherwise indicates, include such Agent in its individual capacity.
Each Agent and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Company or any of its Subsidiaries in which the Company or such
Subsidiary is not restricted hereby from engaging with any other Person.
11.11.    Lender Credit Decision. Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Lender also acknowledges that it will, independently and without reliance
upon any Agent, the Arranger or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents. Except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the Person serving as Agent
for any of its Affiliates in any capacity.
11.12.    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Company, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
(45) days after the retiring Administrative Agent gives notice of its intention
to resign. Upon any such resignation, the Required Lenders shall have the right
to appoint, in consultation with the Company, on behalf of the Borrowers and the
Lenders, a successor Administrative Agent. If no successor Administrative Agent


89



--------------------------------------------------------------------------------

Exhibit 10.1


shall have been so appointed by the Required Lenders within thirty (30) days
after the resigning Administrative Agent’s giving notice of its intention to
resign, then the resigning Administrative Agent may appoint, on behalf of the
Borrowers and the Lenders, a successor Administrative Agent. Notwithstanding the
previous sentence, the Administrative Agent may at any time, without the consent
of any Borrower or any Lender, appoint any of its Affiliates which is a
commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrowers shall make all payments in respect of the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the Lenders. No successor Administrative Agent shall be deemed to
be appointed hereunder until such successor Administrative Agent has accepted
the appointment. Any such successor Administrative Agent shall be a commercial
bank having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Administrative Agent. Upon the effectiveness of the resignation
of the Administrative Agent, the resigning Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of an Administrative
Agent, the provisions of this Article XI shall continue in effect for the
benefit of such Administrative Agent in respect of any actions taken or omitted
to be taken by it while it was acting as the Administrative Agent hereunder and
under the other Loan Documents. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate pursuant to this Section 11.12, then (a) the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Administrative Agent and (b) the references
to “JPMorgan” in the definitions of “Prime Rate” and in Section 2.21.11(i), in
Section 10.14 and in the last sentence of Section 2.13(i) shall be deemed to be
a reference to such successor Administrative Agent in its individual capacity.
11.13.    Agent Fees. The Company agrees to pay to the Administrative Agent, for
its account, the fees agreed to by the Company and the Administrative Agent as
agreed from time to time.
11.14.    Delegation to Affiliates. The Borrowers and the Lenders agree that any
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the applicable Agent is entitled under
Articles IX and X.
11.15.    Release of Guarantors. Upon (i) the liquidation or dissolution of any
Guarantor (provided that, for purposes of this Section 11.15, “Guarantor” shall
not include the Company), or the sale of all of the Capital Stock of any
Guarantor owned by the Company and its Subsidiaries, in each case so long as
such transaction does not violate the terms of any Loan Document or is consented
to in writing by the Required Lenders or all of the Lenders, as applicable or
(ii) the termination of all the Commitments, and the payment and satisfaction in
full in cash of all Obligations arising under the Loan Documents (other than
contingent indemnity obligations), such Guarantor shall be automatically
released from all obligations under the applicable Guaranty and any other Loan
Documents to which it is a party (other than contingent indemnity obligations),
and upon at least five (5) Business Days’ prior written request by the Company
(or such shorter period of time as is reasonably determined by the
Administrative Agent to be acceptable), the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the applicable Guarantor from its
obligations under the applicable Guaranty and such other Loan Documents;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s
reasonable opinion,


90



--------------------------------------------------------------------------------

Exhibit 10.1


would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Guarantor without recourse
or warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations of the Obligors, or any other Guarantor’s obligations
under the applicable Guaranty, or, if applicable, any obligations of the Company
or any Subsidiary in respect of the proceeds of any such sale retained by the
Company or any Subsidiary.
11.16.    Posting of Communications.The Borrowers agree that the Administrative
Agent may, but shall not be obligated to, make any Communications available to
the Lenders and the LC Issuers by posting the Communications on IntraLinks™,
DebtDomain, SyndTrak, ClearPar or any other electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).
(i)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the LC Issuers and the Borrowers acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. Each of the Lenders, the LC Issuer and each Borrower
hereby approves distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.
(ii)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY CO-DOCUMENTATION AGENT, ANY CO-SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, ANY LC ISSUER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.
(iii)    “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any LC
Issuer by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.


91



--------------------------------------------------------------------------------

Exhibit 10.1


(iv)    Each Lender and LC Issuer agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and LC Issuer agrees
(i) to notify the Administrative Agent in writing (which could be in the form of
electronic communication) from time to time of such Lender’s or LC Issuer’s (as
applicable) email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.
(v)    Each of the Lenders, each LC Issuer and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.
Nothing herein shall prejudice the right of the Administrative Agent, any Lender
or any LC Issuer to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.
11.17.    Certain ERISA Matters(a) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrowers or any other Loan
Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Facility LCs or the Aggregate Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Facility LCs, the Commitments and this Agreement,
and the conditions for exemptive relief thereunder are and will continue to be
satisfied in connection therewith,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Facility LCs, the Aggregate Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Facility LCs, the Aggregate Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Facility
LCs, the Aggregate Commitments and this Agreement, or


92



--------------------------------------------------------------------------------

Exhibit 10.1


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(a)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that:
(i)    none of the Administrative Agent, or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Facility LCs, the Aggregate Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Facility LCs, the Aggregate Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Facility LCs, the Aggregate Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Facility LCs, the Aggregate Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Facility LCs,
the Aggregate Commitments or this Agreement.
(i)    The Administrative Agent, and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Facility LCs, the Aggregate Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Facility LCs or the Aggregate Commitments for
an amount less than the amount being paid for an interest in the Loans, the
Facility LCs or the Aggregate Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,


93



--------------------------------------------------------------------------------

Exhibit 10.1


arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
ARTICLE XII    

SETOFF; RATABLE PAYMENTS
12.1.    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or (to the extent permitted by applicable law) any Affiliate of any
Lender to or for the credit or account of any Obligor may be offset and applied
toward the payment of the Obligations owing to such Lender, whether or not the
Obligations, or any part thereof, shall then be due.
12.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Aggregate Outstanding Credit Exposure (other than
payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a participation in the Aggregate Outstanding Credit
Exposure held by the other Lenders so that after such purchase each Lender will
hold its Pro Rata Share of the Aggregate Outstanding Credit Exposure. If any
Lender, whether in connection with setoff or amounts which might be subject to
setoff or otherwise, receives collateral or other protection for its Obligations
or such amounts which may be subject to setoff, such Lender agrees, promptly
upon demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Shares of the Aggregate Outstanding Credit Exposure. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.
ARTICLE XIII    

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
13.1.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Obligors and the Foreign
Subsidiary Borrowers and the Lenders and their respective successors and assigns
permitted hereby, except that (i) no Obligor or any Foreign Subsidiary Borrower
shall have the right to assign its rights or obligations under the Loan
Documents without the prior written consent of each Lender, (ii) any assignment
by any Lender must be made in compliance with Section 13.3, and (iii) any
transfer by participation must be made in compliance with Section 13.2. Any
attempted assignment or transfer by any party not made in compliance with this
Section 13.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with Section 13.3.2. The
parties to this Agreement acknowledge that clause (ii) of this Section 13.1
relates only to absolute assignments and this Section 13.1 does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or any other central
banking authority or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 13.3. The Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 13.3;
provided, however, that the Administrative


94



--------------------------------------------------------------------------------

Exhibit 10.1


Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person. Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.
13.2.    Participations.
13.2.1    Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities that are not Ineligible Institutions
(“Participants”) participating interests in any Aggregate Outstanding Credit
Exposure owing to such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Aggregate Outstanding Credit Exposure and the holder of any Note
issued to it in evidence thereof for all purposes under the Loan Documents, all
amounts payable by the Borrowers under this Agreement shall be determined as if
such Lender had not sold such participating interests, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.
13.2.2    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Aggregate Outstanding Credit Exposure or Commitment
in which such Participant has an interest which would require consent of all of
the Lenders pursuant to the terms of Section 8.2 or of any other Loan Document.
13.2.3    Benefit of Certain Provisions. The Borrowers agree that each
Participant shall be deemed to have the right of setoff provided in Section 12.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 12.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 12.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 12.2 as if each Participant were a Lender.
The Borrowers further agree that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4, 3.5, 10.6 and 10.10 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 13.3, provided that (i) a Participant shall not be entitled to receive
any greater payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the
participating interest to such Participant would have received had it retained
such interest for its own account, unless the sale of such interest to such
Participant is made with the prior written consent of the Company, and (ii) each
Participant agrees to comply with the provisions of Section 3.5 to the same
extent as if it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Notes or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in


95



--------------------------------------------------------------------------------

Exhibit 10.1


any Commitments, Notes or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Notes or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
13.3.    Assignments.
13.3.1    Permitted Assignments. Any Lender may at any time assign to one or
more banks or other entities that are not Ineligible Institutions (“Purchasers”)
all or any part of its rights and obligations under the Loan Documents. Such
assignment shall be evidenced by an agreement substantially in the form of
Exhibit C or in such other form as may be agreed to by the parties thereto (each
such agreement, an “Assignment Agreement”). Each such assignment with respect to
a Purchaser which is not a Lender or an Affiliate of a Lender or an Approved
Fund shall either be in an amount equal to the entire applicable Aggregate
Commitment and Aggregate Outstanding Credit Exposure of the assigning Lender or
(unless each of ABL and the Administrative Agent otherwise consents) be in an
aggregate amount with respect to any Class of Loans or Commitments of not less
than $5,000,000. The amount of the assignment shall be based on the Aggregate
Commitment or Aggregate Outstanding Credit Exposure (if the Aggregate Commitment
has been terminated) subject to the Assignment Agreement, determined as of the
date of such assignment or as of the “Trade Date,” if the “Trade Date” is
specified in the Assignment Agreement. The assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Company and its affiliates and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
13.3.2    Consents. The consent of ABL shall be required prior to an assignment
becoming effective unless the Purchaser is a Lender, an Affiliate of a Lender or
an Approved Fund; provided that ABL shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided, further, that the consent of ABL shall not be required if a
Default has occurred and is continuing or if such assignment is in connection
with the physical settlement of credit derivative transactions, which credit
derivative transactions shall have been entered into by the applicable Lender in
connection with such Lender’s management of its credit portfolio in the ordinary
course of business. The consent of the Administrative Agent (and each LC Issuer
and the Swing Line Lender solely in respect of an assignment in respect of a
Revolving Loan or a Revolving Commitment related thereto) shall be required
prior to an assignment becoming effective. Any consent required under this
Section 13.3.2 shall not be unreasonably withheld or delayed.
13.3.3    Effect; Effective Date. Upon (i) delivery to the Administrative Agent
of an Assignment Agreement, together with any consents required by
Sections 13.3.1 and 13.3.2, and (ii) payment of a $3,500 fee to the
Administrative Agent for processing such assignment (unless such fee is waived
by the Administrative Agent or unless such assignment is made to such assigning
Lender’s Affiliate), such assignment shall become effective on the effective
date specified in such Assignment Agreement (the “Effective Date”). The
Assignment Agreement shall contain a representation by the Purchaser to the
effect that none of the consideration used to make the purchase of any
Commitment and Aggregate Outstanding Credit Exposure under such Assignment
Agreement constitutes “plan assets” as defined under ERISA and


96



--------------------------------------------------------------------------------

Exhibit 10.1


that the rights and interests of the Purchaser in and under the Loan Documents
will not be “plan assets” under ERISA. On and after the Effective Date, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party thereto, and the transferor Lender shall
be released with respect to any Commitment and Aggregate Outstanding Credit
Exposure assigned to such Purchaser without any further consent or action by any
Obligor, any Foreign Subsidiary Borrower, the Lenders or the Administrative
Agent. In the case of an assignment covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
Lender hereunder but shall continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the applicable
agreement. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 13.3 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 13.2. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 13.3.3, the transferor
Lender, the Administrative Agent and the Borrowers shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments and Aggregate Outstanding Credit
Exposure, as adjusted pursuant to such assignment.
13.3.4    The Register. The Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Chicago, Illinois a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender, and participations of each Lender in Facility LCs, pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers at any reasonable time and from time to time upon
reasonable prior notice.
13.4.    Dissemination of Information. The Obligors authorize each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and its Subsidiaries, including
without limitation any information contained in any reports or other information
delivered by any Borrower pursuant to Section 6.1; provided that each Transferee
and prospective Transferee agrees to be bound by Section 10.11 of this
Agreement.
13.5.    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(iv) and Section 3.5(vii).
13.6.    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


97



--------------------------------------------------------------------------------

Exhibit 10.1


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
ARTICLE XIV    

NOTICES
14.1.    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to Section 14.2
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
(i)    if to the Company or any Borrower, to it c/o Acuity Brands, Inc., 1170
Peachtree Street, N.E., Suite 2300, Atlanta, Georgia, Attention of Dan Smith,
Senior Vice President, Treasurer and Secretary (Telecopy No. (404) 853-1430;
Telephone No. (404) 853-1423);
(ii)    if to the Administrative Agent, (A) in the case of Advances denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 S. Dearborn Street, Chicago,
Illinois 60603, Attention of Joyce King (Telecopy No. (888) 292-9533;
jpm.agency.servicing.4@jpmorgan.com and with a copy to
joyce.p.king@jpmorgan.com) and (B) in the case of Borrowings denominated in
Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,
London E14 5JP, Attention of The Manager, Loan & Agency Services (Telecopy
No. 44 207 777 2360), and in each case with a copy to JPMorgan Chase Bank, N.A.,
3475 Piedmont Road NE, 18th Floor, Atlanta, Georgia 30305, Attention of John
Horst (Telecopy No. (404) 926-2579);
(iii)    if to JPMorgan as an LC Issuer, to it at JPMorgan Chase Bank, N.A., 10
S. Dearborn Street, Chicago, Illinois 60603, Attention of Joyce King (Telecopy
No. (888) 292-9533; jpm.agency.servicing.4@jpmorgan.com and with a copy to
joyce.p.king@jpmorgan.com), or in the case of any other LC Issuer, to it at the
address and telecopy number specified from time to time by such LC Issuer to the
Company and the Administrative Agent;
(iv)    if to the Swing Line Lender, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn Street, Chicago, Illinois 60603, Attention of Joyce King (Telecopy
No. (888) 292-9533; jpm.agency.servicing.4@jpmorgan.com and with a copy to
joyce.p.king@jpmorgan.com); and


98



--------------------------------------------------------------------------------

Exhibit 10.1


(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through the Approved Electronic Platform, to the
extent provided in Section 14.2 below, shall be effective as provided in such
Section.
14.2.    Electronic Communications.
(i)    Notices and other communications to the Lenders and the LC Issuers
hereunder may be delivered or furnished by using the Approved Electronic
Platform pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(ii)    Unless the Administrative Agent otherwise prescribes, (1) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (2) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (1), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (1)
and (2) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
14.3.    Change of Address. Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
ARTICLE XV    

COUNTERPARTS
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy,


99



--------------------------------------------------------------------------------

Exhibit 10.1


e-mailed .pdf or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.
ARTICLE XVI    

CHOICE OF LAW; CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF VENUE,
FORUM AND JURY TRIAL
16.1.    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
16.2.    CONSENT TO JURISDICTION. EACH OBLIGOR AND EACH FOREIGN SUBSIDIARY
BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT FOR NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
16.3.    SERVICE OF PROCESS. EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.1. EACH
FOREIGN SUBSIDIARY BORROWER IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY, AS
ITS AUTHORIZED AGENT, TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE
NATURE REFERRED TO IN SECTION 16.2 IN ANY FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY. THE COMPANY HEREBY REPRESENTS, WARRANTS AND CONFIRMS
THAT THE COMPANY HAS AGREED TO ACCEPT SUCH APPOINTMENT (AND ANY SIMILAR
APPOINTMENT BY A GUARANTOR WHICH IS A FOREIGN


100



--------------------------------------------------------------------------------

Exhibit 10.1


SUBSIDIARY). SAID DESIGNATION AND APPOINTMENT SHALL BE IRREVOCABLE BY EACH SUCH
FOREIGN SUBSIDIARY BORROWER UNTIL ALL LOANS, ALL REIMBURSEMENT OBLIGATIONS,
INTEREST THEREON AND ALL OTHER AMOUNTS PAYABLE BY SUCH FOREIGN SUBSIDIARY
BORROWER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN
FULL IN ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF AND SUCH FOREIGN
SUBSIDIARY BORROWER SHALL HAVE BEEN TERMINATED AS A BORROWER HEREUNDER PURSUANT
TO SECTION 2.22. EACH FOREIGN SUBSIDIARY BORROWER HEREBY CONSENTS TO PROCESS
BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN
SECTION 16.2 IN ANY FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY BY
SERVICE OF PROCESS UPON THE COMPANY AS PROVIDED IN THIS SECTION 16.3; PROVIDED
THAT, TO THE EXTENT LAWFUL AND POSSIBLE, NOTICE OF SAID SERVICE UPON SUCH AGENT
SHALL BE MAILED BY REGISTERED OR CERTIFIED AIR MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED, TO THE COMPANY AND (IF APPLICABLE TO) SUCH FOREIGN SUBSIDIARY
BORROWER AT ITS ADDRESS SET FORTH IN THE ASSUMPTION LETTER TO WHICH IT IS A
PARTY OR TO ANY OTHER ADDRESS OF WHICH SUCH FOREIGN SUBSIDIARY BORROWER SHALL
HAVE GIVEN WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WITH A COPY THEREOF TO
THE COMPANY). EACH FOREIGN SUBSIDIARY BORROWER IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL CLAIM OF ERROR BY REASON OF ANY SUCH
SERVICE IN SUCH MANNER AND AGREES THAT SUCH SERVICE SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH FOREIGN SUBSIDIARY BORROWER IN
ANY SUCH SUIT, ACTION OR PROCEEDING AND SHALL, TO THE FULLEST EXTENT PERMITTED
BY LAW, BE TAKEN AND HELD TO BE VALID AND PERSONAL SERVICE UPON AND PERSONAL
DELIVERY TO SUCH FOREIGN SUBSIDIARY BORROWER. TO THE EXTENT ANY FOREIGN
SUBSIDIARY BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION
OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT,
EXECUTION OR OTHERWISE), EACH FOREIGN SUBSIDIARY BORROWER HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF
ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.
16.4.    WAIVER OF VENUE AND FORUM. EACH OBLIGOR AND EACH FOREIGN SUBSIDIARY
BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT
MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 16.2. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
16.5.    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, THE OBLIGORS, EACH FOREIGN SUBSIDIARY BORROWER, THE AGENTS, EACH LC ISSUER
AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED


101



--------------------------------------------------------------------------------

Exhibit 10.1


THEREUNDER. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
[Signature Pages Follow]






102



--------------------------------------------------------------------------------


Exhibit 10.1


IN WITNESS WHEREOF, the Company, the initial Borrowers, the Lenders, the LC
Issuers and the Agents have executed this Agreement as of the date first above
written.
ACUITY BRANDS, INC., as the Company
By: /s/ C. Dan Smith
Name: C. Dan Smith
Title: Senior Vice President, Treasurer, and Secretary






Signature Page to Credit Agreement
Acuity Brands, Inc. et al



--------------------------------------------------------------------------------


Exhibit 10.1


ACUITY BRANDS LIGHTING, INC., as a Borrower
By:/s/ C. Dan Smith
Name: C. Dan Smith
Title: Senior Vice President, Treasurer, and Secretary






Signature Page to Credit Agreement
Acuity Brands, Inc. et al



--------------------------------------------------------------------------------


Exhibit 10.1


JPMORGAN CHASE BANK, N.A., as the Administrative Agent, as the Swing Line
Lender, as an LC Issuer and as a Lender
By: /s/ Blakely Engel
Name: Blakely Engel
Title: Vice President






Signature Page to Credit Agreement
Acuity Brands, Inc. et al



--------------------------------------------------------------------------------


Exhibit 10.1


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Syndication Agent and as a
Lender
By: /s/ Kara Treiber
Name: Kara Treiber
Title: Director






Signature Page to Credit Agreement
Acuity Brands, Inc. et al



--------------------------------------------------------------------------------


Exhibit 10.1


BANK OF AMERICA, N.A., as a Co-Syndication Agent and as a Lender
By: /s/ Ryan Maples
Name: Ryan Maples
Title: Sr. Vice President






Signature Page to Credit Agreement
Acuity Brands, Inc. et al



--------------------------------------------------------------------------------


Exhibit 10.1


BRANCH BANKING & TRUST COMPANY, as a Co-Documentation Agent and as a Lender
By: /s/Bradley Sands
Name: Bradley Sands
Title: Vice President






Signature Page to Credit Agreement
Acuity Brands, Inc. et al

--------------------------------------------------------------------------------


Exhibit 10.1


KEYBANK NATIONAL ASSOCIATION, as a Co-Documentation Agent and as a Lender
By: /s/Suzannah Valdivia
Name: Suzannah Valdivia
Title: Senior Vice President






Signature Page to Credit Agreement
Acuity Brands, Inc. et al

--------------------------------------------------------------------------------


Exhibit 10.1


PNC BANK, NATIONAL ASSOCIATION, as a Co-Documentation Agent and as a Lender
By: /s/Bunny Dalbec
Name: Bunny Dalbec
Title: Senior Vice President






Signature Page to Credit Agreement
Acuity Brands, Inc. et al

--------------------------------------------------------------------------------


Exhibit 10.1


TD BANK, N.A., as a Co-Documentation Agent and as a Lender
By: /s/Alan Garson
Name: Alan Garson
Title: Senior Vice President






Signature Page to Credit Agreement
Acuity Brands, Inc. et al

--------------------------------------------------------------------------------


Exhibit 10.1


The Tornoto-Dominion Bank, New York Branch, as a Co-Documentation Agent and as a
Lender
By: /s/ Annie Dorval
Name: Annie Dorval
Title: Authorized Signatory






Signature Page to Credit Agreement
Acuity Brands, Inc. et al

--------------------------------------------------------------------------------


Exhibit 10.1


U.S. BANK NATIONAL ASSOCIATION, as a Co-Documentation Agent and as a Lender
By: /s/ Mark Irey
Name: Mark Irey
Title: Vice President








Signature Page to Credit Agreement
Acuity Brands, Inc. et al



--------------------------------------------------------------------------------


Exhibit 10.1


PRICING SCHEDULE
 
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Revolving Loan Applicable Margin (Eurocurrency Advances)
1.00%
1.10%
1.20%
1.30%
1.375%
Revolving Loan Applicable Margin (ABR Advances)
0%
0.10%
0.20%
0.30%
0.375%
Term Loan Applicable Margin (Eurocurrency Advances)
0.875%
0.975%
1.075%
1.175%
1.25%
Term Loan Applicable Margin (ABR Advances)
0%
0%
0.075%
0.175%
0.25%
Applicable Facility Fee Rate
0.125%
0.15%
0.175%
0.20%
0.25%



The Applicable Margin and Applicable Facility Fee Rate shall be determined in
accordance with the foregoing table based on the Company’s Leverage Ratio as
reflected in the then most recent Financials. Adjustments, if any, to the
Applicable Margin or Applicable Facility Fee Rate shall be effective as of the
fifth (5th) Business Day following the date the Administrative Agent has
received the applicable Financials. If the Company fails to deliver the
Financials to the Administrative Agent at the time required pursuant to
Section 6.1(i) or 6.1(ii), as applicable, then the adjustment to the Applicable
Margin and Applicable Facility Fee Rate shall be the highest adjustment to the
Applicable Margin and Applicable Facility Fee Rate set forth in the foregoing
table until the fifth (5th) Business Day following the date such Financials are
so delivered.
Notwithstanding anything herein to the contrary, from the Closing Date to but
not including the fifth (5th) Business Day following the date the Administrative
Agent has received the Financials for the fiscal year of the Company ending on
or about June 30, 2018, the Applicable Margin and Applicable Facility Fee Rate
shall be determined based upon Level I Status (unless such Financials
demonstrate any other Status should have been applicable during such period, in
which case such other Status shall be deemed to be applicable during such
period).
For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.1(i) or 6.1(ii), respectively.
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
referred to in the most recent Financials, the Leverage Ratio is less than or
equal to 1.25 to 1.00.
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter referred to in the most recent Financials, (i) the Company has not
qualified for Level I Status and (ii) the Leverage Ratio is less than or equal
to 1.75 to 1.00.
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter referred to in the most recent Financials, (i) the Company has not
qualified for Level I Status or Level II Status and (ii) Leverage Ratio is less
than or equal to 2.25 to 1.00.







--------------------------------------------------------------------------------

Exhibit 10.1


“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter referred to in the most recent Financials, (i) the Company has not
qualified for Level I Status, Level II Status or Level III Status and
(ii) Leverage Ratio is less than or equal to 2.75 to 1.00.
“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.











--------------------------------------------------------------------------------


Exhibit 10.1


COMMITMENT SCHEDULE
LENDER
REVOLVING COMMITMENT
TERM LOAN COMMITMENT
AGGREGATE COMMITMENT
JPMorgan Chase Bank, N.A.
$70,000,000
$70,000,000
$140,000,000
Wells Fargo Bank, National Association
$60,000,000
$60,000,000
$120,000,000
Bank of America, N.A.
$60,000,000
$60,000,000
$120,000,000
Branch Banking & Trust Company
$42,000,000
$42,000,000
$84,000,000
KeyBank National Association
$42,000,000
$42,000,000
$84,000,000
PNC Bank, National Association
$42,000,000
$42,000,000
$84,000,000
TD Bank, N.A.
--
$42,000,000
$42,000,000
The Toronto-Dominion Bank, New York Branch
$42,000,000
--
$42,000,000
U.S. Bank National Association
$42,000,000
$42,000,000
$84,000,000
TOTAL:
$400,000,000
$400,000,000
$800,000,000










--------------------------------------------------------------------------------


Exhibit 10.1




ACTIVE 232606351
EXHIBIT A

[Intentionally Omitted]









--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT B

COMPLIANCE CERTIFICATE

To:
The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of June 29, 2018 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Acuity Brands, Inc., a Delaware
corporation (the “Company”), Acuity Brands Lighting, Inc. (“ABL”), the
Subsidiary Borrowers from time to time parties thereto, the lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES IN HIS OR HER REPRESENTATIVE CAPACITY ON BEHALF
OF THE COMPANY THAT:
1.I am the duly elected of the Company;
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
4.    Schedule I attached hereto sets forth financial data and computations
evidencing the Company’s compliance with certain covenants of the Agreement, all
of which data and computations are true, complete and correct.
5.    Schedule II attached hereto sets forth the various reports and deliveries
which are required at this time under the Agreement and the other Loan Documents
and the status of compliance.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:







--------------------------------------------------------------------------------

Exhibit 10.1


The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of , .
ACUITY BRANDS, INC.


By:                     
Name:
Title:







--------------------------------------------------------------------------------

Exhibit 10.1


SCHEDULE 1 TO COMPLIANCE CERTIFICATE

Compliance as of _________, ____ with
Provisions of and of
the Agreement
I.FINANCIAL COVENANTS
A.
MAXIMUM LEVERAGE RATIO (Section 6.18.1)

(1)
Indebtedness For Borrowed Money (excluding any undrawn amounts in respect of
Facility LCs)    =    $___________

(2)
EBITDA

(a)
EBIT (Item B(1) below)        $___________

(b)
Depreciation expense    +    $___________

(c)
Amortization expense    +    $___________

(d)
EBITDA    =    $___________

(3)
Leverage Ratio (Ratio of 1 to 2(d))         _____ to 1.00

(4)
State whether the Leverage Ratio exceeded the ratio permitted under Section
6.18.1        Yes/No

B.
MINIMUM INTEREST EXPENSE COVERAGE RATIO (Section 6.18.2)

(1)
EBIT:

(a)
Net Income        $___________

(b)
Interest Expense    +    $___________

(c)
Charges against income for foreign, federal,








--------------------------------------------------------------------------------

Exhibit 10.1


state and local taxes    +    $___________


(d)
Other non-recurring non-cash charges    +    $___________

(e)
Non-cash expenses associated with stock     +    $___________
compensation plan    

(f)
Extraordinary non-recurring cash charges    +    $___________
[Maximum: $15,000,000 over the term of the Credit Agreement]

(g)
Other non-recurring non-cash credits    -    $___________

(h)
EBIT    =    $___________

(2)
Interest Expense        $___________

(3)
Fixed Charge Coverage Ratio (Ratio of 1(g) to 2)         _____ to 1.00

(4)
State whether the Fixed Charge Coverage Ratio was less than the ratio permitted
under Section 6.18.2        Yes/No

II.    OTHER MISCELLANEOUS PROVISIONS
A.
SUBSIDIARY INDEBTEDNESS (Section 6.11)

(1)
Aggregate principal amount of intercompany Indebtedness owed to the Company or
any Guarantor by any Subsidiary that is not a Guarantor [Maximum: 10% of
Consolidated Net Worth]        $____________

(2)
Aggregate principal amount of Receivables Facility Attributed
Indebtedness        $____________
[Maximum: $300,000,000]

(3)
Aggregate principal amount of other Indebtedness incurred by the Company and its
Subsidiaries not otherwise permitted under Section 6.11         








--------------------------------------------------------------------------------

Exhibit 10.1


$____________
[Maximum: $150,000,000]    
B.
Guarantors (Section 6.10)

(1)
Attached hereto is a list of all Subsidiaries of the Company, which list
includes an indication of whether such Subsidiaries are parties to a Guaranty.










--------------------------------------------------------------------------------

Exhibit 10.1


SCHEDULE II TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due







--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT C

ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Agent as contemplated
below, the interest in and to all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including without
limitation any letters of credit, guaranties and swingline loans included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity),
suits, causes of action and any other right of the Assignor against any Person
whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.







--------------------------------------------------------------------------------

Exhibit 10.1


1.
Assignor:
 
 
 
 
 
2.
Assignee:
 
 [and is an Affiliate/Approved
 
 
Fund of [identify Lender]1
 
 
 
 
3.
Borrower(s):
Acuity Brands Lighting, Inc. and the Subsidiary Borrowers
 
 
 
 
4.
Agent:
JPMorgan Chase Bank, N.A.
, as the agent under the Credit
 
 
Agreement.
 
 
 
5.
Credit Agreement:
The Credit Agreement dated as of June 29, 2018 (as amended, modified, renewed or
extended from time to time) among Acuity Brands, Inc., Acuity Brands Lighting,
Inc., the Subsidiary Borrowers from time to time parties thereto, the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Agent.
 
 
1 Select as applicable.
 
6.
Assigned Interest:
 
 
 
 
 
 
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders*
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans2
____________
$
$
_______%
____________
$
$
_______%
____________
$
$
_______%
 
 
 
7.
Trade Date:
 
3 
 
 
 
 
Effective Date: ____________________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]
 
 
 
 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
 
 










--------------------------------------------------------------------------------

Exhibit 10.1


 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
By:_________________________________
 
 
Title:
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 
By:_________________________________
 
 
Title:
 
 
 
 
[Consented to and]4Accepted:
 
 
 
JPMORGAN CHASE BANK, N.A., as Agent
 
 
 
By:____________________________
 
Title:
 
 
 
[Consented to:]5
 
 
 
*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.
4 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.
5 To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, LC Issuer) is required by the terms of the Credit Agreement.
 
 
 
 
[NAME OF RELEVANT PARTY]
 
 
 
By:_______________________________
 
Title:
 
 
 










--------------------------------------------------------------------------------

Exhibit 10.1


ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Documents, (v)
inspecting any of the property, books or records of any Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (vii)
attached as Schedule 1 to this Assignment and Assumption is any documentation
required to be delivered by the Assignee with respect to its tax status pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee and (b) agrees that (i) it will, independently and without reliance on
the Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2.    Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, Reimbursement Obligations, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.







--------------------------------------------------------------------------------

Exhibit 10.1


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT D

[Intentionally Omitted]









--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT E-1

REVOLVING NOTE
[●], 20[●]
[BORROWER’S NAME], (the “Borrower”) promises to pay to [LENDER] (the “Lender”)
the aggregate unpaid principal amount of all Revolving Loans made by the Lender
to the Borrower pursuant to Article II of the Agreement (as hereinafter
defined), in immediately available funds, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Revolving Loans in full on the Facility Termination Date.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of June 29, 2018 (which, as it may be
amended, restated, supplemented or otherwise modified and in effect from time to
time, is herein called the “Agreement”), among Acuity Brands, Inc. (the
“Company”), the Borrower, certain other Subsidiaries of the Company party
thereto as Borrowers, the lenders party thereto, including the Lender and
JPMorgan Chase Bank, N.A., as Administrative Agent, to which Agreement reference
is hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.
The Borrower hereby waives presentment, demand, protest and any notice of any
kind. No failure to exercise and no delay in exercising, any rights hereunder on
the part of the holder hereof shall operate as a waiver of such rights.
This Note shall be construed in accordance with and governed by the law of the
State of New York.
[BORROWER’S NAME]
By:                     
Print Name:
Title:







--------------------------------------------------------------------------------

Exhibit 10.1


SCHEDULE OF REVOLVING LOANS AND PAYMENTS
OF PRINCIPAL TO NOTE

DATED [●], 20[●]
 
 
Principal
Maturity
Principal
 
 
Currency of
Amount of
of Interest
Amount
Unpaid
Date
Revolving Loan
Revolving Loan
Period
Paid
Balance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT E-2

TERM NOTE
[●], 20[●]
[BORROWER’S NAME], (the “Borrower”) promises to pay to [LENDER] (the “Lender”)
the aggregate unpaid principal amount of all Term Loans made by the Lender to
the Borrower pursuant to Article II of the Agreement (as hereinafter defined),
in immediately available funds, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement. The
Borrower shall pay the principal of and accrued and unpaid interest on the Term
Loans in full on the Facility Termination Date.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Term Loan and the date and amount of each principal payment
hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of June 29, 2018 (which, as it may be
amended, restated, supplemented or otherwise modified and in effect from time to
time, is herein called the “Agreement”), among Acuity Brands, Inc. (the
“Company”), the Borrower, certain other Subsidiaries of the Company party
thereto as Borrowers, the lenders party thereto, including the Lender and
JPMorgan Chase Bank, N.A., as Administrative Agent, to which Agreement reference
is hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.
The Borrower hereby waives presentment, demand, protest and any notice of any
kind. No failure to exercise and no delay in exercising, any rights hereunder on
the part of the holder hereof shall operate as a waiver of such rights.
This Note shall be construed in accordance with and governed by the law of the
State of New York.
[BORROWER’S NAME]
By:                     
Print Name:
Title:







--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT F

LIST OF CLOSING DOCUMENTS

CLOSING DOCUMENTS

$800,000,000

CREDIT FACILITY

ACUITY BRANDS, INC.
ACUITY BRANDS LIGHTING, INC.
AND CERTAIN SUBSIDIARY BORROWERS

June 29, 2018

LIST OF CLOSING DOCUMENTS


A.    LOAN DOCUMENTS


1.
Credit Agreement (the “Credit Agreement”) by and among Acuity Brands, Inc., a
Delaware corporation (the “Company”), Acuity Brands Lighting, Inc., a Delaware
corporation (“ABL”), the Subsidiary Borrowers from time to time parties thereto
(together with ABL, the “Borrowers”), the institutions from time to time parties
thereto as lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as contractual representative capacity (the “Administrative Agent”),
evidencing a $800,000,000 five-year revolving and term loan credit facilities to
the Borrowers from the Lenders.

EXHIBITS
EXHIBIT A
--
[Intentionally Omitted]
EXHIBIT B
--
Form of Compliance Certificate
EXHIBIT C
--
Form of Assignment Agreement
EXHIBIT D
--
[Intentionally Omitted]
EXHIBIT E-1
--
Form of Revolving Note (if requested)
EXHIBIT E-2
--
Form of Term Note (if requested)
EXHIBIT F
--
List of Closing Documents
EXHIBIT G
--
Form of Guaranty
EXHIBIT H
--
Form of Assumption Letter
EXHIBIT I
--
Form of Increasing Lender Supplement
EXHIBIT J
--
Form of Augmenting Lender Supplement








--------------------------------------------------------------------------------

Exhibit 10.1



SCHEDULES
PRICING SCHEDULE
 
COMMITMENT SCHEDULE
 
SCHEDULE 2.21
Transitional Letters of Credit
SCHEDULE 5.5
Certain Disclosures
SCHEDULE 5.8
Subsidiaries
SCHEDULE 5.16
Environmental Matters
SCHEDULE 6.11
Existing Indebtedness
SCHEDULE 6.13
Existing Liens



2.
Guaranty (the “Guaranty”) executed by each of the Subsidiaries of the Company
identified on Appendix A attached hereto (the “Initial Guarantors”), in favor of
the Administrative Agent.

3.
Notes executed by the Borrowers in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.14 of the Credit Agreement (each a
“Requesting Lender”) in the aggregate principal amount of each such Requesting
Lender’s Commitment under the Credit Agreement.

B.    CORPORATE DOCUMENTS
4.
Certificates of the Secretary or Assistant Secretary of the Company, each
Borrower and each of the Initial Guarantors certifying (i) the Articles or
Certificates of Incorporation or comparable charter documents of the Company,
each such Borrower and each such Initial Guarantor (certified by the appropriate
governmental officer in its jurisdiction of incorporation and attached thereto);
(ii) the By-Laws or comparable governance documents (attached thereto) of the
Company, each such Borrower and each such Initial Guarantor as in effect on the
date of such certification, (iii) resolutions of the Board of Directors (or
other similar governing body) of the Company, each such Borrower and each such
Initial Guarantor authorizing, inter alia, the execution, delivery and
performance of each document to which it is a party, and (iv) the names and true
signatures of the incumbent officers of the Company, each such Borrower and each
such Initial Guarantor authorized to sign the documents to which it is a party
and, in the case of the Borrowers, authorized to request Advances under the
Credit Agreement.

5.
Good Standing Certificate for the Company, each Borrower and each Initial
Guarantor from the office of the appropriate governmental officer of their
respective jurisdiction of incorporation.

D.    OPINION
6.
Legal opinion delivered by King & Spalding LLP, counsel of the Company, the
Borrowers and the Initial Guarantors with respect to the Credit Agreement and
the Guaranty.

E.    FINANCIAL INFORMATION
7.
Financial Condition Certificate delivered by the Company’s chief financial
officer, with appropriate supporting information attached.








--------------------------------------------------------------------------------

Exhibit 10.1


F.     CLOSING CERTIFICATES AND MISCELLANEOUS
8.
Opening Compliance Certificate executed by an Authorized Officer of the Company,
showing the calculations necessary to determine compliance with the Credit
Agreement on the initial Borrowing Date.

9.
Officer’s Certificate of the Company certifying that on the Closing Date and
initial Borrowing Date (i) no Default or Unmatured Default has occurred and is
continuing, (ii) as of such date the representations and warranties of the
Company contained in the Credit Agreement are true and correct in all material
respects as of such date, (iii) as of such date there has been no material
adverse change in the business, property, financial condition or operations of
the Company and its Subsidiaries taken as a whole since August 31, 2017 and (iv)
there exists no injunction or temporary restraining order which would prohibit
the making of the initial Credit Extensions or any litigation seeking such
injunction or restraining order.

10.
Payoff Letter in respect of Existing Credit Agreement.








--------------------------------------------------------------------------------

Exhibit 10.1


APPENDIX A
Initial Guarantors
Company Name 
Incorporated
 
 
ABL IP Holding LLC
Georgia
 
 










--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT G

FORM OF GUARANTY

GUARANTY
THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”) is made as of June 29, 2018, by and among each of
the undersigned (the “Initial Guarantors” and along with any additional
Subsidiaries of the Company which become parties to this Guaranty by executing a
supplement hereto in the form attached as Annex I, the “Guarantors”) in favor of
the Administrative Agent, for the ratable benefit of the Holders of Obligations
(as defined below), under the Credit Agreement referred to below.
WITNESSETH:
WHEREAS, ACUITY BRANDS, INC., a Delaware corporation ( the “Company”), Acuity
Brands Lighting, Inc. (“ABL”), the Subsidiary Borrowers from time to time
parties thereto (and together with ABL, the “Borrowers”), the institutions from
time to time parties thereto as Lenders, and JPMORGAN CHASE BANK, N.A., in its
capacity as contractual representative (the “Administrative Agent”) for itself
and the other Lenders, have entered into a certain Credit Agreement dated as of
June 29, 2018 (as the same may be amended, restated, supplemented or otherwise
modified, and as in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to the Borrowers;
WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under the Credit Agreement that each of the Guarantors (constituting all
of the Subsidiaries of the Company required to execute this Guaranty pursuant to
Section 6.10 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all “Obligations”
(as defined in the Credit Agreement), including, without limitation, all
principal, interest, letter of credit reimbursement obligations and other
amounts that shall be at any time payable by the Company and the Borrowers under
the Credit Agreement and the other Loan Documents; and
WHEREAS, in consideration of the direct and indirect financial and other support
that one or more of the Borrowers has provided, and such direct and indirect
financial and other support as the Borrowers may in the future provide, to the
Guarantors, and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement, each of the Guarantors is willing to guarantee
the Obligations;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1.    Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.
SECTION 2.    Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance of any Facility LC) that:







--------------------------------------------------------------------------------

Exhibit 10.1


(A)    It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such standing or
authority could not reasonably be expected to have a Material Adverse Effect.
(B)    It (to the extent applicable) has the power and authority and legal right
to execute and deliver this Guaranty and to perform its obligations hereunder.
The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles.
(C)    Neither the execution and delivery by it of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will (i) violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation, limited liability company or partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating agreement or other management agreement, as the case may
be, or the provisions of any indenture, instrument or agreement to which the
Company or any of its Subsidiaries is a party or is subject, or by which it, or
its property, is bound, or (ii) conflict with, or constitute a default under, or
result in, or require, the creation or imposition of any Lien in, of or on its
property pursuant to the terms of, any such indenture, instrument or agreement.
No order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by it, is required to be obtained by it in
connection with the execution, delivery and performance by it of, or the
legality, validity, binding effect or enforceability against it of, this
Guaranty.
In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable the Borrowers to,
fully comply with those covenants and agreements of the Borrowers applicable to
such Guarantor set forth in the Credit Agreement.
SECTION 3.    The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment when due (whether at stated maturity, upon acceleration or
otherwise) of the Obligations, including, without limitation, (i) the principal
of and interest on each Advance made to any of the Borrowers pursuant to the
Credit Agreement, (ii) any Reimbursement Obligations of the Borrowers, (iii) all
Swap Obligations, and (iv) all Banking Services Obligations, and (v) all other
amounts payable by any of the Borrowers or any of their Subsidiaries under the
Credit Agreement and the other Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations” and the holders from
time to time of the Guaranteed Obligations being referred to collectively as the
“Holders of Obligations”). Upon failure by any Borrower or any of their
respective Affiliates, as applicable, to pay punctually any such amount, each of
the Guarantors agrees that it shall forthwith on demand pay such amount at the
place and in the manner specified in the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or the relevant Loan Document, as the case may
be.







--------------------------------------------------------------------------------

Exhibit 10.1


Each of the Guarantors hereby agrees that this Guaranty is an absolute,
irrevocable and unconditional guaranty of payment and is not a guaranty of
collection.
SECTION 4.    Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(A)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
(B)    any modification or amendment of or supplement to the Credit Agreement,
any Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;
(C)    any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other guaranties with
respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of any direct or indirect
security for the Guaranteed Obligations;
(D)    any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of any Borrower or any other guarantor of any of the
Guaranteed Obligations;
(E)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Obligations or
any other Person, whether in connection herewith or in connection with any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
(F)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or any other Loan Document, or any provision of
applicable law or regulation purporting to prohibit the payment by any Borrower
or any other guarantor of the Guaranteed Obligations, of any of the Guaranteed
Obligations;
(G)    the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;







--------------------------------------------------------------------------------

Exhibit 10.1


(H)    the election by, or on behalf of, any one or more of the Holders of
Obligations, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code;
(I)    any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(J)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of any of the Holders of Obligations or the Administrative
Agent for repayment of all or any part of the Guaranteed Obligations;
(K)    the failure of any other Guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
(L)    any other act or omission to act or delay of any kind by any Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Obligations or any other Person or any other circumstance whatsoever
which might, but for the provisions of this Section 4, constitute a legal or
equitable defense to, or discharge of, any Guarantor’s obligations hereunder
except as provided in Section 5.
SECTION 5.    Continuing Guaranty; Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations (other than contingent indemnity
obligations) shall have been paid in full in cash and the Commitments and all
Facility LCs issued under the Credit Agreement shall have terminated, expired or
been cash collateralized on terms and conditions reasonably satisfactory to the
Administrative Agent and the applicable LC Issuer. If at any time any payment of
the principal of or interest on any Advance, any Reimbursement Obligation or any
other amount payable by any Borrower or any other party under the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document (including a payment effected through exercise of a right of setoff) is
rescinded, or is or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise (including pursuant to
any settlement entered into by a Holder of Obligations in its discretion), each
of the Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated but if currency control or exchange regulations are imposed in the
country which issues such currency with the result that such currency (the
“Original Currency”) no longer exists or the relevant Guarantor is not able to
make payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.
SECTION 6.    General Waivers; Additional Waivers.
(A)    General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.
(B)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:







--------------------------------------------------------------------------------

Exhibit 10.1


(i)any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;
(ii)    (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Obligations to ascertain the
amount of the Guaranteed Obligations at any reasonable time; (d) notice of any
adverse change in the financial condition of the Company or any Borrower or of
any other fact that might increase such Guarantor’s risk hereunder; (e) notice
of presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;
(iii)    its right, if any, to require the Administrative Agent and the other
Holders of Obligations to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Holders of Obligations has
or may have against, the other Guarantors or any third party, or against any
Pledged Equity provided by the other Guarantors, or any third party; and each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly paid) of the other Guarantors
or by reason of the cessation from any cause whatsoever of the liability of the
other Guarantors in respect thereof;
(iv)     (a) any rights to assert against the Administrative Agent and the other
Holders of Obligations any defense (legal or equitable), set-off, counterclaim,
or claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Holders of Obligations; (b) any defense, set-off, counterclaim, or claim,
of any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent’s
and the other Holders of Obligations’ rights or remedies against the other
Guarantors; the alteration by the Administrative Agent and the other Holders of
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Obligations by operation of law as a result of the Administrative Agent’s and
the other Holders of Obligations’ intervention or omission; or the acceptance by
the Administrative Agent and the other Holders of Obligations of anything in
partial satisfaction of the Guaranteed Obligations; and (d) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and
(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Holders of Obligations; or (b) any election by the Administrative Agent
and the other Holders of Obligations under Section 1111(b) of Title 11 of the
United States Code entitled “Bankruptcy”, as now and hereafter







--------------------------------------------------------------------------------

Exhibit 10.1


in effect (or any successor statute), to limit the amount of, or any collateral
securing, its claim against the Guarantors.
SECTION 7.    Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
(A)    Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, the Guarantors (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waive any right
to enforce any remedy which the Holders of Obligations, LC Issuers or the
Administrative Agent now have or may hereafter have against any Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and the Guarantors waive any benefit of, and any right to
participate in, any security or collateral given to the Holders of Obligations,
the LC Issuers and the Administrative Agent to secure the payment or performance
of all or any part of the Guaranteed Obligations or any other liability of the
Borrowers to the Holders of Obligations or LC Issuers. Should any Guarantor have
the right, notwithstanding the foregoing, to exercise its subrogation rights,
each Guarantor hereby expressly and irrevocably (A) subordinates any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off that such Guarantor may have to the
indefeasible payment in full in cash of the Guaranteed Obligations and (B)
waives any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Guaranteed Obligations are indefeasibly paid in full in
cash. Each Guarantor acknowledges and agrees that this subordination is intended
to benefit the Administrative Agent and the other Holders of Obligations and
shall not limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the other
Holders of Obligations and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 7(A).
(B)    Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against either any Borrower or any other
Guarantor hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations; provided that, and
not in contravention of the foregoing, so long as no Default is continuing the
Guarantors may make loans to and receive payments in the ordinary course with
respect to such Intercompany Indebtedness to the extent otherwise permitted
under the Credit Agreement. Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Obligations and the Administrative
Agent in those assets. No Guarantor shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations (other than
contingent indemnity obligations) shall have been fully paid and satisfied (in
cash) and all financing arrangements pursuant to any Loan Document, any Swap
Agreement or any Banking Services Agreement have been terminated. If all or any
part of the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold (other than in an transaction permitted under the Credit Agreement),
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash,







--------------------------------------------------------------------------------

Exhibit 10.1


securities or other property, which shall be payable or deliverable upon or with
respect to any indebtedness of any Obligor to any Guarantor (“Intercompany
Indebtedness”) shall be paid or delivered directly to the Administrative Agent
for application on any of the Guaranteed Obligations, due or to become due,
until such Guaranteed Obligations (other than contingent indemnity obligations)
shall have first been fully paid and satisfied (in cash). Should any payment,
distribution, security or instrument or proceeds thereof be received by the
applicable Guarantor upon or with respect to the Intercompany Indebtedness after
any Insolvency Event and prior to the satisfaction of all of the Guaranteed
Obligations (other than contingent indemnity obligations) and the termination of
all financing arrangements pursuant to any Loan Document among any of the
Borrowers and the Holders of Obligations, such Guarantor shall receive and hold
the same in trust, as trustee, for the benefit of the Holders of Obligations and
shall forthwith deliver the same to the Administrative Agent, for the benefit of
the Holders of Obligations, in precisely the form received (except for the
endorsement or assignment of the Guarantor where necessary), for application to
any of the Guaranteed Obligations, due or not due, and, until so delivered, the
same shall be held in trust by the Guarantor as the property of the Holders of
Obligations. If any such Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same. Each Guarantor
agrees that until the Guaranteed Obligations (other than the contingent
indemnity obligations) have been paid in full (in cash) and satisfied and all
financing arrangements pursuant to any Loan Document among any of the Borrowers
and the Holders of Obligations have been terminated, no Guarantor will assign or
transfer to any Person (other than the Administrative Agent or any other
transferee that agrees to be bound by the terms of this Guaranty in writing (in
form and substance acceptable to the Administrative Agent)) any claim any such
Guarantor has or may have against any Obligor.
SECTION 8.    Contribution with Respect to Guaranteed Obligations.
(A)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement, the Swap Agreements and the Banking
Services Agreements, such Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.
(B)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.
(C)    This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors,







--------------------------------------------------------------------------------

Exhibit 10.1


jointly and severally, to pay any amounts as and when the same shall become due
and payable in accordance with the terms of this Guaranty.
(D)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.
(E)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Credit Agreement,
the Swap Agreements and the Banking Services Agreements.
SECTION 9.    Limitation of Guaranty. Notwithstanding any other provision of
this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.
SECTION 10.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrowers under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document is stayed
upon the insolvency, bankruptcy or reorganization of any Borrower, all such
amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.
SECTION 11.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Article XIV of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor at the address set forth below or such
other address or telecopy number as such party may hereafter specify for such
purpose by notice to the Administrative Agent in accordance with the provisions
of such Article XIV.
Notice Address for Guarantors:
c/o Acuity Brands, Inc.
        1170 Peachtree Street, NE
        Suite 2300
        Atlanta, Georgia 30309-7694
        Attention: Mr. Dan Smith
        Phone:     404-853-1423
        Fax: 404-853-1420
        E-mail: dan.smith@acuitybrands.com
with a copy to:
Acuity Brands Lighting, Inc.
        One Lithonia Way
        Conyers, Georgia 30012
        Attention: Mr. Barry R. Goldman








--------------------------------------------------------------------------------

Exhibit 10.1


        Phone:     770-860-3545    
        Fax: 770-785-9511
        E-mail: barry.goldman@acuitybrands.com
SECTION 12.    No Waivers. No failure or delay by the Administrative Agent or
any other Holder of Obligations in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided in this
Guaranty, the Credit Agreement, any Swap Agreement, any Banking Services
Agreement and the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies provided by law.
SECTION 13.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Obligations and their respective
successors and permitted assigns, provided, that no Guarantor shall have any
right to assign its rights or obligations hereunder without the consent of all
of the Lenders, and any such assignment in violation of this Section 13 shall be
null and void; and in the event of an assignment of any amounts payable under
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or the
other Loan Documents in accordance with the respective terms thereof, the rights
hereunder, to the extent applicable to the indebtedness so assigned, may be
transferred with such indebtedness. This Guaranty shall be binding upon each of
the Guarantors and their respective successors and assigns.
SECTION 14.    Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.
SECTION 15.    GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
SECTION 16.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.







--------------------------------------------------------------------------------

Exhibit 10.1


(B) WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
SECTION 17.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.
SECTION 18.    Taxes, Expenses of Enforcement, Etc.
(A) Taxes. Section 3.5 of the Credit Agreement shall be applicable, mutatis
mutandis, to all payments required to be made by any Guarantor under this
Guaranty.
(B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the Holders of Obligations for any reasonable costs and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Administrative Agent and the Holders of Obligations, which
attorneys may be employees of the Administrative Agent or the Holders of
Obligations) paid or incurred by the Administrative Agent or any Holders of
Obligation in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty. The
Administrative Agent agrees to distribute payments received from any of the
Guarantors hereunder to the Holders of Obligations on a pro rata basis for
application in accordance with the terms of the Credit Agreement.
Notwithstanding anything herein or in any other Loan Document to the contrary,
any and all provisions in this Guaranty or in any other Loan Document that
obligates any Guarantor to pay the attorney’s fees or expenses of another Person
shall be deemed to obligate such Guarantor to pay the actual and reasonable
attorney’s fees and expenses of such Person and such fees and expenses shall be
calculated without giving effect to any statutory presumptions as to the
reasonableness or the amount thereof that may apply under applicable law.
SECTION 19.    Setoff. During the continuation of a Default, each Holder of
Obligations (including the Administrative Agent) may, without notice to any
Guarantor and regardless of the acceptance of any security or collateral for the
payment hereof, appropriate and apply toward the payment of all or any part of
the Guaranteed Obligations (i) any indebtedness due or to become due from such
Holder of Obligations or the Administrative Agent to any Guarantor, and (ii) any
moneys, credits or other property belonging to any Guarantor, at any time held
by or coming into the possession of such Holder of Obligations (including the
Administrative Agent) or any of their respective affiliates.
SECTION 20.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of each of
the Borrowers and any and all endorsers and/or other Guarantors of all or any
part of the Guaranteed Obligations, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
Holders of Obligations (including the Administrative Agent) shall have any duty
to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Obligations (including the Administrative Agent) shall be under no
obligation







--------------------------------------------------------------------------------

Exhibit 10.1


(i) to undertake any investigation not a part of its regular business routine,
(ii) to disclose any information which such Holder of Obligations (including the
Administrative Agent), pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.
SECTION 21.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
SECTION 22.    Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Obligations (including
the Administrative Agent).
SECTION 23.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.
SECTION 24.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
applicable Loan Party to honor all of its obligations under this Guaranty or
Article IX of the Credit Agreement, as applicable, in respect of Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 24 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 24 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 24 shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s Guaranteed Obligations in accordance with the terms hereof and the
other Loan Documents. Each Qualified ECP Guarantor intends that this Section 24
constitute, and this Section 24 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used
herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
SECTION 25.    Release of Guarantors. The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 11.15 of
the Credit Agreement.
REMAINDER OF PAGE INTENTIONALLY BLANK







--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the Initial Guarantors have caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.
[GUARANTOR]




By: _______________________________
Name:
Title:




Acknowledged and Agreed
as of the date first written above:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:___________________________
Name:
Title:









--------------------------------------------------------------------------------

Exhibit 10.1


ANNEX I TO GUARANTY
Reference is hereby made to the Guaranty (the “Guaranty”) made as of June 29,
2018, by and among [__________] (the “Initial Guarantors” and along with any
additional Subsidiaries of the Company, which become parties thereto and
together with the undersigned, the “Guarantors”) in favor of the Administrative
Agent, for the ratable benefit of the Holders of Obligations, under the Credit
Agreement. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Guaranty. By its execution below, the undersigned
[NAME OF NEW GUARANTOR], a [_______________] [corporation] [partnership]
[limited liability company], agrees to become, and does hereby become, a
Guarantor under the Guaranty and agrees to be bound by such Guaranty as if
originally a party thereto. By its execution below, the undersigned represents
and warrants as to itself that all of the representations and warranties
contained in Section 2 of the Guaranty are true and correct in all material
respects as of the date hereof.
IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [_______________] [corporation]
[partnership] [limited liability company] has executed and delivered this Annex
I counterpart to the Guaranty as of this __________ day of _________, ____.
[NAME OF NEW GUARANTOR]


By:____________________________________
Title:__________________________________









--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT H

FORM OF ASSUMPTION LETTER

Form of Assumption Letter
_____________, 20__
To the Administrative Agent and the Lenders party to the
Credit Agreement referred
to below
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of June 29, 2018 by
and among Acuity Brands, Inc., the Subsidiary Borrowers from time to time
parties thereto, the financial institutions from time to time parties thereto as
lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as contractual
representative for itself and the other Lenders (the “Administrative Agent”) (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Terms defined in the Credit Agreement and used
herein are used herein as defined therein.
The undersigned, ______________ (the “Subsidiary”), a __________ [corporation],
wishes to become a “Subsidiary Borrower” under the Credit Agreement, and
accordingly hereby agrees that from the date hereof it shall become a
“Subsidiary Borrower” under the Credit Agreement and agrees that from the date
hereof and until the payment in full of the principal of and interest on all
Advances made to it under the Credit Agreement and performance of all of its
other obligations thereunder, and termination hereunder of its status as a
“Subsidiary Borrower” as provided below, it shall perform, comply with and be
bound by each of the provisions of the Credit Agreement which are stated to
apply to a “Borrower” or a “Subsidiary Borrower.” Without limiting the
generality of the foregoing, the Subsidiary hereby represents and warrants that
it has heretofore received a true and correct copy of the Credit Agreement
(including any modifications thereof or supplements or waivers thereto) as in
effect on the date hereof. In addition, the Subsidiary hereby authorizes each of
the other Borrowers to act on its behalf as and to the extent provided for in
Article II of the Credit Agreement in connection with the selection of Types and
Interest Periods for Advances and the conversion and continuation of Advances.
The Subsidiary further represents and warrants:
(A)    Existence and Standing. Such Subsidiary is a corporation, partnership or
limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent that the
failure to have such standing or authority could not reasonably be expected to
have a Material Adverse Effect.
(B)    Authorization and Validity. Such Subsidiary (to the extent applicable)
has the power and authority and legal right to execute and deliver the this
Assumption Letter and the other Loan Documents to which it is a party and to
perform its obligations thereunder or which have been filed by it as required by
the Credit Agreement. The execution and delivery by such Subsidiary of the Loan
Documents to which it is a party and the performance of its obligations
thereunder have been duly authorized by proper proceedings, and the Loan
Documents to which such entity is a party







--------------------------------------------------------------------------------

Exhibit 10.1


constitute legal, valid and binding obligations of such entity enforceable
against such entity in accordance with their terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally or by general equitable principles.
(C)    No Conflict; Government Consent. Neither the execution and delivery by
such Subsidiary of the Loan Documents, nor the consummation of the other
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on such Subsidiary or (ii) such Subsidiary’s articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, or operating agreement or
other management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which such Subsidiary is a party or is
subject, or by which it, or its property, is bound, or conflict with, or
constitute a default under, or result in, or require, the creation or imposition
of any Lien in, of or on the property of such Subsidiary pursuant to the terms
of, any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by such Subsidiary, is required to be obtained by such
Subsidiary in connection with the execution and delivery of the Loan Documents,
the borrowings under the Credit Agreement, the payment and performance by such
Subsidiary of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
So long as the principal of and interest on all Advances made to the Subsidiary
under the Credit Agreement shall have been repaid or paid in full, all Facility
LCs issued for the account of the Subsidiary have expired or been returned and
terminated and all other Obligations of the Subsidiary (other than continent
indemnity obligations) under the Credit Agreement shall have been fully
performed, the Company may, by not less than five (5) Business Days’ prior
notice to the Administrative Agent (who shall promptly notify the Lenders
thereof) terminate its status as a “Subsidiary Borrower” or “Borrower”, and such
Subsidiary shall be released from any future liability (other than contingent
indemnity obligations) as a “Subsidiary Borrower” or “Borrower” under the Credit
Agreement and the other Loan Documents.
CHOICE OF LAW. THIS ASSUMPTION LETTER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.







--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the Subsidiary has duly executed and delivered this
Assumption Letter as of the date and year first above written.
[Name of Subsidiary Borrower]


By:                        
Title:                    
Address for Notices under the Credit Agreement:
Consented to:
ACUITY BRANDS, INC.


By:                    
Name:                    
Title:                    







--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT I

FORM OF INCREASING LENDER SUPPLEMENT

Increasing Lender Supplement
Dated [_______]
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement dated as of
June 29, 2018 by and among Acuity Brands, Inc., the Subsidiary Borrowers from
time to time parties thereto, the financial institutions from time to time
parties thereto as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as
contractual representative for itself and the other Lenders (the “Administrative
Agent”) (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;
WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.23; and
WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to
$[__________] with respect thereto].
2.    The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
4.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.







--------------------------------------------------------------------------------

Exhibit 10.1


5.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]
By:__________________________________
Name:
Title:
Accepted and agreed to as of the date first written above:
ACUITY BRANDS, INC.
By:__________________________________

Name:

Title:
Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
By:__________________________________
Name:
Title:











--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT J

FORM OF AUGMENTING LENDER SUPPLEMENT

Augmenting Lender Supplement
Dated [_______]
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement dated as of
June 29, 2018 by and among Acuity Brands, Inc., the Subsidiary Borrowers from
time to time parties thereto, the financial institutions from time to time
parties thereto as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as
contractual representative for itself and the other Lenders (the “Administrative
Agent”) (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.23 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[__________]] [and] [a commitment with respect to Incremental Term
Loans of $[__________]].
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.







--------------------------------------------------------------------------------

Exhibit 10.1


3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4. The Company hereby represents and warrants that no Unmatured Default or
Default has occurred and is continuing on and as of the date hereof.
5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]







--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
By:_________________________________
Name:
Title:
Accepted and agreed to as of the date first written above:
ACUITY BRANDS, INC.
By:_________________________________

Name:

Title:
Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
By:_________________________________
Name:
Title:













































--------------------------------------------------------------------------------

Exhibit 10.1








GUARANTY
THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”) is made as of June 29, 2018, by and among each of
the undersigned (the “Initial Guarantors” and along with any additional
Subsidiaries of the Company which become parties to this Guaranty by executing a
supplement hereto in the form attached as Annex I, the “Guarantors”) in favor of
the Administrative Agent, for the ratable benefit of the Holders of Obligations
(as defined below), under the Credit Agreement referred to below.
WITNESSETH:
WHEREAS, ACUITY BRANDS, INC., a Delaware corporation ( the “Company”), Acuity
Brands Lighting, Inc. (“ABL”), the Subsidiary Borrowers from time to time
parties thereto (and together with ABL, the “Borrowers”), the institutions from
time to time parties thereto as Lenders, and JPMORGAN CHASE BANK, N.A., in its
capacity as contractual representative (the “Administrative Agent”) for itself
and the other Lenders, have entered into a certain Credit Agreement dated as of
June 29, 2018 (as the same may be amended, restated, supplemented or otherwise
modified, and as in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to the Borrowers;
WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under the Credit Agreement that each of the Guarantors (constituting all
of the Subsidiaries of the Company required to execute this Guaranty pursuant to
Section 6.10 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all “Obligations”
(as defined in the Credit Agreement), including, without limitation, all
principal, interest, letter of credit reimbursement obligations and other
amounts that shall be at any time payable by the Company and the Borrowers under
the Credit Agreement and the other Loan Documents; and
WHEREAS, in consideration of the direct and indirect financial and other support
that one or more of the Borrowers has provided, and such direct and indirect
financial and other support as the Borrowers may in the future provide, to the
Guarantors, and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement, each of the Guarantors is willing to guarantee
the Obligations;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1.    Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.
SECTION 2.    Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance of any Facility LC) that:
(A)    It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies







--------------------------------------------------------------------------------

Exhibit 10.1


to such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except to the
extent that the failure to have such standing or authority could not reasonably
be expected to have a Material Adverse Effect.
(B)    It (to the extent applicable) has the power and authority and legal right
to execute and deliver this Guaranty and to perform its obligations hereunder.
The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles.
(C)    Neither the execution and delivery by it of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will (i) violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation, limited liability company or partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating agreement or other management agreement, as the case may
be, or the provisions of any indenture, instrument or agreement to which the
Company or any of its Subsidiaries is a party or is subject, or by which it, or
its property, is bound, or (ii) conflict with, or constitute a default under, or
result in, or require, the creation or imposition of any Lien in, of or on its
property pursuant to the terms of, any such indenture, instrument or agreement.
No order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by it, is required to be obtained by it in
connection with the execution, delivery and performance by it of, or the
legality, validity, binding effect or enforceability against it of, this
Guaranty.
In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable the Borrowers to,
fully comply with those covenants and agreements of the Borrowers applicable to
such Guarantor set forth in the Credit Agreement.
SECTION 3.    The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment when due (whether at stated maturity, upon acceleration or
otherwise) of the Obligations, including, without limitation, (i) the principal
of and interest on each Advance made to any of the Borrowers pursuant to the
Credit Agreement, (ii) any Reimbursement Obligations of the Borrowers, (iii) all
Swap Obligations, and (iv) all Banking Services Obligations, and (v) all other
amounts payable by any of the Borrowers or any of their Subsidiaries under the
Credit Agreement and the other Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations” and the holders from
time to time of the Guaranteed Obligations being referred to collectively as the
“Holders of Obligations”). Upon failure by any Borrower or any of their
respective Affiliates, as applicable, to pay punctually any such amount, each of
the Guarantors agrees that it shall forthwith on demand pay such amount at the
place and in the manner specified in the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or the relevant Loan Document, as the case may
be. Each of the Guarantors hereby agrees that this Guaranty is an absolute,
irrevocable and unconditional guaranty of payment and is not a guaranty of
collection.







--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 4.    Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(A)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
(B)    any modification or amendment of or supplement to the Credit Agreement,
any Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;
(C)    any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other guaranties with
respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of any direct or indirect
security for the Guaranteed Obligations;
(D)    any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of any Borrower or any other guarantor of any of the
Guaranteed Obligations;
(E)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Obligations or
any other Person, whether in connection herewith or in connection with any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
(F)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or any other Loan Document, or any provision of
applicable law or regulation purporting to prohibit the payment by any Borrower
or any other guarantor of the Guaranteed Obligations, of any of the Guaranteed
Obligations;
(G)    the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;
(H)    the election by, or on behalf of, any one or more of the Holders of
Obligations, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code;







--------------------------------------------------------------------------------

Exhibit 10.1


(I)    any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(J)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of any of the Holders of Obligations or the Administrative
Agent for repayment of all or any part of the Guaranteed Obligations;
(K)    the failure of any other Guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
(L)    any other act or omission to act or delay of any kind by any Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Obligations or any other Person or any other circumstance whatsoever
which might, but for the provisions of this Section 4, constitute a legal or
equitable defense to, or discharge of, any Guarantor’s obligations hereunder
except as provided in Section 5.
SECTION 5.    Continuing Guaranty; Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations (other than contingent indemnity
obligations) shall have been paid in full in cash and the Commitments and all
Facility LCs issued under the Credit Agreement shall have terminated, expired or
been cash collateralized on terms and conditions reasonably satisfactory to the
Administrative Agent and the applicable LC Issuer. If at any time any payment of
the principal of or interest on any Advance, any Reimbursement Obligation or any
other amount payable by any Borrower or any other party under the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document (including a payment effected through exercise of a right of setoff) is
rescinded, or is or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise (including pursuant to
any settlement entered into by a Holder of Obligations in its discretion), each
of the Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated but if currency control or exchange regulations are imposed in the
country which issues such currency with the result that such currency (the
“Original Currency”) no longer exists or the relevant Guarantor is not able to
make payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.
SECTION 6.    General Waivers; Additional Waivers.
(A)    General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.
(B)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:
(vi)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;







--------------------------------------------------------------------------------

Exhibit 10.1


(vii)    (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Obligations to ascertain the
amount of the Guaranteed Obligations at any reasonable time; (d) notice of any
adverse change in the financial condition of the Company or any Borrower or of
any other fact that might increase such Guarantor’s risk hereunder; (e) notice
of presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;
(viii)    its right, if any, to require the Administrative Agent and the other
Holders of Obligations to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Holders of Obligations has
or may have against, the other Guarantors or any third party, or against any
Pledged Equity provided by the other Guarantors, or any third party; and each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly paid) of the other Guarantors
or by reason of the cessation from any cause whatsoever of the liability of the
other Guarantors in respect thereof;
(ix)     (a) any rights to assert against the Administrative Agent and the other
Holders of Obligations any defense (legal or equitable), set-off, counterclaim,
or claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Holders of Obligations; (b) any defense, set-off, counterclaim, or claim,
of any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent’s
and the other Holders of Obligations’ rights or remedies against the other
Guarantors; the alteration by the Administrative Agent and the other Holders of
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Obligations by operation of law as a result of the Administrative Agent’s and
the other Holders of Obligations’ intervention or omission; or the acceptance by
the Administrative Agent and the other Holders of Obligations of anything in
partial satisfaction of the Guaranteed Obligations; and (d) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and
(x)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Holders of Obligations; or (b) any election by the Administrative Agent
and the other Holders of Obligations under Section 1111(b) of Title 11 of the
United States Code entitled “Bankruptcy”, as now and hereafter in effect (or any
successor statute), to limit the amount of, or any collateral securing, its
claim against the Guarantors.
SECTION 7.    Subordination of Subrogation; Subordination of Intercompany
Indebtedness.







--------------------------------------------------------------------------------

Exhibit 10.1


(A)    Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, the Guarantors (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waive any right
to enforce any remedy which the Holders of Obligations, LC Issuers or the
Administrative Agent now have or may hereafter have against any Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and the Guarantors waive any benefit of, and any right to
participate in, any security or collateral given to the Holders of Obligations,
the LC Issuers and the Administrative Agent to secure the payment or performance
of all or any part of the Guaranteed Obligations or any other liability of the
Borrowers to the Holders of Obligations or LC Issuers. Should any Guarantor have
the right, notwithstanding the foregoing, to exercise its subrogation rights,
each Guarantor hereby expressly and irrevocably (A) subordinates any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off that such Guarantor may have to the
indefeasible payment in full in cash of the Guaranteed Obligations and (B)
waives any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Guaranteed Obligations are indefeasibly paid in full in
cash. Each Guarantor acknowledges and agrees that this subordination is intended
to benefit the Administrative Agent and the other Holders of Obligations and
shall not limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the other
Holders of Obligations and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 7(A).
(B)    Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against either any Borrower or any other
Guarantor hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations; provided that, and
not in contravention of the foregoing, so long as no Default is continuing the
Guarantors may make loans to and receive payments in the ordinary course with
respect to such Intercompany Indebtedness to the extent otherwise permitted
under the Credit Agreement. Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Obligations and the Administrative
Agent in those assets. No Guarantor shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations (other than
contingent indemnity obligations) shall have been fully paid and satisfied (in
cash) and all financing arrangements pursuant to any Loan Document, any Swap
Agreement or any Banking Services Agreement have been terminated. If all or any
part of the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold (other than in an transaction permitted under the Credit Agreement),
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations (other than contingent
indemnity







--------------------------------------------------------------------------------

Exhibit 10.1


obligations) shall have first been fully paid and satisfied (in cash). Should
any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations (other than contingent indemnity obligations) and the
termination of all financing arrangements pursuant to any Loan Document among
any of the Borrowers and the Holders of Obligations, such Guarantor shall
receive and hold the same in trust, as trustee, for the benefit of the Holders
of Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of the Holders of Obligations, in precisely the form received
(except for the endorsement or assignment of the Guarantor where necessary), for
application to any of the Guaranteed Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Guarantor as the property of
the Holders of Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among any of the
Borrowers and the Holders of Obligations have been terminated, no Guarantor will
assign or transfer to any Person (other than the Administrative Agent or any
other transferee that agrees to be bound by the terms of this Guaranty in
writing (in form and substance acceptable to the Administrative Agent)) any
claim any such Guarantor has or may have against any Obligor.
SECTION 8.    Contribution with Respect to Guaranteed Obligations.
(A)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement, the Swap Agreements and the Banking
Services Agreements, such Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.
(B)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.
(C)    This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
(D)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.







--------------------------------------------------------------------------------

Exhibit 10.1


(E)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Credit Agreement,
the Swap Agreements and the Banking Services Agreements.
SECTION 9.    Limitation of Guaranty. Notwithstanding any other provision of
this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.
SECTION 10.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrowers under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document is stayed
upon the insolvency, bankruptcy or reorganization of any Borrower, all such
amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.
SECTION 11.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Article XIV of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor at the address set forth below or such
other address or telecopy number as such party may hereafter specify for such
purpose by notice to the Administrative Agent in accordance with the provisions
of such Article XIV.
Notice Address for Guarantors:
c/o Acuity Brands, Inc.
        1170 Peachtree Street, NE
        Suite 2300
        Atlanta, Georgia 30309-7694
        Attention: Mr. Dan Smith
        Phone:     404-853-1423
        Fax: 404-853-1420
        E-mail: dan.smith@acuitybrands.com
with a copy to:
Acuity Brands Lighting, Inc.
        One Lithonia Way
        Conyers, Georgia 30012
        Attention: Mr. Barry R. Goldman
        Phone:     770-860-3545    
        Fax: 770-785-9511
        E-mail: barry.goldman@acuitybrands.com
SECTION 12.    No Waivers. No failure or delay by the Administrative Agent or
any other Holder of Obligations in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor







--------------------------------------------------------------------------------

Exhibit 10.1


shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided in this Guaranty, the Credit Agreement, any Swap
Agreement, any Banking Services Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.
SECTION 13.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Obligations and their respective
successors and permitted assigns, provided, that no Guarantor shall have any
right to assign its rights or obligations hereunder without the consent of all
of the Lenders, and any such assignment in violation of this Section 13 shall be
null and void; and in the event of an assignment of any amounts payable under
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or the
other Loan Documents in accordance with the respective terms thereof, the rights
hereunder, to the extent applicable to the indebtedness so assigned, may be
transferred with such indebtedness. This Guaranty shall be binding upon each of
the Guarantors and their respective successors and assigns.
SECTION 14.    Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.
SECTION 15.    GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
SECTION 16.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(B) WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.







--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 17.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.
SECTION 18.    Taxes, Expenses of Enforcement, Etc.
(A) Taxes. Section 3.5 of the Credit Agreement shall be applicable, mutatis
mutandis, to all payments required to be made by any Guarantor under this
Guaranty.
(B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the Holders of Obligations for any reasonable costs and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Administrative Agent and the Holders of Obligations, which
attorneys may be employees of the Administrative Agent or the Holders of
Obligations) paid or incurred by the Administrative Agent or any Holders of
Obligation in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty. The
Administrative Agent agrees to distribute payments received from any of the
Guarantors hereunder to the Holders of Obligations on a pro rata basis for
application in accordance with the terms of the Credit Agreement.
Notwithstanding anything herein or in any other Loan Document to the contrary,
any and all provisions in this Guaranty or in any other Loan Document that
obligates any Guarantor to pay the attorney’s fees or expenses of another Person
shall be deemed to obligate such Guarantor to pay the actual and reasonable
attorney’s fees and expenses of such Person and such fees and expenses shall be
calculated without giving effect to any statutory presumptions as to the
reasonableness or the amount thereof that may apply under applicable law.
SECTION 19.    Setoff. During the continuation of a Default, each Holder of
Obligations (including the Administrative Agent) may, without notice to any
Guarantor and regardless of the acceptance of any security or collateral for the
payment hereof, appropriate and apply toward the payment of all or any part of
the Guaranteed Obligations (i) any indebtedness due or to become due from such
Holder of Obligations or the Administrative Agent to any Guarantor, and (ii) any
moneys, credits or other property belonging to any Guarantor, at any time held
by or coming into the possession of such Holder of Obligations (including the
Administrative Agent) or any of their respective affiliates.
SECTION 20.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of each of
the Borrowers and any and all endorsers and/or other Guarantors of all or any
part of the Guaranteed Obligations, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
Holders of Obligations (including the Administrative Agent) shall have any duty
to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Obligations (including the Administrative Agent) shall be under no
obligation (i) to undertake any investigation not a part of its regular business
routine, (ii) to disclose any information which such Holder of Obligations
(including the Administrative Agent), pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(iii) to make any other or future disclosures of such information or any other
information to such Guarantor.







--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 21.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
SECTION 22.    Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Obligations (including
the Administrative Agent).
SECTION 23.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.
SECTION 24.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
applicable Loan Party to honor all of its obligations under this Guaranty or
Article IX of the Credit Agreement, as applicable, in respect of Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 24 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 24 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 24 shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s Guaranteed Obligations in accordance with the terms hereof and the
other Loan Documents. Each Qualified ECP Guarantor intends that this Section 24
constitute, and this Section 24 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used
herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
SECTION 25.    Release of Guarantors. The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 11.15 of
the Credit Agreement.
REMAINDER OF PAGE INTENTIONALLY BLANK







--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the Initial Guarantors have caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.
ABL IP HOLDING LLC




By: _______________________________
Name:
Title:











--------------------------------------------------------------------------------

Exhibit 10.1


Acknowledged and Agreed
as of the date first written above:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:___________________________
Name:
Title:











